Exhibit 10.1

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of May 16, 2014

Among

WHITE EAGLE ASSET PORTFOLIO, LP,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

IMPERIAL FINANCE & TRADING, LLC

as Initial Servicer, as Initial Portfolio Manager and as Guarantor

LAMINGTON ROAD BERMUDA LTD.

As Portfolio Manager

And

CLMG CORP.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I   

DEFINITIONS

     2      Section 1.1   

Defined Terms

     2      Section 1.2   

Other Definitional Provisions

     2      Section 1.3   

Other Terms

     2      Section 1.4   

Computation of Time Periods

     2    ARTICLE II   

THE LENDERS’ COMMITMENTS, BORROWING PROCEDURES, SECURITY INTEREST AND LENDER
NOTES

     2      Section 2.1   

Lenders’ Commitments

     2      Section 2.2   

Borrowing Procedures

     3      Section 2.3   

Funding

     5      Section 2.4   

Representation and Warranty

     6      Section 2.5   

Lender Notes

     7      Section 2.6   

Security Interest

     7      Section 2.7   

Sale or Abandonment of Collateral

     9      Section 2.8   

Permitted Purposes

     13    ARTICLE III   

INTEREST; INTEREST PERIODS; FEES, ETC.

     14      Section 3.1   

Interest Rates

     14      Section 3.2   

Interest Payment Dates

     14      Section 3.3   

Computation of Interest and Fees

     15      Section 3.4   

Participation Interest

     15      Section 3.5   

Administrative Agent Fee

     15    ARTICLE IV   

PAYMENTS; PREPAYMENTS

     15      Section 4.1   

Repayments and Prepayments

     15      Section 4.2   

Making of the Expense Deposit

     15      Section 4.3   

Due Date Extension

     15    ARTICLE V   

ACCOUNTS; DISTRIBUTION OF COLLECTIONS

     16      Section 5.1   

Accounts

     16      Section 5.2   

Application of Available Amounts

     17      Section 5.3   

Permitted Investments

     26      Section 5.4   

Shortfall Exclusion Election

     27    ARTICLE VI   

INCREASED COSTS, ETC.

     28      Section 6.1   

Increased Costs

     28   

 

i



--------------------------------------------------------------------------------

  Section 6.2   

Funding Losses

   28   Section 6.3   

Withholding Taxes

   29   Section 6.4   

Designation of a Different Lending Office

   32 ARTICLE VII   

CONDITIONS TO BORROWING

   33   Section 7.1   

Conditions Precedent to the Closing and the Initial Advance

   33   Section 7.2   

Conditions Precedent to each Ongoing Maintenance Advance

   37   Section 7.3   

Conditions Precedent to each Additional Policy Advance

   38   Section 7.4   

Conditions Precedent to First Advance Following the Amendment Closing Date

   41 ARTICLE VIII   

REPRESENTATIONS AND WARRANTIES

   43   Section 8.1   

Representations and Warranties of the Borrower

   43   Section 8.2   

Representations and Warranties of the Portfolio Manager

   49   Section 8.3   

Representations and Warranties of the Guarantor, the Initial Servicer and the
Initial Portfolio Manager

   53 ARTICLE IX   

COVENANTS

   56   Section 9.1   

Affirmative Covenants

   56   Section 9.2   

Negative Covenants

   67 ARTICLE X   

EVENTS OF DEFAULT; REMEDIES

   70   Section 10.1   

Events of Default

   70   Section 10.2   

Remedies

   74   Section 10.3   

Lender Default

   78 ARTICLE XI   

INDEMNIFICATION

   79   Section 11.1   

General Indemnity of the Borrower

   79   Section 11.2   

General Indemnity of the Portfolio Manager

   79   Section 11.3   

General Indemnity of the Initial Portfolio Manager

   80 ARTICLE XII   

ADMINISTRATIVE AGENT

   81   Section 12.1   

Appointment

   81   Section 12.2   

Delegation of Duties

   81   Section 12.3   

Exculpatory Provisions

   81   Section 12.4   

Reliance by the Administrative Agent

   82   Section 12.5   

Notice of Default

   82   Section 12.6   

Non-Reliance on the Administrative Agent and Other Lenders

   82   Section 12.7   

Indemnification

   83   Section 12.8   

The Administrative Agent in Its Individual Capacity

   83   Section 12.9   

Successor Administrative Agent

   84

 

ii



--------------------------------------------------------------------------------

ARTICLE XIII   

MISCELLANEOUS

   84   Section 13.1   

Amendments, Etc

   84   Section 13.2   

Notices, Etc

   84   Section 13.3   

No Waiver; Remedies

   85   Section 13.4   

Binding Effect; Assignability; Term

   85   Section 13.5   

GOVERNING LAW; JURY TRIAL

   87   Section 13.6   

Execution in Counterparts

   87   Section 13.7   

Submission to Jurisdiction

   87   Section 13.8   

Costs and Expenses

   87   Section 13.9   

Severability of Provisions

   88   Section 13.10   

ENTIRE AGREEMENT

   88   Section 13.11   

Conflicts

   88   Section 13.12   

Confidentiality

   88   Section 13.13   

Limitation on Liability

   89   Section 13.14   

Relationship of Parties

   89   Section 13.15   

Acknowledgment

   90   Section 13.16   

Release

   90

 

SCHEDULES SCHEDULE 2.1(a)    Lenders’ Commitments SCHEDULE 7.1(a)(i)   
Collateral Assignment Exception Policy SCHEDULE 7.1(f)    Policy Delivery
Exception Policies SCHEDULE 8.1(i)    Attempted Rescission Exercise Policies
SCHEDULE 8.1(m)    Proceedings SCHEDULE 8.1(q)    Material Adverse Changes
SCHEDULE 8.1(s)    Account Information SCHEDULE 8.1(u)    Unmatured Events of
Default and Events of Default SCHEDULE 8.1(w)    Retained Death Benefit Policies
SCHEDULE 8.3(i)    Imperial Finance Information Request SCHEDULE 8.3(l)   
Imperial Finance Material Adverse Changes SCHEDULE 13.2    Notice Addresses
ELIGIBILITY CRITERIA


CLAUSE (a) SCHEDULE I

   Eligibility Criteria Clause (a) Policy Exceptions ELIGIBILITY CRITERIA


CLAUSE (g) SCHEDULE

   Eligibility Criteria Clause (g) Policy Exceptions ELIGIBILITY CRITERIA


CLAUSE (h) SCHEDULE

   Eligibility Criteria Clause (h) Policy Exceptions ELIGIBILITY CRITERIA


CLAUSE (i) SCHEDULE

   Eligibility Criteria Clause (i) Policy Exceptions

 

iii



--------------------------------------------------------------------------------

ELIGIBILITY CRITERIA
CLAUSE (m) SCHEDULE   

Eligibility Criteria Clause (m) HIPAA Authorization

Exceptions

INITIAL ADVANCE
LEXINGTON SCHEDULE    AIG Subrogated Policies EXHIBITS    EXHIBIT A    Form of
Borrowing Request EXHIBIT B    Form of Lender Note EXHIBIT C    Form of
Assignment and Assumption Agreement EXHIBIT D    Form of Calculation Date Report
EXHIBIT E    Form of Annual Budget EXHIBIT F    Form of Borrowing Base
Certificate EXHIBIT G    Form of Section 2.7(b) Notice ANNEXES    ANNEX I   
List of Defined Terms

 

iv



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Loan Agreement”) is
made and entered into as of May 16, 2014, among WHITE EAGLE ASSET PORTFOLIO, LP,
a Delaware limited partnership (the “Borrower”), IMPERIAL FINANCE & TRADING,
LLC, a Florida limited liability company, as Initial Servicer (in such capacity,
the “Initial Servicer”), as Initial Portfolio Manager (in such capacity, the
“Initial Portfolio Manager”) and as Guarantor (in such capacity, the
“Guarantor”), LAMINGTON ROAD BERMUDA LTD., a Bermuda company, as Portfolio
Manager (in such capacity, the “Portfolio Manager”), LNV Corporation, a Nevada
corporation, as initial lender (the “Initial Lender”), the financial
institutions party hereto as Lenders (together with the Initial Lender, the
“Lenders”), and CLMG Corp., a Texas corporation, as the administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower desires that the Lenders agree to extend financing to the
Borrower on the terms and conditions set forth herein.

WHEREAS, the Lenders are willing to provide such financing on the terms and
conditions set forth in this Loan Agreement.

WHEREAS, in consideration for the Lenders providing such financing, the Borrower
hereby agrees to pay, among other things, the Aggregate Participation Interest
to the Lenders on the terms and conditions set forth herein.

WHEREAS, on May 16, 2014, the Borrower converted from being a Delaware limited
liability company to a Delaware limited partnership.

WHEREAS, on the date hereof and concurrently with the execution and delivery of
this Loan Agreement, the Predecessor Parent Pledgor (i) has transferred to the
LP Parent its limited partnership interests in the Borrower pursuant to the
Borrower Interest Purchase and Sale Agreement and the Assignment of Interest in
Limited Partnership, (ii) the Predecessor Parent Pledgor and LP Parent have
entered into the Predecessor Parent Pledgor LP Contribution Agreement, and
(iii) the LP Parent and Borrower have entered into the LP Parent Contribution
Agreement.

WHEREAS, the Borrower (formerly known as White Eagle Asset Portfolio, LLC, a
Delaware limited liability company), the Initial Portfolio Manager, the Initial
Servicer, the Initial Lender and the Administrative Agent entered into that
certain Loan and Security Agreement, dated as of April 29, 2013 (as amended,
restated, supplemented or as otherwise modified prior to the date hereof, the
“Original Agreement”).

WHEREAS, the parties hereto wish to amend and restate the Original Agreement in
its entirety.

 

Amended and Restated Loan and Security Agreement

 

Page 1 of 91



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. Capitalized terms used and not otherwise defined in
this Loan Agreement shall have the meanings given to them in the List of Defined
Terms attached hereto as Annex I.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Loan Agreement
have the meanings as so defined herein when used in the Lender Notes or any
other Transaction Document, certificate, report or other document made or
delivered pursuant hereto.

(b) Each term defined in the singular form in Section 1.1 or elsewhere in this
Loan Agreement shall mean the plural thereof when the plural form of such term
is used in this Loan Agreement, the Lender Notes or any other Transaction
Document, and each term defined in the plural form in Section 1.1 or elsewhere
in this Loan Agreement shall mean the singular thereof when the singular form of
such term is used herein or therein.

(c) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Loan Agreement shall refer to this Loan Agreement as a whole and not to any
particular provision of this Loan Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Loan Agreement unless otherwise
specified.

Section 1.3 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of Delaware, and not specifically defined herein, are used
herein as defined in such Article 9.

Section 1.4 Computation of Time Periods. Unless otherwise stated in this Loan
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

ARTICLE II

THE LENDERS’ COMMITMENTS, BORROWING PROCEDURES,

SECURITY INTEREST AND LENDER NOTES

Section 2.1 Lenders’ Commitments.

(a) On the terms and subject to the conditions set forth in this Loan Agreement,
the Lenders made the Initial Advance pursuant to the Original Loan Agreement and
shall make Ongoing Maintenance Advances, and may make Additional Policy
Advances, to the Borrower from time to time before the Commitment Termination
Date in such amounts as may be from time to time requested by the Borrower
pursuant to Section 2.2 and agreed to by the Lenders, for the purposes set forth
in Section 2.8(a); provided, however that (i) the aggregate

 

Amended and Restated Loan and Security Agreement

 

Page 2 of 91



--------------------------------------------------------------------------------

principal amount of all Advances from time to time outstanding under this Loan
Agreement (including any Protective Advances that the Borrower has knowledge or
notice of) shall not exceed the Borrowing Base and (ii) no Lender shall be
obligated to make any Advance to the Borrower to the extent that the aggregate
outstanding amount of such Advances made by such Lender hereunder exceeds such
Lender’s Commitment as set forth in Schedule 2.1(a), as the same is amended (or
deemed amended) from time to time by Assignment and Assumption Agreements
executed pursuant to Section 13.4 of this Loan Agreement, nor shall any Lender
be obligated to make any Advance required to be made by any other Lender.

(b) On the Initial Closing Date, the Lenders made the Initial Advance to the
Borrower.

(c) So long as the Borrower has requested the same pursuant to a Borrowing
Request delivered to the Administrative Agent as set forth below and subject to
the conditions set forth in this Loan Agreement, the Lenders shall make Ongoing
Maintenance Advances to the Borrower; provided, however, that the aggregate
principal amount of all Advances outstanding under this Loan Agreement
(including any Protective Advances that the Borrower has knowledge or notice of)
shall not exceed the Borrowing Base.

(d) So long as the Borrower has requested the same pursuant to a Borrowing
Request delivered to the Administrative Agent as set forth below and subject to
the conditions set forth in this Loan Agreement, the Lenders may make Additional
Policy Advances to the Borrower in amounts determined by the Lenders in their
sole discretion; provided, however, that the aggregate principal amount of all
Advances outstanding under this Loan Agreement (including any Protective
Advances that the Borrower has knowledge or notice of) shall not exceed the
Borrowing Base.

(e) Without regard to the Borrowing Base and without any Borrowing Request, and
whether before or after the Partial Repayment Date, the Lenders shall be
entitled to make Advances on behalf of the Borrower as the Lenders determine in
their reasonable discretion are necessary in order to make premium payments and
to pay other costs and expenses to ensure that one or more Pledged Policies
selected by the Lenders in their sole discretion, other than Policies that are
abandoned or sold as contemplated by Section 2.7 of this Loan Agreement, remain
in full force and effect, as determined by the Lenders in their sole discretion
(such Advances, together with any Advances made from time to time by the Lenders
hereunder to pay any costs and expenses in defending the Collateral against any
lawsuits or in any other proceedings (including attorneys’ fees) and any
Advances made from time to time by the Lenders hereunder during the occurrence
and continuance of an Unmatured Event of Default or an Event of Default shall
collectively be referred to herein as “Protective Advances”).

Section 2.2 Borrowing Procedures.

(a) The Borrower shall request Advances hereunder by giving notice to the
Administrative Agent of the proposed borrowing. Such notice (herein called a
“Borrowing Request”) shall be in the form of Exhibit A. The Borrowing Request
for the Initial Advance was permitted to have been prepared and delivered by the
Borrower up to five (5) Business Days

 

Amended and Restated Loan and Security Agreement

 

Page 3 of 91



--------------------------------------------------------------------------------

before the date of execution of the Original Loan Agreement such that the
related Proposed Initial Advance Notice and Initial Advance Acceptance was
executed concurrently with the Original Loan Agreement. The Borrowing Request
for the Initial Advance (i) specified the date and aggregate amount of the
proposed Initial Advance, (ii) identified the Subject Policies proposed to be
pledged hereunder in connection with the Initial Advance and confirm that the
related Collateral Packages (taking into account the exceptions noted on
Schedules V, VI, VII, VIII, IX, X and XI to the Account Control Agreement) had
been uploaded to the FTP Site and (iii) attached a Borrowing Base Certificate,
signed by an officer of the Borrower or the Portfolio Manager.

(b) The Borrower may request an Ongoing Maintenance Advance hereunder by
delivering a fully executed and completed Borrowing Request to the
Administrative Agent. Each Borrowing Request for a proposed Ongoing Maintenance
Advance shall (i) specify the date and aggregate amount of the proposed Ongoing
Maintenance Advance and (ii) attach a Borrowing Base Certificate, signed by an
officer of the Borrower or the Portfolio Manager. The Borrowing Request for the
initial Ongoing Maintenance Advance was permitted to have been prepared and
delivered by the Borrower up to five (5) Business Days before the date of
execution of the Original Loan Agreement such that the related Subsequent
Advance Acceptance was executed concurrently with the Original Loan Agreement.

(c) The Borrower shall not deliver any Borrowing Request with respect to a
proposed Additional Policy Advance unless and until it has received written
notice from the Administrative Agent confirming that the Administrative Agent
and the Lenders have completed their due diligence with respect to the
Additional Policies proposed to be pledged hereunder in connection with the
making of such Additional Policy Advance, and indicating which Additional
Policies, if any, will be accepted as Collateral hereunder and the estimated
amounts that the Lenders will be willing to fund under this Loan Agreement with
respect to such Additional Policies. After the Borrower’s receipt of such
written notice from the Administrative Agent, the Borrower may request an
Additional Policy Advance hereunder with respect to such Additional Policies by
delivering a fully executed and completed Borrowing Request to the
Administrative Agent. Each Borrowing Request related to a proposed Additional
Policy Advance shall (i) specify the date and aggregate amount of the proposed
Additional Policy Advance, (ii) identify the Additional Policies proposed to be
pledged hereunder in connection with such Additional Policy Advance, confirm
that the related Collateral Packages have been uploaded to the FTP Site, and
confirm that the related Expense Deposit shall be wired to the Administrative
Agent’s Account promptly following confirmation of the amount thereof and
(iii) attach a Borrowing Base Certificate, signed by an officer of the Borrower
or the Portfolio Manager. The Administrative Agent agrees that the Expense
Deposit shall be used solely by the Administrative Agent and the Lenders for
reasonable third-party out-of-pocket expenses incurred in connection with the
review and evaluation of the Additional Policies identified in such Borrowing
Request, and that any unused portion of the Expense Deposit shall be returned to
the Borrower.

(d) The Borrower hereby expressly authorizes the Portfolio Manager to execute
any Borrowing Base Certificates that are to be delivered in connection with this
Agreement. Each of the Borrower, the Portfolio Manager, the Initial Servicer,
the Initial

 

Amended and Restated Loan and Security Agreement

 

Page 4 of 91



--------------------------------------------------------------------------------

Portfolio Manager and the Guarantor hereby agrees that neither the
Administrative Agent nor any Lender shall incur any liability to anyone in
acting upon any signature, written instrument or notice purportedly signed by an
officer of the Borrower or the Portfolio Manager.

Section 2.3 Funding.

(a) No later than five (5) Business Days following the Lenders’ receipt of the
Borrowing Request for the Initial Advance, the Lenders, in their sole discretion
and acting unanimously, determined whether to approve the Subject Policies, and
the Administrative Agent notified the Borrower of the determination of the
amount, if any, the Lenders would fund (a “Proposed Initial Advance”, and such
notice of the Proposed Initial Advance, a “Proposed Initial Advance Notice”).
Such determination was made in the Lenders’ sole discretion. As the Lenders were
willing to make such Proposed Initial Advance and the Borrower determined to
accept such Proposed Initial Advance, on or before the third (3rd) Business Day
after the delivery of the Proposed Initial Advance Notice by the Administrative
Agent, the Borrower notified the Administrative Agent that the Borrower accepted
the Proposed Initial Advance (an “Initial Advance Acceptance”). No later than
the third (3rd) Business Day following the Lenders’ receipt of the Initial
Advance Acceptance, and subject to the complete satisfaction of the conditions
precedent set forth in Article VII with respect to the Initial Advance and the
limitations set forth in Section 2.1, the Lenders distributed funds in the
amount set forth in the Proposed Initial Advance Notice to the Payment Account
and was disbursed by the Securities Intermediary in accordance with the terms of
the Account Control Agreement.

(b) No later than five (5) Business Days following the Lenders’ receipt of a
Borrowing Request for an Ongoing Maintenance Advance, the Administrative Agent
shall notify the Borrower of the resulting total Ongoing Maintenance Advance to
be funded by the Lenders on the related Subsequent Advance Date (such notice,
the related “Subsequent Advance Acceptance”) subject to the immediately
following sentence. Subject to the complete satisfaction of the conditions
precedent set forth in Article VII with respect to such Ongoing Maintenance
Advance and the limitations set forth in Section 2.1, the Lenders shall
distribute funds in the amount set forth in such Subsequent Advance Acceptance
to the Payment Account to be disbursed by the Securities Intermediary in
accordance with the terms of the Account Control Agreement.

(c) No later than five (5) Business Days following the Lenders’ receipt of a
Borrowing Request for an Additional Policy Advance, the Lenders shall, in their
sole discretion and acting unanimously, determine whether to approve the
Additional Policies, and the Administrative Agent shall notify the Borrower of
the determination of the amount, if any, the Lenders will fund (a “Proposed
Additional Policy Advance”, and such notice of the Proposed Additional Policy
Advance, a “Proposed Additional Policy Advance Notice”); provided that such
determination shall be in the Lenders’ sole discretion. If the Lenders are
willing to make such Proposed Additional Policy Advance and the Borrower
determines to accept such Proposed Additional Policy Advance, on or before the
third (3rd) Business Day after the delivery of the Proposed Additional Policy
Advance Notice by the Administrative Agent, the Borrower shall notify the
Administrative Agent that the Borrower accepts the Proposed Additional Policy
Advance (an “Additional Policy Advance Acceptance”) which notice shall specify
the agreed

 

Amended and Restated Loan and Security Agreement

 

Page 5 of 91



--------------------------------------------------------------------------------

Additional Policy Advance Amount; for avoidance of doubt, if the Borrower does
not deliver an Additional Policy Advance Acceptance by 5:00 pm, New York time on
the third (3rd) Business Day following the delivery of the Proposed Additional
Policy Advance Notice, then the Borrower shall be deemed to have rejected such
Proposed Additional Policy Advance. On the third (3rd) Business Day following
the Lenders’ receipt of the Additional Policy Advance Acceptance, and subject to
the complete satisfaction of the conditions precedent set forth in Article VII
with respect to such Additional Policy Advance and the limitations set forth in
Section 2.1, the Lenders shall distribute funds in the amount set forth in the
Proposed Additional Policy Advance Notice to the Payment Account to be disbursed
by the Securities Intermediary in accordance with the terms of the Account
Control Agreement.

(d) The Borrower shall not deliver more than three (3) Borrowing Requests in any
calendar month. In addition, the Borrower shall not deliver any Borrowing
Request so long as with respect to two (2) Borrowing Requests previously
delivered to the Administrative Agent, (i) with respect to a Borrowing Request
relating to an Additional Policy Advance, the Administrative Agent has not yet
delivered the related Proposed Additional Policy Advance Notice, the Borrower
has not yet delivered the related Additional Policy Advance Acceptance, the
Borrower has not yet rejected the related Proposed Additional Policy Advance or
the Borrower has delivered the related Additional Policy Advance Acceptance and
the related Subsequent Advance Date has not yet occurred, in each case, in
accordance with Section 2.3(c), or (ii) with respect to a Borrowing Request
relating to an Ongoing Maintenance Advance, the Borrower has delivered the
related Subsequent Advance Acceptance and the related Subsequent Advance Date
has not yet occurred.

Section 2.4 Representation and Warranty. Each Borrowing Request pursuant to
Section 2.2 and each acceptance of an Advance by the Borrower shall
automatically constitute a representation and warranty by the Borrower to the
Administrative Agent and each Lender that on the requested date of the requested
Advance and on the related Advance Date (a) the representations and warranties
set forth in Article VIII will be true and correct in all respects as of such
Borrowing Request date and as of such Advance Date as though made on such dates
(which may be made by reference to updated schedules for Section 8.1(i),
Section 8.1(j), Section 8.1(m), Section 8.1(q), Section 8.1(s), Section 8.1(u)
and Section 8.1(w), although the updates to any such schedules shall not be
deemed to cure any breach resulting from schedules delivered prior to such date
nor shall the updates to any such schedules be deemed to constitute a waiver by
the Administrative Agent or any Lender of the satisfaction of any of the
conditions precedent set forth in Article VII for the making of an Advance (and,
for the avoidance of doubt, any rejection of a proposed Advance by the Required
Lenders because of such updates to any such schedules shall not constitute an
abandonment by the Required Lenders of any of the Pledged Policies related to
such Advance for the purposes of Section 2.7(b))), (b) except as otherwise
agreed to in this Section, all of the conditions precedent to the making of an
Advance contained in Article VII have been satisfied or will have been satisfied
as of such Advance Date, (c) no Event of Default or Unmatured Event of Default
has occurred and is continuing or will result from the making of such Advance,
and (d) the aggregate principal balance of the outstanding Advances hereunder
(taking into account the amount of the Advance requested by the Borrower
pursuant to such Borrowing Request including any Protective Advances that the
Borrower has knowledge or notice of) will not exceed the Borrowing Base.

 

Amended and Restated Loan and Security Agreement

 

Page 6 of 91



--------------------------------------------------------------------------------

Section 2.5 Lender Notes. With respect to each Lender, the Advances made by such
Lender to the Borrower shall be evidenced by a single promissory grid note
executed by the Borrower (as the same may be amended, modified, extended or
replaced from time to time, a “Lender Note” and collectively, the “Lender
Notes”) substantially in the form of Exhibit B hereto, with appropriate
insertions to reflect Advances actually funded by such Lender, the related
applicable interest rates thereof and related repayments and appropriate
revisions to reflect assignments effected in accordance with Section 13.4 of
this Loan Agreement, payable to the order of such Lender. The Borrower hereby
irrevocably authorizes each Lender to make (or cause to be made) appropriate
notations on the grid attached to its Lender Note (or on any continuation of
such grid) or at such Lender’s option, in the records of such Lender, which
notations, if made, shall evidence, inter alia, the date of, the outstanding
principal of, and the interest rates and Interest Periods applicable to the
Advances made by such Lender and related repayments and appropriate revisions to
reflect assignments effected in accordance with Section 13.4 of this Loan
Agreement. Such notations shall be rebuttably presumptive evidence of the
subject matter thereof absent manifest error; provided, however, that the
failure to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower. The Borrower hereby agrees to promptly execute and
deliver a new Lender Note upon any assignment to a new Lender effected in
accordance with Section 13.4 of this Loan Agreement, and each Lender making an
assignment of all or any portion of its Lender Note will either (i) if such
assignment is an assignment of its entire Lender Note, deliver its Lender Note
to the Borrower for termination and cancellation effective upon Borrower’s
execution and delivery of such new Lender Note to the assignee thereof or
(ii) if such assignment is an assignment in part of such Lender Note, deliver
its Lender Note to the Borrower for termination and cancellation effective upon
Borrower’s execution and delivery of a new Lender Note to the assignee thereof
and a new Lender Note to such Lender.

Section 2.6 Security Interest.

(a) To secure the timely repayment of the principal of, and interest on, the
Advances, and all other Obligations of the Borrower to any Secured Party,
including, without limitation, the Aggregate Participation Interest, and the
prompt performance when due of all covenants of the Borrower hereunder and under
any other Transaction Document, whether existing or arising as of the Initial
Closing Date or thereafter, due or to become due, direct or indirect, the
Borrower hereby pledges and grants to the Administrative Agent, for the benefit
of the Secured Parties, a continuing, first priority security interest in, and
assignment of, all of the Borrower’s rights, titles and interests in, to and
under all of the following, whether owned, existing or arising as of the Initial
Closing Date or thereafter: all assets of the Borrower, including but not
limited to all right, title and interest of the Borrower in the Pledged Policies
(unless and until such Policies are abandoned or sold as provided by Section 2.7
of this Loan Agreement) and proceeds thereof; all accounts receivable, notes
receivable, claims receivable and related proceeds including but not limited to,
cash, loans, securities, accounts; contract rights; the contracts with the
Custodian and/or the Securities Intermediary; the Collection

 

Amended and Restated Loan and Security Agreement

 

Page 7 of 91



--------------------------------------------------------------------------------

Account, the Payment Account, the Escrow Account, the Policy Account and any
other account of the Borrower (excluding only the Borrower Account); reserve
accounts; escrow agreements and related books and records; the rights under any
purchase agreements relating to such Policies; all data, documents and
instruments contained in the Collateral Packages; and such other assets,
tangible or intangible, real or personal, as reasonably may be required by the
Administrative Agent to fully secure any Advances contemplated herein. All of
the rights and assets described in the previous sentence are herein referred to
collectively as “Collateral”; provided, however, that this definition of
“Collateral” does not limit any other collateral that may be pledged to secure
the Advances under any other Transaction Document.

(b) The Borrower shall file such financing statements, and execute and deliver
such agreements, certificates and documents, and take such other actions, as the
Administrative Agent requests in order to perfect, evidence or protect the
security interest granted pursuant to Section 2.6(a), including without
limitation delivering a collateral assignment in respect of each Pledged Policy
subject to this Loan Agreement, naming the Administrative Agent, on behalf of
the Lenders, as the collateral assignee, filed with, and acknowledged to have
been filed by, the applicable Issuing Insurance Company; provided, that the
foregoing collateral assignment shall not apply to the portion of the face
amount that is retained by a third party under any Retained Death Benefit
Policy. On or prior to each Advance Date (other than the Advance Date for the
Initial Advance), the Borrower shall deliver or cause to be delivered completed
but unsigned Change Forms for the Subject Policies to the Securities
Intermediary. Within two (2) Business Days of the making of the Initial Advance
Date, the Borrower delivered or caused to be delivered completed but unsigned
Change Forms for the Subject Policies to the Securities Intermediary. The
Borrower shall cause the Securities Intermediary to execute all such Change
Forms in blank to be held by the Securities Intermediary. If an Issuing
Insurance Company updates its Change Forms, at the request of the Administrative
Agent, the Borrower shall deliver or cause to be delivered completed but
unsigned updated Change Forms for the related Pledged Policies within five
(5) Business Days of such request. The Borrower shall cause the Securities
Intermediary to execute such Change Forms in blank to be held by the Securities
Intermediary. The Borrower grants to the Administrative Agent, as its
irrevocable attorney-in-fact and otherwise, the right, in the Administrative
Agent’s sole discretion following acceleration or maturity of the Obligations of
the Borrower under this Loan Agreement, to complete or direct the Securities
Intermediary to complete and send any and all Change Forms previously delivered
to it by or on behalf of the Borrower or otherwise obtained by the
Administrative Agent, to the applicable Issuing Insurance Companies. The
Borrower hereby acknowledges that the foregoing grant has been coupled with an
interest. The Borrower hereby authorizes the Administrative Agent to file such
financing statements as the Administrative Agent determines are necessary or
advisable to perfect such security interest without the signature of the
Borrower, provided however, notwithstanding any other provision of any
Transaction Document, the Administrative Agent shall have no duty or obligation
to file such financing statements, continuation statements or amendments
thereto; and provided, further, that if the Administrative Agent notifies the
Borrower in writing that it intends to file any financing statements,
continuation statements or amendments thereto but fails to do so, and does not
in connection therewith timely instruct the Borrower to file such item or items,
then the Borrower shall not be and shall not be deemed to be in breach of any
representation or warranty concerning the perfection of related or affected

 

Amended and Restated Loan and Security Agreement

 

Page 8 of 91



--------------------------------------------------------------------------------

security interests if such breach is a direct result of the Administrative
Agent’s failure to file such item or items and such filing would have perfected
such security interests. The Borrower hereby appoints the Administrative Agent
as the Borrower’s irrevocable attorney-in-fact, with full power and authority to
take any other action to sign or endorse the Borrower’s name on any Collateral,
and to enforce or collect any of the Collateral following acceleration of the
obligations of the Borrower under this Loan Agreement in relation to an uncured
Event of Default. The Borrower hereby acknowledges that the foregoing
appointments of the Administrative Agent as the Borrower’s irrevocable
attorney-in-fact have been coupled with an interest. The Borrower hereby
ratifies and approves all acts of such attorney undertaken or performed
consistent with the foregoing and all Applicable Law, and agrees that the
Administrative Agent will not be liable for any act or omission with respect
thereto, except to the extent that such act or omission constitutes gross
negligence, fraud or willful misconduct on the part of the Administrative Agent.
Subject to the provisions of the UCC and the rights of any purchaser (including
any Lender) of the Collateral in connection with the Lenders’ exercise of
remedies, none of the foregoing provisions and undertakings constitute or shall
be deemed to constitute waiver by the Borrower of its rights, title and interest
in or to any such Collateral or the proceeds thereof that are in excess of its
payment obligations hereunder and under the Lender Notes.

(c) Upon the abandonment of a Pledged Policy or upon the receipt by the Lenders
of the portion of the related sale proceeds to which the Lenders are entitled in
accordance with terms of this Loan Agreement after the sale of a Pledged Policy,
in each case, pursuant to Section 2.7, the security interest of the
Administrative Agent in such Pledged Policy for the benefit of the Secured
Parties shall be released and the Administrative Agent agrees to file, promptly
upon request, such releases or assignments, as applicable, with respect to such
Pledged Policy, request the Securities Intermediary to deliver to the Borrower
the Change Forms delivered to it in blank by the Borrower pursuant to
Section 2.6(b) related to such Pledged Policy, and to take such other actions as
the Borrower shall reasonably request in order to evidence any such release of
such Pledged Policy. Upon the repayment of all of the Borrower’s Advances then
outstanding and all other Obligations (including, without limitation, the
Aggregate Participation Interest) and termination of all Commitments and this
Loan Agreement, the security interest of the Administrative Agent in the
Collateral for the benefit of the Secured Parties shall be released and the
Administrative Agent agrees to file, promptly upon request, such releases or
assignments, as applicable, request the Securities Intermediary to deliver to
the Borrower all Change Forms delivered to it in blank by the Borrower pursuant
to Section 2.6(b), and to take such other actions as the Borrower shall
reasonably request in order to evidence any such release.

Section 2.7 Sale or Abandonment of Collateral.

(a) Sale of Collateral.

(i) So long as no Event of Default has occurred and is continuing, (I) if the
Portfolio Manager reasonably determines in good faith that the sale of one or
more Pledged Policies would (through the application of the proceeds thereof or
the removal of a Pledged Policy which solely caused an Unmatured Event of
Default) cure any

 

Amended and Restated Loan and Security Agreement

 

Page 9 of 91



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Unmatured Event of Default, (II) if the Portfolio Manager reasonably determines
in good faith that it is in the best interests of the Borrower and the Lenders
to sell any of the Pledged Policies, (III) if the making of an Ongoing
Maintenance Advance by the Lenders hereunder would cause the aggregate principal
amount of all Advances outstanding under this Loan Agreement to exceed the
Borrowing Base, and the Portfolio Manager reasonably determines in good faith
that the sale of one or more Pledged Policies would (through the application of
the proceeds thereof) be sufficient to pay scheduled Premiums previously
approved in writing by the Required Lenders or (IV) if a Lender Default has
occurred and is continuing and the Portfolio Manager reasonably determines in
good faith that the sale of one or more Pledged Policies would (through the
application of the proceeds thereof) be sufficient to pay Expenses and scheduled
Premiums each as previously approved in writing by the Required Lenders then, in
each case, the Borrower may sell such Pledged Policies pursuant to the terms of
this Section 2.7(a). Any sale of one or more Pledged Polices pursuant to clause
(I) of the immediately preceding sentence or any sale while an Unmatured Event
of Default has occurred and is continuing shall be subject to the Required
Lenders’ consent in their sole and absolute discretion, and any other sale
(other than a sale pursuant to clause (IV) of the immediately preceding
sentence) shall be subject to the Required Lender’s consent, exercised in a
commercially reasonable manner. The Pledged Policies sold pursuant to clause
(I) of the first sentence of this Section 2.7(a)(i) shall be limited to the
relevant Pledged Policies which caused the related Unmatured Event of Default or
Pledged Policies the proceeds of which will be in an amount necessary to
generate sufficient proceeds to cure the related Unmatured Event of Default. The
number of Pledged Policies sold pursuant to clause (III) of the first sentence
of this Section 2.7(a)(i) shall be limited to an amount necessary to generate
sufficient proceeds to pay scheduled Premiums previously approved in writing by
the Required Lenders. The number of Pledged Policies sold pursuant to clause
(IV) of the first sentence of this Section 2.7(a)(i) shall be limited to an
amount necessary to generate sufficient proceeds to pay scheduled Premiums
previously approved in writing by the Required Lenders and Expenses.

(ii) [*]

(iii) Notwithstanding the foregoing, no sale of Pledged Policies shall be
consummated pursuant to sub-clause (I), (II) or (III) of the first sentence of
Section 2.7(a)(i), if after the distribution of the related Net Proceeds and the
release of the related Pledged Policies sold pursuant to such sale, the LTV
immediately after such distribution and release will be higher than the LTV
immediately prior to the related sale of Pledged Policies.

(iv) In each instance, the Net Proceeds of a sale of a Pledged Policy pursuant
to this Section 2.7(a) shall be (x) prior to the Permitted Sale Cashflow Date,
(A) if such sale is pursuant to sub-clause (I) of the first sentence of
Section 2.7(a)(i) or if such sale was consummated during the continuance of an
Unmatured Event of Default, deposited into the Administrative Agent’s Account to
repay Advances and other outstanding Obligations and (B) if such sale is
pursuant to sub-clause (II), (III) or (IV) of

 

Amended and Restated Loan and Security Agreement

 

Page 10 of 91



--------------------------------------------------------------------------------

the first sentence of Section 2.7(a)(i) and so long as such sale was not
consummated during the continuance of an Unmatured Event of Default, deposited
into the Collection Account and distributed in accordance with the Priority of
Payments or as otherwise permitted in writing by the Administrative Agent for
the purposes set forth in sub-clause (III) or (IV) of the first sentence of
Section 2.7(a)(i), as applicable, (y) on and after the Permitted Sale Cashflow
Date but prior to the Partial Repayment Date, deposited into the Administrative
Agent’s Account to repay Advances and other outstanding Obligations and
otherwise, deposited into the Collection Account and distributed in accordance
with the Priority of Payments or as otherwise permitted in writing by the
Administrative Agent for the purposes set forth in sub-clause (III) or (IV) of
the first sentence of Section 2.7(a)(i), as applicable, and (z) on and after the
Partial Repayment Date, deposited into the Collection Account and distributed in
accordance with Section 5.2(e).

(v) For the avoidance of doubt, any such sale of one or more Pledged Policies
that results in the elimination of the relevant condition or circumstance that
comprised the Unmatured Event of Default (by removal of relevant Pledged
Policies or use of proceeds of such sale to eliminate any default in the
performance of any economic, financial or payment covenant hereunder), as
determined by the Required Lenders in their discretion (exercised in a
commercially reasonable manner), will comprise the cure of such Unmatured Event
of Default. Notwithstanding the foregoing, the Borrower shall be permitted to
transfer a Pledged Policy (i) if such Pledged Policy was initially transferred
to the Borrower pursuant to the Predecessor Parent Pledgor Contribution
Agreement, to the Predecessor Parent Pledgor pursuant to Section 6.3 of the
Predecessor Parent Pledgor Contribution Agreement and (ii) if such Pledged
Policy was initially transferred to the Borrower pursuant to the LP Parent
Contribution Agreement, to the LP Parent pursuant to Section 6.3 of the LP
Parent Contribution Agreement.

(b) Should the Required Lenders determine that Advances should no longer be made
in order to pay Premiums on a Pledged Policy or group of Pledged Policies or the
Portfolio Manager on behalf of the Borrower determines that Premiums on a
Pledged Policy or group of Pledged Policies should no longer be paid (such
determining party, the “Determining Party”), whether before or after the Partial
Repayment Date, the Determining Party shall deliver written notice of such
determination to the other party (the “Non-Determining Party”) in the form
attached hereto as Exhibit G (an “Abandonment Notice”) and if the Determining
Party is the Required Lenders or if the Determining Party is the Portfolio
Manager and the related Abandonment Notice does not indicate that the Borrower
or the Portfolio Manager wishes to permit the Required Lenders or their designee
the right to assume ownership of the Pledged Policies set forth in such
Abandonment Notice pursuant to this Section 2.7(b) without engaging in the
Abandonment Sale Process (such Pledged Policies, the “Direct Assumption
Policies”), Non-Determining Party in its reasonable discretion shall designate
an unrelated third-party experienced in marketing the sale of life insurance
policies on the secondary and tertiary market (the “Broker”) to market and sell
such Pledged Policies (such marketing and sale process, the “Abandonment Sale
Process”). The Non-Determining Party shall request the Broker, based on the
Broker’s experience, to propose a minimum sale price in respect of each such
Pledged Policy (the “Abandonment Price”). The Determining Party shall then have
two (2) Business Days after

 

Amended and Restated Loan and Security Agreement

 

Page 11 of 91



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

the Broker proposes such Abandonment Price to rescind the Abandonment Notice in
respect of the related Pledged Policy by delivering written notice of such
rescission to the Non-Determining Party. Upon the delivery of such written
notice to the Non-Determining Party, such Pledged Policy shall no longer be
subject to this Section 2.7(b). [*] Proceeds of any sale pursuant to this
Section 2.7(b) shall be deposited (i) if the Determining Party was the Borrower
or the Portfolio Manager, pursuant to Section 2.7(a)(iv) and (ii) otherwise,
into the Collection Account. For the avoidance of doubt, after a Pledged Policy
has been set forth in an Abandonment Notice but prior to the consummation of the
sale of such Pledged Policy in accordance with this Section 2.7(b), the Lenders
in their sole and absolute discretion may make one or more Protective Advances
in respect of such Policy and the Borrower may make premium payments in respect
of such Pledged Policy so long as such payments by the Borrower are not made
using proceeds of any Advances. Each Pledged Policy set forth in an Abandonment
Notice shall cease to be a Pledged Policy on the date that is the earlier of
(A) the date on which the Non-Determining Party has assumed ownership of such
Pledged Policy in accordance with this Section 2.7(b), (B) the date on which
such Pledged Policy lapses or (C) the date on which such Pledged Policy is sold
in accordance with this Section 2.7(b). If any Pledged Policy set forth in an
Abandonment Notice is not sold within ninety (90) days after such Abandonment
Notice was delivered to the Non-Determining Party or if the Determining Party
was the Borrower or the Portfolio Manager and the related Abandonment Notice
indicated that the Borrower or the Portfolio Manager wished to permit the
Required Lenders or their designee the right to assume ownership of the Pledged
Policies set forth in such Abandonment Notice pursuant to this Section 2.7(b)
without engaging in the Abandonment Sale Process, (i) if the Non-Determining
Party is the Required Lenders, then the Administrative Agent on behalf of the
Required Lenders or, at the option of the Required Lenders, another Person
designated by the Required Lenders, shall have the right to assume ownership of
such Policies, or any subset thereof, prior to their lapse, from the Borrower
through the Securities Intermediary at no cost to the Non-Determining Party and
(ii) if the Non-Determining Party is the Borrower, then the Borrower shall have
the right to designate an Affiliate to assume ownership of such Policies, or any
subset thereof, prior to their lapse, from the Borrower through the Securities
Intermediary at no cost to the Non-Determining Party. Such assumption of
ownership by the Non-Determining Party (or its Affiliate or designee, as
applicable) shall be free and clear of (i) any ownership claim to any right,
title or interest by or through the Determining Party (arising hereunder or
otherwise) or (ii) any Adverse Claims arising under or in relation to the
Transaction Documents and transactions contemplated thereby, and all without
payment to the Determining Party or any other Person. In connection therewith,
the Determining Party agrees to provide reasonable cooperation and assistance to
effectuate such transfer, including by providing appropriate instructions to the
Administrative Agent, Securities Intermediary, Custodian and Servicer concerning
the release of Liens created hereby, appropriate Entitlement Orders (as defined
in the Account Control Agreement) removing related Securities Entitlements (as
defined in the Account Control Agreement) out of the Policy Account and delivery
of related documents and information to or as instructed by the Non-Determining
Party (or its Affiliate or designee, as applicable). For the avoidance of doubt,
(I) the occurrence of a Lender Default shall not constitute a determination on
the part of the Required Lenders that Advances should no longer be made in order
to pay Premiums on a Pledged Policy or group of Pledged Policies and that the
Required Lenders or the Portfolio Manager on behalf of the

 

Amended and Restated Loan and Security Agreement

 

Page 12 of 91



--------------------------------------------------------------------------------

Borrower shall only become the Determining Party for the purposes of this
Section 2.7(b) upon delivering written notice in the form attached hereto as
Exhibit G to the other party, (II) failure by any Lender to make an Advance
relating to a Pledged Policy in respect of which any Determining Party has
delivered or thereafter delivers an Abandonment Notice shall not constitute a
Lender Default, regardless of whether any Lender or the Administrative Agent has
received any notice of a Lender Default, and (III) no party shall be obligated
to pay Premiums on a Pledged Policy in respect of which any Determining Party
has delivered an Abandonment Notice.

(c) At any time during the term of this Loan Agreement, the Administrative Agent
acting at the direction of the Required Lenders, may direct the Borrower in
writing to sell any or all of the Pledged Policies that are Retained Death
Benefit Policies. Upon receipt of such written direction, such Pledged Policies
shall be made available by the Borrower and the Portfolio Manager for sale
through normal market channels for cash and the Administrative Agent, the
Portfolio Manager, any Lender or any of their respective Affiliates may
participate as a bidder in any such sale; provided that prior to consummating
any sale pursuant to this Section 2.7(c), the related sale price shall be
subject to the approval of the Required Lenders in their sole and absolute
discretion. The Borrower shall consummate any such sale within twelve
(12) months after the related written direction was delivered by the
Administrative Agent to the Borrower pursuant to the first sentence of this
Section 2.7(c).

Section 2.8 Permitted Purposes.

(a) The Borrower hereby agrees that it has not used and it shall not use the
proceeds of any Advance made hereunder or under the Original Agreement except
for the following purposes:

(i) with respect to the Initial Advance or an Additional Policy Advance, to
acquire Policies that became Pledged Policies on the Initial Closing Date or
will become Pledged Polices on the related Subsequent Advance Date and for any
legally permissible payments approved by the Required Lenders in their sole
discretion and specified in the Proposed Initial Advance Notice or Proposed
Additional Policy Advance Notice and related instructions delivered to the
Securities Intermediary under the Account Control Agreement, including
distributions to Imperial, payment of the Up-Front Fee, reimbursement to the
Predecessor Parent Pledgor, the Parent Pledgors, Imperial or Affiliates thereof
of any funds remitted in respect of the Initial Expense Deposit, the reasonable
attorneys’ fees of the Borrower and the Lenders incurred in connection with the
negotiation and preparation of the Transaction Documents, the payment of certain
obligations owed by an Affiliate of the Borrower to Lexington Insurance Company
and approved by the Administrative Agent and the related Expense Deposit; and

(ii) with respect to an Ongoing Maintenance Advance, (A) to pay Ongoing
Maintenance Costs; (B) to pay Debt Service; (C) to pay the Administrative Agent
Fee and/or (D) to make any other payments or distributions, as approved in
writing by the Required Lenders in their sole discretion.

 

Amended and Restated Loan and Security Agreement

 

Page 13 of 91



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b) For the avoidance of doubt, all proceeds of Advances were, prior to the date
hereof, deposited, and after the date hereof, shall be deposited by the Lenders
into the Payment Account, other than the Initial Advance. The Borrower has
caused and shall cause any amounts on deposit in the Payment Account to be
distributed by the Securities Intermediary in accordance with the terms of the
Account Control Agreement, which amounts shall be used for the purposes set
forth in Section 2.8(a) and as specified in the related Borrowing Request.

(c) For the avoidance of doubt, no proceeds of any Advance were used for or
shall be used for, and no Lender shall be obligated to make any Advance for, the
purposes of paying (i) any accrued interest due on any prior Advances that
directly reflect the Rate Floor or [*].

ARTICLE III

INTEREST; INTEREST PERIODS; FEES, ETC.

Section 3.1 Interest Rates. The Borrower hereby promises to pay interest on the
unpaid principal amount of each Advance for the period commencing on the date
such Advance is made until such Advance is paid in full. Interest will accrue on
each outstanding Advance during each Interest Period at a rate per annum equal
to the sum of (i) the greater of (A) (1) LIBOR or, if LIBOR is unavailable,
(2) the Base Rate and (B) one and a half percent (1.5%) (the portion of interest
related to clause (i), the “Rate Floor”) plus (ii) the Applicable Margin;
provided however that in the event that an Event of Default has occurred and is
continuing and unwaived in writing by the Required Lenders, then for each day
during any Interest Period on which such Event of Default remains uncured and
unwaived in writing by the Required Lenders, each Advance shall bear interest at
the Default Rate.

After the second (2nd) Business Day following the date on which any other
monetary Obligation of the Borrower arising under this Loan Agreement shall
become due and payable, the Borrower shall pay (to the extent permitted by law,
if in respect of any unpaid amounts representing interest) interest (after as
well as before judgment) on such amounts at a rate per annum equal to the
Default Rate. No provision of this Loan Agreement shall require the payment or
permit the collection of interest in excess of the maximum permitted by
Applicable Law.

Section 3.2 Interest Payment Dates. Interest accrued on all outstanding Advances
shall be due and payable, without duplication:

(a) on each Interest Payment Date;

(b) on the date of any prepayment, in whole or in part, of principal of
outstanding Advances, either from funds available for distribution to the
Borrower pursuant to clause “Thirteenth” of Section 5.2(b) and/or from funds
available to the Borrower from any capital contribution or other source of
funding obtained by the Borrower that is not expressly prohibited by this Loan
Agreement;

 

Amended and Restated Loan and Security Agreement

 

Page 14 of 91



--------------------------------------------------------------------------------

(c) on Advances accelerated pursuant to Section 10.2, immediately upon such
acceleration; and

(d) on the Maturity Date.

Section 3.3 Computation of Interest and Fees. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days.

Section 3.4 Participation Interest. With respect to each Pledged Policy, the
Borrower shall pay the related Participation Interest to the Lenders pursuant to
the terms of this Loan Agreement.

Section 3.5 Administrative Agent Fee. On each Distribution Date, the Borrower
shall pay the related Administrative Agent Fee to the Administrative Agent,
regardless of whether the then Available Amount is sufficient to pay such
amount.

ARTICLE IV

PAYMENTS; PREPAYMENTS

Section 4.1 Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of all Advances on the Maturity Date. Prior thereto, the
Borrower:

(a) may voluntarily prepay all or any portion of the aggregate outstanding
Advances, either in whole or in part, from funds available for distribution to
the Borrower pursuant to clause “Thirteenth” of Section 5.2(b) and/or from funds
available to the Borrower from any capital contribution or other source of
funding obtained by the Borrower that is not expressly prohibited by this Loan
Agreement;

(b) shall repay principal of outstanding Advances, in the amounts set forth in,
and pursuant to, the Priority of Payments on each Distribution Date;

(c) shall, upon any acceleration of the Maturity Date pursuant to Section 10.2,
repay all such Advances within one (1) Business Day of the Administrative
Agent’s delivery of notice of such acceleration to the Borrower.

Section 4.2 Making of the Expense Deposit. Each Expense Deposit shall be
deposited by the Borrower no later than 3:00 p.m. (New York City time), on the
day when due in lawful money of the United States of America in same day funds
to the account designated in writing by the Administrative Agent to the Borrower
(the “Administrative Agent’s Account”). Funds received by any Person after 3:00
p.m. (New York City time), on the date when due will be deemed to have been
received by such Person on the next following Business Day.

Section 4.3 Due Date Extension. If any payment of principal or interest with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
interest shall accrue at the applicable interest rate and be payable for the
period of such extension.

 

Amended and Restated Loan and Security Agreement

 

Page 15 of 91



--------------------------------------------------------------------------------

ARTICLE V

ACCOUNTS; DISTRIBUTION OF COLLECTIONS

Section 5.1 Accounts.

(a) Collection Account. The Borrower has established, continuously maintained
and shall continue to maintain, in the name of the Borrower, an Eligible Account
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Administrative Agent, on behalf of the Secured
Parties (the “Collection Account”), that at all times shall be subject to the
Account Control Agreement.

(b) Payment Account. The Borrower has established, continuously maintained and
shall continue to maintain, in the name of the Borrower, an Eligible Account
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Administrative Agent, on behalf of the Secured
Parties (the “Payment Account”), that at all times shall be subject to the
Account Control Agreement. All proceeds of Advances shall be deposited by the
Lenders into the Payment Account other than the Initial Advance. The Borrower
has caused and shall cause any amounts on deposit in the Payment Account to be
distributed by the Securities Intermediary in accordance with the terms of the
Account Control Agreement, which amounts were used and shall be used for the
purposes set forth in Section 2.8(a) and as specified in the related Borrowing
Request.

(c) Borrower Account. On or prior to the date hereof, the Borrower established,
continuously maintained and shall continue to maintain a segregated Eligible
Account with an Eligible Institution in the name of the Borrower (the “Borrower
Account”). The Borrower shall be entitled to withdraw amounts on deposit in its
Borrower Account for any purpose, including, without limitation, the payment of
Premiums or Expenses.

(d) Escrow Account. The Borrower has established, continuously maintained and
shall continue to maintain, in the name of the Borrower, an Eligible Account
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Administrative Agent, on behalf of the Secured
Parties (the “Escrow Account”), that at all times shall be subject to the
Account Control Agreement.

(e) Administrative Agent Action. The Administrative Agent may, at any time after
an Event of Default has occurred and is continuing, give written notice to the
Securities Intermediary and to the Borrower of the occurrence of such event and
specifying whether the Administrative Agent is exercising its rights and
remedies in relation thereto in accordance with this Loan Agreement and the
Account Control Agreement, and will do any or all of the following: (i) exercise
exclusive dominion and control over the funds deposited in the Accounts,
(ii) have amounts that are sent to the Accounts redirected pursuant to its
instructions, and (iii) take any or all other actions the Administrative Agent
is permitted to take under this Loan Agreement and the Account Control Agreement
for the benefit of the Secured Parties. If at any

 

Amended and Restated Loan and Security Agreement

 

Page 16 of 91



--------------------------------------------------------------------------------

time, any Account shall cease to be an Eligible Account, the Borrower shall as
promptly as reasonably practicable (but in no event more than twenty
(20) Business Days) establish a replacement Eligible Account.

(f) Collections Held In Trust. If at any time the Borrower, the Portfolio
Manager, the Servicer (if an Affiliated Entity), the Initial Servicer, the
Guarantor, the Initial Portfolio Manager, the Securities Intermediary or any of
their Affiliates or any Affiliate of Imperial, as the case may be, shall receive
any Collections or other proceeds of any Collateral other than through payment
into the Collection Account, the Borrower, the Portfolio Manager, the Guarantor,
the Initial Portfolio Manager, the Servicer (if an Affiliated Entity) or the
Initial Servicer, as applicable, shall promptly (but in any event within two
(2) Business Days of receipt thereof) remit or cause to be remitted all such
Collections or other proceeds to the Collection Account. If the Servicer is not
an Affiliated Entity, the Borrower will instruct and shall exercise all remedies
available to it under the Servicing Agreement to cause the Servicer to remit to
the Collection Account all Collections or other proceeds of any Collateral
received by the Servicer within two (2) Business Days of Servicer’s receipt
thereof, and failure of the Servicer timely to make any such remittance shall be
deemed to be a breach by the Borrower of its duties under this Section 5.1(f)
and Section 9.1(ee). All Collections received by the Borrower, the Portfolio
Manager, the Initial Portfolio Manager, the Guarantor or the Initial Servicer
shall be held by such Person in trust for the exclusive benefit of the
Administrative Agent (on behalf of the Secured Parties). The outstanding
principal amount of the Advances shall not be deemed repaid by any amount of the
Collections held in trust by any Person, unless such amount is finally paid to
the Administrative Agent in accordance with Section 5.2.

Section 5.2 Application of Available Amounts.

(a) If no Unmatured Event of Default or Event of Default has occurred and is
continuing or is waived in writing by the Required Lenders, the Administrative
Agent and the Borrower, and otherwise, the Administrative Agent acting alone,
shall instruct the Securities Intermediary to distribute Collections deposited
in the Collection Account, and all other amounts deposited in the Collection
Account, in accordance with this Section 5.2. In delivering the instructions
required under Section 5.2(b), Section 5.2(c) and Section 5.2(e), the
Administrative Agent shall have the right to rely absolutely upon the
information in the Calculation Date Reports, unless the Administrative Agent or
the Required Lenders provide alternative information to the Borrower by notice
in writing (such notice an “Alternative Information Notice”) not more than five
(5) Business Days after receipt of the related Calculation Date Report by the
Administrative Agent, in which case, provided that the Borrower shall not have
objected to such Alternative Information Notice in writing within one
(1) Business Day of its receipt thereof, the Administrative Agent shall have the
absolute right to act in accordance with such Alternative Information Notice. In
the event that the Borrower shall have objected to such Alternative Information
Notice, then the Borrower and the Administrative Agent shall negotiate in good
faith to resolve such objection within five (5) days, the amount subject to such
objection shall be retained in the Collection Account during the pendency of
such negotiations and the amount not subject to such objection shall be
distributed pursuant to such Alternative Information Notice. The amount subject
to such objection shall be distributed in accordance

 

Amended and Restated Loan and Security Agreement

 

Page 17 of 91



--------------------------------------------------------------------------------

with Section 5.2(b), Section 5.2(c) or Section 5.2(e), as applicable, (i) if
such objection is resolved, on the Business Day following the date on which such
objection is resolved, in which case such amounts shall be distributed in
accordance with such resolution or (ii) if such objection is not resolved, on
the first Business Day following the day that is five (5) days following the
date on which the Borrower objects to such Alternative Information Notice, in
which case such amounts shall be distributed in accordance with the relevant
Alternative Information Notice. Notwithstanding the foregoing, if the Borrower
fails to deliver the related Calculation Date Report or the related Payment
Instructions on or prior to the related Calculation Date, then the
Administrative Agent acting alone, based on information in the Administrative
Agent’s possession, shall be entitled to prepare such Calculation Date Report
and Payment Instructions and thereby instruct the Securities Intermediary to
distribute Collections deposited in the Collection Account, and all other
amounts deposited in the Collection, to be distributed in accordance with this
Section 5.2, and the Administrative Agent shall have no liability whatsoever in
respect of such instructions (the procedures set forth in this sentence if the
Borrower fails to deliver the related Calculation Date Report or the related
Payment Instructions on or prior to the related Calculation Date, the “Borrower
Failure Procedures”).

(b) On or prior to each Calculation Date, the Borrower shall prepare and deliver
or cause to be prepared and delivered to the Administrative Agent a quarterly
calculation report substantially in the form attached hereto as Exhibit D (the
“Calculation Date Report”) with respect to the related Distribution Date, and
the Borrower shall simultaneously deliver or cause to be delivered to the
Securities Intermediary the payment instructions necessary to make the payments
indicated in such Calculation Date Report (the “Payment Instructions”). If no
Unmatured Event of Default or Event of Default has occurred and is continuing or
is waived in writing by the Required Lenders, on each Distribution Date, the
Administrative Agent and the Borrower shall jointly instruct the Securities
Intermediary to distribute from the Available Amount then on deposit in the
Collection Account, in accordance with the Payment Instructions related to the
Calculation Date Report for such Distribution Date, subject to the delivery of
an Alternative Information Notice, and the procedures set forth in
Section 5.2(a) for the resolution of any objections of the Borrower in respect
of such Alternative Information Notice, or if the Borrower has failed to deliver
the related Calculation Date Report or the related Payment Instructions on or
prior to the related Calculation Date, the Administrative Agent acting alone
shall instruct the Securities Intermediary to distribute from the Available
Amount then on deposit in the Collection Account, in accordance with the
Borrower Failure Procedures, and in either case, the following amounts in the
following order of priority unless otherwise agreed in writing by the parties
hereto (and, with respect to any payment to the Securities Intermediary or the
Custodian, as consented to by such Person in writing):

 

First, to the extent not paid from the proceeds of one or more Advances, to the
Custodian and the Securities Intermediary, as applicable, the fees, and expenses
due and payable thereto in accordance with the Account Control Agreement
including, but not limited to, any Claims of any Indemnified Bank Person due and
payable in accordance with the Account Control Agreement; provided that (i) the
aggregate amount of Claims payable under this clause “First” shall not exceed
$10,000 on any Distribution Date and (ii) the aggregate amount of Claims payable
under this clause “First” and under clause “First” of Section 5.2(c) shall not,
in aggregate, exceed $250,000 during the term of this Loan Agreement;

 

Amended and Restated Loan and Security Agreement

 

Page 18 of 91



--------------------------------------------------------------------------------

Second, to the extent not paid from the proceeds of one or more Advances, to the
Borrower, an amount equal to the Ongoing Maintenance Costs Reimbursable Amount
payable to the Borrower and not previously paid to the Borrower, if any;

 

Third, to the Administrative Agent for the account of the Lenders, the then
outstanding principal balance of all Protective Advances;

 

Fourth to the Administrative Agent, the Administrative Agent Fee;

 

Fifth, to the Administrative Agent for the account of the Lenders, an amount
equal to any accrued and unpaid interest on all Advances through such date;

 

Sixth, (a) if no Lender Default is continuing, to the Administrative Agent for
the account of the Lenders, the Required Amortization or (b) if a Lender Default
has occurred and is continuing, in the following order of priority:

(i) to the applicable Issuing Insurance Company, the payment of scheduled
Premiums which are due and payable prior to the following Distribution Date as
set forth in the related Premium Payment Schedule;

(ii) (a) to the Servicer, the Servicing Fee and costs and other amounts
reimbursable to the Servicer pursuant to the Servicing Agreement and (b) to the
Portfolio Manager, the Portfolio Manager Fee;

(iii) to the Borrower by deposit to the Borrower Account, the amounts described
in clauses (iii) and (v) of the definition of Expenses which are then due and
payable; and

(iv) to the Administrative Agent for the account of the Lenders, the Required
Amortization;

 

Seventh, to the Administrative Agent for the account of the Lenders, an amount
equal to the aggregate unpaid Amortization Shortfall Amounts for all of the
Shortfall Pledged Policies, if any, and any Amortization Shortfall Amounts due
on any prior Distribution Date that remain unpaid; provided, that the aggregate
amount payable under this clause “Seventh”, under clause “Tenth” of this
Section 5.2(b) and under clauses “Ninth” and “Fourteenth” set forth under
Section 5.2(c), shall be in an amount up to the Aggregate Shortfall Amount
Limit;

 

Eighth, to the Administrative Agent for the account of the Lenders by deposit to
the Participation Interest Account, an amount equal to the Participation
Interest Percentage of any amounts paid to the Administrative Agent for the
account of the Lenders pursuant to clause “Seventh” of this Section 5.2(b) on
such Distribution Date; provided, that any such amount received by the Lenders
under this clause “Eighth” shall not reduce the outstanding principal balance of
the Advances or any accrued interest thereon;

 

Amended and Restated Loan and Security Agreement

 

Page 19 of 91



--------------------------------------------------------------------------------

Ninth, to the Borrower, the remaining Available Amount; provided, that the
aggregate amount distributed under this clause “Ninth”, clause “Seventh” of this
Section 5.2(b) and clauses “Ninth” and “Thirteenth” set forth under
Section 5.2(c) for all Distribution Dates during the term of this Loan Agreement
shall not exceed the lesser of (i) the Initial Advance plus all Additional
Policy Advances less the Withholding Amount and (ii) the Borrower’s Total
Investment in the Pledged Policies less the Withholding Amount;

 

Tenth, to the Administrative Agent for the account of the Lenders by deposit to
the Participation Interest Account, an amount equal to the aggregate unpaid
Participation Interest Shortfall Amounts for all of the Shortfall Pledged
Policies, if any, and any Participation Interest Shortfall Amounts due on any
prior Distribution Date that remain unpaid; provided, that any such amount
received by the Lenders under this clause “Tenth” shall not reduce the
outstanding principal balance of the Advances or any accrued interest thereon;
provided further, the aggregate amount payable under this clause “Tenth”, under
clause “Seventh” of this Section 5.2(b) and under clauses “Ninth” and
“Fourteenth” set forth under Section 5.2(c), shall be in an amount up to the
Aggregate Shortfall Amount Limit;

 

Eleventh, to the Administrative Agent for the account of the Lenders by deposit
to the Participation Interest Account, the aggregate of (i) the Participation
Interest Percentage of the remaining Available Amount and (ii) the Participation
Interest Percentage of any amount actually paid to the Participation Interest
Account pursuant to clause “Tenth” of this Section 5.2(b) on such Distribution
Date; provided, that any such amount received by the Lenders under this clause
“Eleventh” shall not reduce the outstanding principal balance of the Advances or
any accrued interest thereon;

 

Twelfth, to the Custodian and the Securities Intermediary, as applicable, any
fees and expenses due and payable thereto that remain unpaid (including such
fees and expenses not paid pursuant to clause “First” of this Section 5.2(b));
and

 

Thirteenth, to the Borrower, any remaining Available Amount by deposit to the
Borrower Account.

(c) Prior to the Partial Repayment Date, if an Unmatured Event of Default or
Event of Default has occurred and is continuing and is not waived in writing by
the Required Lenders, on each Distribution Date, the Administrative Agent shall
instruct the Securities Intermediary to distribute from the Available Amount
then on deposit in the Collection Account and amounts on deposit in the Escrow
Account (which may be distributed directly from the Escrow Account or by first
transferring such amounts to the Collection Account, as determined by the
Administrative Agent), in accordance with the Payment Instructions related to
the Calculation Date Report for such Distribution Date, subject to the delivery
of an Alternative

 

Amended and Restated Loan and Security Agreement

 

Page 20 of 91



--------------------------------------------------------------------------------

Information Notice, and the procedures set forth in Section 5.2(a) for the
resolution of any objections of the Borrower in respect of such Alternative
Information Notice, or if the Borrower has failed to deliver the related
Calculation Date Report or the related Payment Instructions on or prior to the
related Calculation Date, the Administrative Agent acting alone shall instruct
the Securities Intermediary to distribute from the Available Amount then on
deposit in the Collection Account and amounts on deposit in the Escrow Account
(which may be distributed directly from the Escrow Account or by first
transferring such amounts to the Collection Account, as determined by the
Administrative Agent), in accordance with the Borrower Failure Procedures, and
in either case, the following amounts in the following order of priority unless
otherwise agreed in writing by the parties hereto (and, with respect to any
payments to the Securities Intermediary or the Custodian, as consented to by
such Person in writing):

 

First, to the extent not paid from the proceeds of one or more Advances, to the
Custodian and the Securities Intermediary, as applicable, the fees, and expenses
due and payable thereto in accordance with the Account Control Agreement,
including, but not limited to, any Claims of any Indemnified Bank Person due and
payable in accordance with the Account Control Agreement; provided that (i) the
aggregate amount of Claims payable under this clause “First” shall not exceed
$10,000 on any Distribution Date and (ii) the aggregate amount of Claims payable
under this clause “First” and under clause “First” of Section 5.2(b) shall not,
in aggregate, exceed $250,000 during the term of this Loan Agreement;

 

Second, to the extent not paid from the proceeds of one or more Advances, to the
Escrow Account, an amount equal to the Ongoing Maintenance Costs Reimbursable
Amount payable to the Borrower and not previously paid to the Borrower, if any;

 

Third, to the Administrative Agent for the account of the Lenders, the then
outstanding principal balance of all Protective Advances;

 

Fourth, to the applicable Issuing Insurance Company, the payment of scheduled
Premiums which are due and payable prior to the following Distribution Date as
set forth in the related Premium Payment Schedule;

 

Fifth, so long as the Servicer is not Imperial or an Affiliate of Imperial or
the Borrower, to the Servicer, the Servicing Fee and costs and other amounts
reimbursable to the Servicer pursuant to the Servicing Agreement and approved in
writing by the Administrative Agent;

 

Sixth, to the Administrative Agent, the Administrative Agent Fee;

 

Seventh, to the Administrative Agent for the account of the Lenders, an amount
equal to any accrued and unpaid interest on all Advances through such date;

 

Eighth (a) to the Portfolio Manager, the Portfolio Manager Fee and (b) if the
Servicer is Imperial or an Affiliate of Imperial or the Borrower, the Servicing
Fee and costs and other amounts reimbursable to the Servicer pursuant to the
Servicing Agreement;

 

Amended and Restated Loan and Security Agreement

 

Page 21 of 91



--------------------------------------------------------------------------------

Ninth, to the Administrative Agent for the account of the Lenders, an amount
equal to the aggregate unpaid Amortization Shortfall Amounts for all of the
Shortfall Pledged Policies, if any, and any Amortization Shortfall Amounts due
on any prior Distribution Date that remain unpaid; provided, that the aggregate
amount payable under this clause “Ninth”, under clause “Fourteenth” of this
Section 5.2(c) and under clauses “Seventh” and “Tenth” set forth under
Section 5.2(b), shall be in an amount up to the Aggregate Shortfall Amount
Limit;

 

Tenth, to the Administrative Agent for the account of the Lenders, an amount
equal to all outstanding Advances and any other amounts with respect to the
Advances or Lender Notes;

 

Eleventh, to the Administrative Agent for the account of the Lenders by deposit
in the Participation Interest Account, an amount equal to the Participation
Interest Percentage of any amount paid to the Administrative Agent for the
account of the Lenders pursuant to clause “Ninth” of this Section 5.2(c) on such
Distribution Date; provided, that any such amount received by the Lenders under
this clause “Eleventh” shall not reduce the outstanding principal balance of the
Advances or any accrued interest thereon;

 

Twelfth, to the Escrow Account, the amounts described in clauses (iii) and
(v) of the definition of Expenses which are then due and payable;

 

Thirteenth, to the Escrow Account, the remaining Available Amount; provided,
that the aggregate amount distributed under this clause “Thirteenth”, Clause
“Ninth” of this Section 5.2(c) and clauses “Seventh” and “Ninth” set forth under
Section 5.2(b) for all Distribution Dates during the term of this Loan Agreement
shall not exceed the lesser of (i) the Initial Advance plus all Additional
Policy Advances less the Withholding Amount and (ii) the Borrower’s Total
Investment in the Pledged Policies less the Withholding Amount;

 

Fourteenth, to the Administrative Agent for the account of the Lenders by
deposit to the Participation Interest Account, an amount equal to the aggregate
unpaid Participation Interest Shortfall Amounts for all of the Shortfall Pledged
Policies, if any, and any Participation Interest Shortfall Amounts due on any
prior Distribution Date that remain unpaid; provided, that any such amount
received by the Lenders under this clause “Fourteenth” shall not reduce the
outstanding principal balance of the Advances or any accrued interest thereon;
provided further, the aggregate amount payable under this clause “Fourteenth”,
under clause “Ninth” of this Section 5.2(c) and under clauses “Seventh” and
“Tenth” set forth under Section 5.2(b), shall be in an amount up to the
Aggregate Shortfall Amount Limit;

 

Amended and Restated Loan and Security Agreement

 

Page 22 of 91



--------------------------------------------------------------------------------

Fifteenth, to the Administrative Agent for the account of the Lenders by deposit
to the Participation Interest Account, the aggregate of (i) the Participation
Interest Percentage of the remaining Available Amount, and (ii) the
Participation Interest Percentage of any amount actually paid to the
Participation Interest Account pursuant to clause “Fourteenth” of this
Section 5.2(c) on such Distribution Date; provided, that any such amount
received by the Lenders under this clause “Fifteenth” shall not reduce the
outstanding principal balance of the Advances or any interest thereon;

 

Sixteenth, to the Custodian and the Securities Intermediary, as applicable, any
fees and expenses due and payable thereto that remain unpaid (including such
fees and expenses not paid pursuant to clause “First” of this Section 5.2(c));
and

 

Seventeenth, to the Escrow Account, any remaining Available Amount.

(d) Except as set forth in this Section 5.2(d), all amounts on deposit in the
Escrow Account shall remain in the Escrow Account until the second Business Day
after the earlier of (i) the date as of which all existing Events of Default are
cured by the Borrower or waived in writing by the Required Lenders in their sole
and absolute discretion and so long as no Unmatured Event of Default has
occurred and is continuing and no Protective Advances remain outstanding or
(ii) the date that is the later of (x) six (6) months after the Partial
Repayment Date and (y) six (6) months after all outstanding Protective Advances
have been repaid, on which date the Administrative Agent shall instruct the
Securities Intermediary to distribute all amounts on deposit in the Escrow
Account to the Borrower Account. Amounts on deposit in the Escrow Account may be
used by the Administrative Agent, acting at the written direction of the
Required Lenders, to cure Event(s) of Default or Unmatured Event(s) of Default
and to repay outstanding Protective Advances. If the related Event of Default
has occurred and continues for a year or if the Administrative Agent has
foreclosed on or exercised any of its other rights and remedies in respect of
the Pledged Policies, amounts on deposit in the Escrow Account may be used by
the Administrative Agent to pay the outstanding principal balances of the
Advances, any other Obligations owing to the Lenders and Ongoing Maintenance
Costs.

(e) On and after the Partial Repayment Date, on each Distribution Date, the
Administrative Agent and the Borrower jointly shall (if no Unmatured Event of
Default or Event of Default has occurred and is continuing) or the
Administrative Agent alone shall (if an Unmatured Event of Default or Event of
Default has occurred and is continuing) instruct the Securities Intermediary to
distribute from the Available Amount then on deposit in the Collection Account
and amounts on deposit in the Escrow Account (which may be distributed directly
from the Escrow Account or by first transferring such amounts to the Collection
Account, as determined by the Administrative Agent), in accordance with the
Payment Instructions related to the Calculation Date Report for such
Distribution Date, subject to the delivery of an Alternative Information Notice,
and the procedures set forth in Section 5.2(a) for the resolution of any
objections of the Borrower in respect of such Alternative Information Notice, or
if the Borrower has failed to deliver the related Calculation Date Report or the
related Payment Instructions on or prior to the related Calculation Date, the
Administrative Agent acting alone shall instruct the Securities Intermediary to
distribute from the Available Amount then on

 

Amended and Restated Loan and Security Agreement

 

Page 23 of 91



--------------------------------------------------------------------------------

deposit in the Collection Account and amounts on deposit in the Escrow Account
(which may be distributed directly from the Escrow Account or by first
transferring such amounts to the Collection Account, as determined by the
Administrative Agent), in accordance with the Borrower Failure Procedures, and
in either case, the following amounts in the following order of priority unless
otherwise agreed in writing by the parties hereto (and, with respect to any
payments to the Securities Intermediary or the Custodian, as consented to by
such Person in writing):

 

First, to the extent not paid from the proceeds of one or more Protective
Advances, to the Custodian and the Securities Intermediary, as applicable, the
fees, and expenses due and payable thereto in accordance with the Account
Control Agreement, including, but not limited to, any Claims of any Indemnified
Bank Person due and payable in accordance with the Account Control Agreement;
provided that (i) the aggregate amount of Claims payable under this clause
(i) shall not exceed $10,000 on any Distribution Date and (ii) the aggregate
amount of Claims payable under this clause (i), under clause “First” of
Section 5.2(b) and under clause “First” of Section 5.2(c) shall not, in
aggregate, exceed $250,000 during the term of this Loan Agreement;

 

Second, to the applicable Issuing Insurance Company, the payment of scheduled
Premiums which are due and payable prior to the following Distribution Date as
set forth in the related Premium Payment Schedule;

 

Third, to the Administrative Agent for the account of the Lenders, the then
outstanding principal balance of all Protective Advances plus accrued and unpaid
interest thereon;

 

Fourth, to the Administrative Agent, the Administrative Agent Fee;

 

Fifth, (a) to the Portfolio Manager, the Portfolio Manager Fee and (b) to the
Servicer, the Servicing Fee and costs and other amounts reimbursable to the
Servicer pursuant to the Servicing Agreement;

 

Sixth, to the Borrower, any amounts actually paid by the Borrower to pay
scheduled Premiums and Expenses, and in each case, as previously approved by the
Required Lenders in writing and not previously reimbursed;

 

Seventh,

to the Collection Account, to be held in reserve to fund (i) Premiums on Pledged
Policies in accordance with the schedule of Premiums approved by the Required
Lenders in accordance with Section 9.1(d)(vii), an amount equal to up to the
difference of (A) the aggregate amount of Premiums projected by the Portfolio
Manager to be payable on all Pledged Policies during the succeeding twenty four
calendar months (determined using methodology consistent with the methodology
used for projecting Premium payments prior to the Partial Repayment Date and
approved in writing by the Required Lenders) minus (B) the amounts then held in
the Collection Account in reserve to fund such Premiums as previously reserved

 

Amended and Restated Loan and Security Agreement

 

Page 24 of 91



--------------------------------------------------------------------------------

  pursuant to the immediately preceding sub-clause (A), (ii) the fees and
expenses of the Custodian and the Securities Intermediary which will be due and
payable thereto in accordance with the Account Control Agreement during the
succeeding twenty four calendar months and (iii) the Portfolio Management Fees,
the Servicing Fees and costs and other amounts reimbursable to the Servicer
which will be due and payable thereto in accordance with the Servicing Agreement
during the succeeding twenty four calendar months;

 

Eighth, to the Borrower Account or Escrow Account, as applicable, up to the
amount of the Borrower’s Total Investment that has not yet been paid to the
Borrower or deposited into the Escrow Account pursuant to Section 5.2(b) or
Section 5.2(c) (reduced by amounts distributed to the Administrative Agent for
the account of the Lenders pursuant to clause “Seventh” of Section 5.2(b) and
clause “Ninth” of Section 5.2(c)) less the Withholding Amount;

 

Ninth, to the Administrative Agent for the account of the Lenders by deposit to
the Participation Interest Account, an amount equal to the aggregate unpaid
Participation Interest Shortfall Amounts for all of the Shortfall Pledged
Policies, if any, and any Participation Interest Shortfall Amounts due on any
prior date that remain unpaid; provided, that the aggregate amount payable under
this clause (viii), under clauses “Seventh” and “Tenth” set forth under
Section 5.2(b) and under clauses “Ninth” and “Fourteenth” set forth under
Section 5.2(c), shall be in an amount up to the Aggregate Shortfall Amount
Limit;

 

Tenth, to the Administrative Agent for the account of the Lenders by deposit to
the Participation Interest Account, the aggregate of (i) the Participation
Interest Percentage of the remainder of such Collections and (ii) the
Participation Interest Percentage of any amount paid to the Participation
Interest Account pursuant to Clause “Eighth” of this Section 5.2(e) on such
date;

 

Eleventh, to the Custodian and the Securities Intermediary, as applicable, any
fees and expenses due and payable thereto that remain unpaid (including such
fees and expenses not paid pursuant to Clause “First” of this Section 5.2(d));
and

 

Twelfth, to the Borrower Account or the Escrow Account, as applicable, any
remaining Available Amount.

(f) After a Pledged Policy becomes a Shortfall Pledged Policy, if the Borrower
subsequently obtains a favorable judgment, ruling or verdict in an appeal or
otherwise such that the related Issuing Insurance Company actually pays all or a
portion of the face amount of such Shortfall Pledged Policy plus any applicable
statutory interest (such Shortfall Pledged Policy, a “Recovered Pledged
Policy”), and (i) if there are any unpaid Participation Interest Shortfall
Amounts or Amortization Shortfall Amounts for any other Shortfall Pledged Policy
or if an Event of Default has occurred and is continuing, then Collections in
respect of such Recovered Pledged Policy shall be distributed pursuant to
Section 5.2(b), Section 5.2(c), or Section 5.2(e), as applicable and (ii) if
there are no unpaid Participation Interest Shortfall

 

Amended and Restated Loan and Security Agreement

 

Page 25 of 91



--------------------------------------------------------------------------------

Amounts or Amortization Shortfall Amounts for any other Shortfall Pledged Policy
and so long as no Event of Default has occurred and is continuing, then first,
if amounts were distributed from the Collection Account to fund Amortization
Shortfall Amounts or Participation Interest Shortfall Amounts, in each case,
with respect to such Recovered Pledged Policy, on any prior date pursuant to
Section 5.2(b) Clauses “Seventh”, “Eighth” or “Tenth”, Section 5.2(c) Clauses
“Ninth”, “Eleventh” or “Fourteenth” or Section 5.2(e) Clause “Ninth”, or were
withdrawn from the Escrow Account on any prior date to fund Amortization
Shortfall Amounts or Participation Interest Shortfall Amounts, in each case,
with respect to such Recovered Pledged Policy, then Collections in respect of
such Recovered Pledged Policy shall be distributed to the Borrower Account up to
the aggregate of such amounts so funded, and, second the Borrower and the
Lenders shall cooperate in good faith in order to equitably distribute any
remaining Collections in respect of such Recovered Pledged Policy and if the
Lender and the Borrower cannot reach an agreement on the distribution of such
remaining Collections within thirty (30) days of the date such Shortfall Pledged
Policy became a Recovered Pledged Policy, then such remaining Collections shall
be distributed pursuant to the instructions of the Administrative Agent prepared
in good faith and acting at the direction of the Required Lenders.

(g) With respect to any Distribution Date occurring on or after the Partial
Repayment Date, if amounts on deposit in the Collection Account less any amounts
held in reserve pursuant to Clause “Seventh” of Section 5.2(e) will be
insufficient to pay the amounts set forth under Clauses “First”, “Second” and
“Fifth” of Section 5.2(e) on such Distribution Date, then, in lieu of the
Lenders making a Protective Advance therefor, the Borrower shall instruct the
Securities Intermediary to apply such amounts held in reserve to pay such
amounts set forth under Clauses “First”, “Second” and “Fifth” of Section 5.2(e)
by reflecting such application in the related Calculation Date Report and
Payment Instructions.

(h) For the avoidance of doubt and notwithstanding Section 9.1(d)(vii), on and
after the Partial Repayment Date, Premiums may be funded in accordance with an
Alternative Information Notice delivered by the Administrative Agent pursuant to
Section 5.2(e). If Premiums are funded in accordance with an Alternative
Information Notice delivered by the Administrative Agent pursuant to
Section 5.2(b), Section 5.2(c) or Section 5.2(e), and the amount of Premiums
funded is less than the amount set forth in the Calculation Date Report in
respect of which such Alternative Information Notice was delivered, and as a
result a Pledged Policy lapses, such lapse shall not constitute an Event of
Default and such Pledged Policy shall not be a “Lapse/Grace Policy” for purposes
of Section 10.1(p) so long as the Borrower has provided at least fifteen
(15) Business Days prior written notice of such lapse to the Administrative
Agent.

Section 5.3 Permitted Investments.

(a) Funds at any time held in the Collection Account may be invested and
reinvested at the direction of the Borrower (unless an Event of Default shall
have occurred and be continuing, in which case at the written direction of the
Administrative Agent) in one or more Permitted Investments in a manner provided
in Section 5.3(c). In the absence of any such direction, funds held in the
Collection Account shall be invested in Permitted Investments described in
clause (a) of the definition thereof. Funds at any time held in the Escrow
Account

 

Amended and Restated Loan and Security Agreement

 

Page 26 of 91



--------------------------------------------------------------------------------

shall be invested and reinvested at the direction of the Borrower in one or more
Permitted Investments. In the absence of any such direction, funds held in the
Escrow Account shall be invested in Permitted Investments described in clause
(a) of the definition thereof.

(b) Each investment made pursuant to this Section 5.3 on any date with respect
to the Collection Account shall mature or be available not later than the
Business Day preceding the Distribution Date after the day on which such
investment is made, except that any investment made on the day preceding a
Distribution Date shall mature on such Distribution Date.

(c) Any investment of funds in the Collection Account shall be made in Permitted
Investments in which the Administrative Agent has a first priority, perfected
Lien.

(d) The Administrative Agent shall not be liable in any manner by reason of any
insufficiency in the Collection Account resulting from any loss on any Permitted
Investment included therein.

Section 5.4 Shortfall Exclusion Election. Notwithstanding anything in this Loan
Agreement to the contrary, if a Pledged Policy becomes a Shortfall Pledged
Policy during a calendar year in which neither the Annual Policy Limit nor the
Annual NDB Limit have been reached, and so long as neither the Aggregate Policy
Limit nor the Aggregate NDB Limit have been reached (assuming that such Pledged
Policy shall be treated as a Lapsed/Grace Policy), then, within two (2) Business
Days after such Pledged Policy becomes a Shortfall Pledged Policy, the Borrower
at its option may provide written notice to the Administrative Agent of the
Borrower’s election (the “Shortfall Exclusion Election”) to treat such Pledged
Policy as a Lapsed/Grace Policy. The Borrower may make only one Shortfall
Exclusion Election during each calendar year. If (i) the Borrower makes a
Shortfall Exclusion Election with respect to a Shortfall Pledged Policy during a
calendar year and (ii) no Pledged Policy otherwise becomes a Lapsed/Grace Policy
during the remainder of the calendar year in which such Shortfall Exclusion
Election is made, then such Shortfall Pledged Policy shall not be included in
calculating the Amortization Shortfall Amount and the Participation Interest
Shortfall Amount. If (i) the Borrower makes a Shortfall Exclusion Election with
respect to a Shortfall Pledged Policy during a calendar year and (ii) at least
one other Pledged Policy becomes a Lapsed/Grace Policy during the remainder of
the calendar year in which such Shortfall Exclusion Election is made, then such
Shortfall Pledged Policy shall thereafter be included in calculating the
Amortization Shortfall Amount and the Participation Interest Shortfall Amount,
and an Event of Default under Section 10.1(p) shall be deemed to have occurred.

 

Amended and Restated Loan and Security Agreement

 

Page 27 of 91



--------------------------------------------------------------------------------

ARTICLE VI

INCREASED COSTS, ETC.

Section 6.1 Increased Costs. If any change in Regulation D of the Board of
Governors of the Federal Reserve System, or any Regulatory Change, in each case
occurring after the Initial Closing Date:

(A) shall subject any Affected Party to any Tax, duty or other charge with
respect to any Advance made or funded by it, or shall change the basis of the
imposition of any Tax on payments to such Affected Party of the principal of or
interest on any Advance owed to or funded by it or any other amounts due under
this Loan Agreement in respect of any Advance made or funded by it (except for
changes in the rate of Tax on the overall net income of such Affected Party
imposed by any applicable jurisdiction in which such Affected Party has an
office); or

(B) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to Section 3.1), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Affected Party;

(C) shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party; or

(D) shall impose on any Affected Party any other condition affecting any Advance
made or funded by any Affected Party;

and the result of any of the foregoing is or would be to (i) increase the cost
to or impose a cost on an Affected Party funding or making or maintaining any
Advance (including any commitment of such Affected Party with respect to any of
the foregoing), (ii) to reduce the amount of any sum received or receivable by
an Affected Party under this Loan Agreement or the Lender Notes, or (iii) in the
good faith determination of such Affected Party, to reduce the rate of return on
the capital of an Affected Party as a consequence of its obligations hereunder
or arising in connection herewith to a level below that which such Affected
Party could otherwise have achieved, then after demand by such Affected Party to
the Borrower (which demand shall be accompanied by a written statement setting
forth the basis of such demand), the Borrower shall pay such Affected Party such
additional amount or amounts as will (in the reasonable determination of such
Affected Party) compensate such Affected Party for such increased cost or such
reduction. Such written statement (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be rebuttably
presumptive evidence of the subject matter thereof.

Section 6.2 Funding Losses. The Borrower hereby agrees that upon demand by any
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for the calculations of the amount being claimed) the Borrower will
indemnify such Affected Party against any net loss or actual expense which such
Affected Party actually sustains or incurs (including, without limitation, any
net loss or expense actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party to fund
or maintain any Advance made by any Lender to the Borrower), as reasonably
determined by such Affected Party, as a result of (a) any payment or prepayment
(including any mandatory prepayment) of any Advance on a date other than a
Distribution Date, or (b) any failure of the Borrower to borrow any Advance on
the date specified therefor in an Initial Advance Acceptance or an Additional
Policy Advance Acceptance or with respect to an Ongoing Maintenance

 

Amended and Restated Loan and Security Agreement

 

Page 28 of 91



--------------------------------------------------------------------------------

Advance, within five (5) Business Days after the Administrative Agent’s receipt
of the related Borrowing Request. Such written statement shall, in the absence
of manifest error, be rebuttable presumptive evidence of the subject matter
thereof.

Section 6.3 Withholding Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent or applicable Lender timely reimburse it for
the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Lender or required to be withheld or deducted from a payment to
such Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 6.3, the
Borrower shall deliver to the Administrative Agent and relevant Lender the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent and
such Lender.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Loan
Agreement or the relevant Lender Note shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly

 

Amended and Restated Loan and Security Agreement

 

Page 29 of 91



--------------------------------------------------------------------------------

completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 6.3(e)(ii)(A), Section 6.3(e)(ii)(B) and
Section 6.3(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower, the
Securities Intermediary and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Loan Agreement (and from time to
time thereafter upon the reasonable request of the Borrower, the Securities
Intermediary or the Administrative Agent), executed originals (or copies if
permitted by the Code and by the regulations promulgated by the Internal Revenue
Service) of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Securities Intermediary and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this Loan
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the Securities Intermediary or the Administrative Agent), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party with respect to payments of
interest under any Loan Document: executed originals (or copies if permitted by
the Code and by the regulations promulgated by the Internal Revenue Service) of
IRS Form W-8BEN (which for purposes of this Section 6.3 includes any successor
forms such as IRS Form W-8BEN-E) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty; and in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party with respect to payments of any
other applicable payments under any Loan Document: IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals (or copies if permitted by the Code and by the
regulations promulgated by the Internal Revenue Service) of IRS Form W-8ECI;

 

Amended and Restated Loan and Security Agreement

 

Page 30 of 91



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals (or copies if permitted by
the Code and by the regulations promulgated by the Internal Revenue Service) of
IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals (or copies if permitted by the Code and by the regulations promulgated
by the Internal Revenue Service) of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Securities Intermediary and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this Loan
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the Securities Intermediary or the Administrative Agent), executed
originals (or copies if permitted by the Code and by the regulations promulgated
by the Internal Revenue Service) of any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower, the Securities
Intermediary or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under this Loan Agreement or a Lender Note
issued hereunder would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower, the
Securities Intermediary and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrower, the Securities Intermediary or the Administrative Agent such
documentation prescribed by Applicable Law (including, to the extent applicable,
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower, the Securities Intermediary or the
Administrative Agent as may be necessary for the Borrower, the Securities
Intermediary and the Administrative Agent to comply with their obligations under
FATCA and to determine

 

Amended and Restated Loan and Security Agreement

 

Page 31 of 91



--------------------------------------------------------------------------------

that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Loan Agreement.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 6.3 (including by
the payment of additional amounts pursuant to this Section 6.3), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 6.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
of the Lenders hereunder and the repayment, satisfaction or discharge of all
obligations under this Loan Agreement.

Section 6.4 Designation of a Different Lending Office. If any Lender requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 6.3, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 6.3, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

Amended and Restated Loan and Security Agreement

 

Page 32 of 91



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO BORROWING

The making of the Advances hereunder is subject to the following conditions
precedent:

Section 7.1 Conditions Precedent to the Closing and the Initial Advance. The
Administrative Agent and the Lenders had no obligation to consummate the
transactions contemplated by the Original Loan Agreement and make the Initial
Advance unless:

(a) Representations and Covenants. On and as of the date of the Initial Advance:
(i) the representations of each of the Borrower, the Assignor, the Predecessor
Parent Pledgor, Imperial, the Initial Portfolio Manager, the Initial Servicer,
the Custodian and the Securities Intermediary set forth in the Transaction
Documents shall be true and correct in all material respects with the same
effect as if made on such date, and (ii) each of the Borrower, the Assignor, the
Predecessor Parent Pledgor, Imperial, the Initial Portfolio Manager, the Initial
Servicer, the Custodian and the Securities Intermediary were in compliance with
the covenants set forth in the Transaction Documents to which it is a party.

(b) Closing Documents. The Administrative Agent received all of the following,
each duly executed and dated as of the Initial Closing Date, in form and
substance satisfactory to the Required Lenders:

(i) Transaction Documents. Duly executed and delivered counterparts of the
Original Loan Agreement and each other Transaction Document (as defined in the
Original Agreement), which agreements were in full force and effect.

(ii) Resolutions; Organizational Documentation. Certified copies of resolutions
for the Borrower, the Assignor, the Predecessor Parent Pledgor, Imperial, the
Initial Portfolio Manager and the Initial Servicer authorizing or ratifying the
execution, delivery and performance of each Transaction Document (as defined in
the Original Loan Agreement) to which it was, or would be, a party, together
with certified copies of the Borrower Organizational Documents and in the case
of Imperial, the Assignor and the Predecessor Parent Pledgor, a certified copy
of their respective articles or certificate of incorporation or formation and
by-laws, trust agreement or limited liability company agreements, as applicable,
of the Borrower, Imperial, the Initial Servicer, the Initial Portfolio Manager,
the Assignor and the Predecessor Parent Pledgor.

(iii) Consents, etc. Certified copies of all documents evidencing any necessary
consents and governmental approvals required by the Borrower, the Assignor, the
Predecessor Parent Pledgor, Imperial, the Initial Portfolio Manager and the
Initial Servicer with respect to each Transaction Document (as defined in the
Original Loan Agreement) to which it is a party (including, without limitation,
any and all approvals required for the Borrower or the Servicer to service the
Collateral).

(iv) Incumbency and Signatures. A certificate of each of the Borrower, the
Assignor, the Predecessor Parent Pledgor, Imperial, the Initial Portfolio
Manager and

 

Amended and Restated Loan and Security Agreement

 

Page 33 of 91



--------------------------------------------------------------------------------

the Initial Servicer, certifying the names of its members, managers, directors
or officers authorized to sign each Transaction Document (as defined in the
Original Loan Agreement) to which it was, or would be, a party.

(v) Good Standing Certificates. Good standing certificates or equivalent
certificates for each of the Borrower, the Assignor, the Predecessor Parent
Pledgor, Imperial, the Initial Portfolio Manager and the Initial Servicer issued
as of a recent date acceptable to the Administrative Agent by: (i) the Secretary
of State (or similar governmental authority) of the jurisdiction of such
Person’s formation, and (ii) the Secretary of State (or similar governmental
authority) of the jurisdiction where such Person’s chief executive office and
principal place of business are located.

(vi) Financing Statements. Copies of UCC-1 financing statements, in form and
substance satisfactory to Administrative Agent, to be filed on or before the
Initial Closing Date, naming each of the Borrower, the Predecessor Parent
Pledgor and the Assignor as debtor, and, as appropriate, Administrative Agent,
for the benefit of the Secured Parties, as secured party.

(vii) Lien Search Report. Results of completed UCC and tax and judgment lien
searches or their equivalent for the jurisdictions of formation and chief
executive office of the Borrower, the Predecessor Parent Pledgor and the
Assignor dated within two (2) weeks before the Initial Closing Date that named
the Borrower, the Assignor and the Predecessor Parent Pledgor as debtor (none of
which showed any of the Collateral or the Pledged Interests subject to any Liens
other than those created pursuant to the Transaction Documents (as defined in
the Original Loan Agreement)).

(viii) Payment of Fees. Evidence (which may be in the form of one or more wire
instructions and/or confirmations) that all Fees payable under the Original Loan
Agreement or under any other Transaction Document (as defined in the Original
Loan Agreement) and all costs and expenses then due and payable had been paid or
were paid out of the proceeds of the Initial Advance.

(ix) Opinions of Counsel. Opinions of counsel to the Borrower, the Assignor, the
Predecessor Parent Pledgor, the Initial Servicer, Imperial, the Initial
Portfolio Manager, the Custodian and the Securities Intermediary, in form and
substance satisfactory to the Administrative Agent.

(x) Accounts. Evidence that the Accounts, the Policy Account and the Borrower
Account had been established in accordance with the Transaction Documents (as
defined in the Original Loan Agreement).

(xi) Collateral Packages. Copies of the complete Collateral Packages for the
Subject Policies satisfactory to the Administrative Agent as of the Initial
Closing Date, including evidence that all Premiums required to be funded prior
to the Initial Closing Date in order to keep the Subject Policies in force and
not in grace or lapse status through at least April 30, 2013 had been paid
(except Subject Policies set forth on the Initial Advance Lexington Schedule,
which may have had Premiums funded through a different date as set forth on such
schedule).

 

Amended and Restated Loan and Security Agreement

 

Page 34 of 91



--------------------------------------------------------------------------------

(xii) Reserved.

(xiii) Insurance Consultant. Reports produced by the Insurance Consultant, in
form and substance satisfactory to the Administrative Agent.

(xiv) Annual Budget. The Borrower shall have produced an Annual Budget with
respect to the Subject Policies as of the Initial Closing Date, in form and
substance reasonably acceptable to the Administrative Agent and the Insurance
Consultant.

(xv) Solvency Certificate. A certificate of solvency executed by the chief
financial officer of the Predecessor Parent Pledgor certifying that the Borrower
is Solvent.

(xvi) Others. Such other documents as the Administrative Agent may had
reasonably requested prior to the Initial Closing Date.

(c) Borrowing Base. The Initial Advance did not exceed the Borrowing Base as of
the date of the Initial Advance.

(d) Transaction Documents. Each of the Transaction Documents (as defined in the
Original Loan Agreement) were in form and substance satisfactory to the Required
Lenders in their sole discretion, and all consents, waivers and approvals
necessary for the consummation of the transactions contemplated thereby were
obtained and were in full force and effect.

(e) Eligible Policies. Each of the Subject Policies as of the Initial Closing
Date was an Eligible Policy, as determined by the Required Lenders in their sole
discretion, it being understood that such determination shall not operate as a
waiver by the Administrative Agent or any Lender of any right or remedy
hereunder or under any other Transaction Document if it is subsequently
discovered that any such Subject Policy was not an Eligible Policy as of the
Initial Closing Date.

(f) Delivery of Policies to Custodian. All Subject Policies (except for Subject
Policies set forth on Schedule 7.1(f)) were delivered to and were held by the
Custodian and the Custodian has verified to the Administrative Agent in writing
its receipt of all originals or copies certified by the applicable Issuing
Insurance Companies of such Subject Policies by delivering the required
certification pursuant to the terms of the Account Control Agreement.

(g) Security Interest. The Required Lenders were satisfied that the Liens and
security interests created under and granted by the Transaction Documents (as
defined in the Original Loan Agreement) were first priority perfected security
interests and would not be subject to any other senior or pari passu Liens,
security interests or any other Adverse Claims prior to or after the Initial
Closing Date as determined in the Required Lenders’ sole discretion.

 

Amended and Restated Loan and Security Agreement

 

Page 35 of 91



--------------------------------------------------------------------------------

(h) No Material Change in Laws. Since January 1, 2013, no material adverse
change in any Applicable Law or any tax treatment of life insurance death
benefits or proceeds had occurred or reasonably could have been expected to
occur.

(i) Collateral Assignment. The Securities Intermediary or the Insurance
Consultant had delivered to the related Issuing Insurance Companies a fully
completed and executed collateral assignment in respect of each Subject Policy
on the Initial Closing Date (except for Subject Policies set forth on the
Initial Advance Lexington Schedule and the Subject Policy set forth on Schedule
7.1(a)(i)), naming the Administrative Agent, on behalf of the Lenders, as the
collateral assignee and the Administrative Agent received verbal confirmation
from each of the related Issuing Insurance Companies that all such collateral
assignments had been received by such Issuing Insurance Companies.

(j) Acknowledgements. The Securities Intermediary delivered written confirmation
to the Administrative Agent that it had received an Acknowledgement for each
Subject Policy and had credited each Subject Policy to the Policy Account and
the Securities Intermediary delivered copies of each such Acknowledgement to the
Administrative Agent.

(k) Reserved.

(l) No Event of Default or Unmatured Event of Default. No Event of Default or
Unmatured Event of Default which had not been waived in writing by the Required
Lenders had occurred and was continuing or resulted from the making of the
Initial Advance.

(m) Borrowing Request; etc. The Administrative Agent received a Borrowing
Request (including (i) a confirmation that the Collateral Packages for the
Subject Policies (taking into account the exceptions noted on Schedules V, VI,
VII, VIII, IX, X and XI to the Account Control Agreement) had been uploaded to
the FTP Site, and (ii) the Borrowing Base Certificate) for the Initial Advance
(which may have been an electronic or facsimile transmission).

(n) Insurance Consultant. The Borrower had executed and delivered or caused all
necessary third parties to execute and deliver, all documentation and
authorizations necessary for the Insurance Consultant to communicate and receive
verifications of coverage and obtain other information from the Issuing
Insurance Companies related to the Subject Policies, as determined by the
Administrative Agent in its sole and absolute discretion.

(o) Third Party Releases. The Borrower had executed and delivered or caused all
necessary third parties to execute and deliver releases of Adverse Claims with
respect to the Subject Policies, as determined by the Administrative Agent in
its sole and absolute discretion and specified to the Borrower in writing prior
to the Initial Closing Date.

 

Amended and Restated Loan and Security Agreement

 

Page 36 of 91



--------------------------------------------------------------------------------

Section 7.2 Conditions Precedent to each Ongoing Maintenance Advance. The making
of each Ongoing Maintenance Advance is subject to the following further
conditions precedent:

(a) Representations and Covenants. On and as of the date of such Ongoing
Maintenance Advance: (i) the representations of each of the Borrower, the
Assignor, the Predecessor Parent Pledgor, the Parent Pledgors, Imperial, the
Portfolio Manager, the Servicer, the Guarantor, the Initial Servicer, the
Initial Portfolio Manager, the Securities Intermediary and the Custodian set
forth in the Transaction Documents shall be true and correct in all material
respects with the same effect as if made on such date, and (ii) each of the
Borrower, the Assignor, the Predecessor Parent Pledgor, the Parent Pledgors,
Imperial, the Portfolio Manager, the Servicer, the Initial Servicer, the Initial
Portfolio Manager, the Guarantor, the Securities Intermediary and the Custodian
shall be in compliance with the covenants set forth in the Transaction Documents
to which it is a party.

(b) No Event of Default or Unmatured Event of Default. No Event of Default or
Unmatured Event of Default which has not been waived in writing by the Required
Lenders shall have occurred and be continuing or will result from the making of
such Ongoing Maintenance Advance under any of the Transaction Documents.

(c) Borrowing Request; etc. The Administrative Agent shall have received a
Borrowing Request (including the Borrowing Base Certificate) for such Ongoing
Maintenance Advance.

(d) Commitment Termination Date. The Commitment Termination Date shall not have
occurred.

(e) Material Adverse Effect. No event has occurred during the shorter of (i) the
three (3) year period preceding the date of such Ongoing Maintenance Advance and
(ii) the period of time commencing on the Initial Closing Date and ending on the
date of such Ongoing Maintenance Advance, that could reasonably be expected to
have a Material Adverse Effect.

(f) Borrowing Base. The Ongoing Maintenance Advance shall not exceed an amount
such that the Ongoing Maintenance Advance, when taken together with the
outstanding balance of all previous Advances, would cause the aggregate
outstanding balance of the Advances to exceed the Borrowing Base as of the date
of such Ongoing Maintenance Advance.

(g) No Liens; First Priority Security Interest. There shall be no encumbrance or
Lien on any of the Collateral or the Pledged Interests other than Liens or
encumbrances created or expressly permitted under the Transaction Documents.

(h) Transaction Documents. Each of the Transaction Documents shall be in full
force and effect.

(i) No Material Change in Laws. Since the shorter of (i) the three (3) year
period preceding the date of such Ongoing Maintenance Advance and (ii) the
period of time

 

Amended and Restated Loan and Security Agreement

 

Page 37 of 91



--------------------------------------------------------------------------------

commencing on the Initial Closing Date and ending on the date of such Ongoing
Maintenance Advance, no material adverse change in any Applicable Law or any tax
treatment of life insurance death benefits or proceeds has occurred or
reasonably could be expected to occur that would in the reasonable judgment of
the Required Lenders (i) materially impair the collectability of a Pledged
Policy for which the Premiums will be funded with the proceeds of such Ongoing
Maintenance Advance or (ii) make such Ongoing Maintenance Advance or any of the
outstanding Advances illegal.

(j) Fees. All Fees due and payable shall have been paid.

Section 7.3 Conditions Precedent to each Additional Policy Advance. The making
of each Additional Policy Advance is subject to the following further conditions
precedent:

(a) Representations and Covenants. On and as of the date of such Additional
Policy Advance: (i) the representations of each of the Borrower, the Assignor,
the Predecessor Parent Pledgor, the Parent Pledgors, Imperial, the Portfolio
Manager, the Servicer, the Initial Servicer, the Initial Portfolio Manager, the
Guarantor, the Custodian and the Securities Intermediary set forth in the
Transaction Documents shall be true and correct in all material respects with
the same effect as if made on such date, and (ii) each of the Borrower, the
Assignor, the Predecessor Parent Pledgor, the Parent Pledgors, Imperial, the
Portfolio Manager, the Servicer, the Initial Servicer, the Initial Portfolio
Manager, the Guarantor, the Custodian and the Securities Intermediary shall be
in compliance with the covenants set forth in the Transaction Documents to which
it is a party.

(b) No Event of Default or Unmatured Event of Default. No Event of Default or
Unmatured Event of Default which has not been waived in writing by the Required
Lenders shall have occurred and be continuing or will result from the making of
such Additional Policy Advance under any of the Transaction Documents.

(c) Borrowing Request; etc. The Administrative Agent shall have received a
Borrowing Request (including (i) a confirmation that the Collateral Packages for
the Subject Policies have been uploaded to the FTP Site and (ii) the Borrowing
Base Certificate) for such Additional Policy Advance (which may be an electronic
or facsimile transmission followed by actual delivery of the original Custodial
Packages to the Custodian.

(d) Commitment Termination Date. The Commitment Termination Date shall not have
occurred.

(e) Material Adverse Effect. No event has occurred during the shorter of (i) the
three (3) year period preceding the date of such Additional Policy Advance and
(ii) the period of time commencing on the Initial Closing Date and ending on the
date of such Additional Policy Advance, that could reasonably be expected to
have a Material Adverse Effect with respect to the Borrower, the Assignor, the
Predecessor Parent Pledgor, a Parent Pledgor or Imperial or any of the
Collateral or the Pledged Interests.

 

Amended and Restated Loan and Security Agreement

 

Page 38 of 91



--------------------------------------------------------------------------------

(f) Borrowing Base. The Additional Policy Advance shall not exceed an amount
such that the Additional Policy Advance, when taken together with the
outstanding balance of all previous Advances, would cause the aggregate
outstanding balance of the Advances to exceed the Borrowing Base as of the date
of such Additional Policy Advance, and the calculation of the Lender Valuation
shall include the Subject Policies.

(g) No Liens; First Priority Security Interest. There shall be no encumbrance or
Lien on any of the Collateral, the Additional Policies or the Pledged Interests
other than Liens or encumbrances created or permitted under the Transaction
Documents. Furthermore, from and after the related Subsequent Advance Date, the
Administrative Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest in, and assignment of, all of the
Borrower’s rights, titles and interests (through the Securities Intermediary)
in, to and under the Additional Policies.

(h) Transaction Documents. Each of the Transaction Documents shall be in full
force and effect.

(i) Insurance Consultant Report. The Administrative Agent shall have received a
report from the Insurance Consultant, in form and substance satisfactory to the
Required Lenders in their sole discretion, regarding the value of the
Collateral.

(j) Annual Budget. The Borrower shall have produced an Annual Budget with
respect to the Additional Policies, in form and substance reasonably acceptable
to the Administrative Agent and the Insurance Consultant.

(k) No Material Change in Laws. Since the shorter of (i) the three (3) year
period preceding the date of such Additional Policy Advance and (ii) the period
of time commencing on the Initial Closing Date and ending on the date of such
Additional Policy Advance, no material adverse change in any Applicable Law or
any tax treatment of life insurance death benefits or proceeds has occurred or
reasonably could be expected to occur that would in the reasonable judgment of
the Required Lenders (i) materially impair the collectability of any Subject
Policy or (ii) make such Additional Policy Advance or any of the outstanding
Advances illegal.

(l) Eligible Policies. Each of the Additional Policies being funded on the
related Subsequent Advance Date shall be an Eligible Policy, as determined by
the Required Lenders in their sole discretion.

(m) Fees. All Fees due and payable shall have been paid.

(n) Lender Approval. Each Lender’s executive loan committee or similar governing
body shall have approved such Additional Policy Advance, which approval may be
withheld or granted in such executive loan committee’s or similar governing
body’s sole discretion; provided however, that each Lender’s funding of such
Additional Policy Advance shall be deemed to demonstrate approval of such
Additional Policy Advance by such Lender’s executive loan committee or similar
governing body.

 

Amended and Restated Loan and Security Agreement

 

Page 39 of 91



--------------------------------------------------------------------------------

(o) Collateral Assignment. The Borrower shall have delivered to the Securities
Intermediary a fully completed and executed collateral assignment in respect of
each Additional Policy on such Advance Date, naming the Administrative Agent, on
behalf of the Lenders, as the collateral assignee.

(p) Delivery of Policies to Custodian. All Additional Policies, and all
documents comprising the related Custodial Packages (including all originals
thereof), have been delivered to and are held by the Custodian, including
evidence that all Premiums necessary to keep such Additional Policies in force
have been paid through the period of time commencing on the proposed Subsequent
Advance Date and ending thirty (30) days thereafter, and the Custodian has
verified to the Administrative Agent in writing its receipt of all documents
required to be contained in the related Custodial Package by delivering the
required certification pursuant to the terms of the Account Control Agreement.

(q) Acknowledgements. The Securities Intermediary shall have delivered written
confirmation to the Administrative Agent that it has received an Acknowledgement
for each Subject Policy and has credited each Subject Policy to the Policy
Account and the Securities Intermediary shall have delivered copies of each such
Acknowledgement to the Administrative Agent.

(r) Change Forms. The Securities Intermediary shall confirm to the
Administrative Agent in writing that it is holding completed Change Forms with
respect to the Subject Policies executed by the Securities Intermediary in blank
and the Administrative Agent shall have received copies of such Change Forms.

(s) Insurance Consultant. The Borrower shall have executed and delivered or
caused all relevant third parties to execute and deliver all documentation and
authorizations necessary for the Insurance Consultant to communicate and receive
verifications of coverage and obtain other information from the Issuing
Insurance Companies related to the Subject Policies, as determined by the
Administrative Agent in its sole and absolute discretion.

(t) Third Party Releases. The Borrower shall have executed and delivered or
caused all relevant third parties to execute and deliver all necessary releases
of Adverse Interests with respect to the Subject Policies, as determined by the
Administrative Agent in its sole and absolute discretion and specified to the
Borrower in writing prior to the relevant Advance Date.

(u) Opinions of Counsel. Opinions of Counsel related to certain bankruptcy
matters with respect to the transactions contemplated by the LP Parent
Contribution Agreement and the Predecessor Parent Pledgor LP Contribution
Agreement, including, without limitation, true sale and non-consolidation
matters.

 

Amended and Restated Loan and Security Agreement

 

Page 40 of 91



--------------------------------------------------------------------------------

Section 7.4 Conditions Precedent to First Advance Following the Amendment
Closing Date. In addition to the conditions precedent set forth in Section 7.2
and Section 7.3, as applicable, the making of the first Advance following the
Amendment Closing Date is subject to the following further conditions precedent:

(a) Closing Documents. The Administrative Agent shall have received all of the
following, each duly executed and dated as of the Amendment Closing Date, in
form and substance satisfactory to the Required Lenders:

(i) Transaction Documents. Duly executed and delivered counterparts of this Loan
Agreement and each other Transaction Document, which agreements shall be in full
force and effect.

(ii) Resolutions; Organizational Documentation. Certified copies of resolutions
for the Borrower, the Assignor, the Predecessor Parent Pledgor, the Parent
Pledgors, the Portfolio Manager, the Guarantor, the Initial Servicer, the
Initial Portfolio Manager and the Servicer authorizing or ratifying the
execution, delivery and performance of each Transaction Document to which it is,
or will be, a party, together with certified copies of the Borrower
Organizational Documents and in the case of the Assignor, the Predecessor Parent
Pledgor, the Parent Pledgors, the Portfolio Manager, the Guarantor, the Initial
Servicer, the Initial Portfolio Manager and the Servicer, certified copies of
their respective certificates of formation and limited liability company
agreements or limited partnership agreements, as applicable.

(iii) Consents, etc. Certified copies of all documents evidencing any necessary
consents and governmental approvals required by the Borrower, the Assignor, the
Predecessor Parent Pledgor, the Parent Pledgors, Imperial, the Portfolio
Manager, the Guarantor, the Initial Servicer, the Initial Portfolio Manager and
the Servicer with respect to each Transaction Document to which it is a party
(including, without limitation, any and all approvals required for the Borrower,
the Portfolio Manager, the Initial Servicer, the Initial Portfolio Manager or
the Servicer to service the Collateral).

(iv) Incumbency and Signatures. A certificate of each of the Borrower, the
Assignor, the Predecessor Parent Pledgor, the Parent Pledgors, the Portfolio
Manager, the Guarantor, the Initial Servicer, the Initial Portfolio Manager and
the Servicer, certifying the names of its members, managers, directors or
officers authorized to sign each Transaction Document to which it is, or will
be, a party.

(v) Good Standing Certificates. Good standing certificates or equivalent
certificates for each of the Borrower, the Assignor, the Predecessor Parent
Pledgor, the Parent Pledgors, the Portfolio Manager, the Guarantor, the Initial
Servicer, the Initial Portfolio Manager and the Servicer issued as of a recent
date acceptable to the Administrative Agent by: (i) the Secretary of State (or
similar governmental authority) of the jurisdiction of such Person’s formation,
and (ii) the Secretary of State (or similar governmental authority) of the
jurisdiction where such Person’s chief executive office and principal place of
business are located.

(vi) Financing Statements. Copies of UCC-1 financing statements and any UCC-3
financing statement amendments, as applicable, and a form C-1 suitable for
filing with the Irish Register of Companies, in form and substance satisfactory
to Administrative Agent, to be filed on or before the Amendment Closing Date,
naming

 

Amended and Restated Loan and Security Agreement

 

Page 41 of 91



--------------------------------------------------------------------------------

each of the Borrower, the Assignor, the Predecessor Parent Pledgor and the
Parent Pledgors as debtor, and, as appropriate, the Administrative Agent, for
the benefit of the Secured Parties, as secured party.

(vii) Lien Search Report. Results of completed UCC and tax and judgment lien
searches or their equivalent for the jurisdictions of formation and chief
executive office of the Borrower, the Assignor, each Parent Pledgor and the
Predecessor Parent Pledgor dated within two (2) weeks before the Amendment
Closing Date that name the Borrower, the Assignor, each Parent Pledgor and the
Predecessor Parent Pledgor as debtor (none of which shall show any of the
Collateral or the Pledged Interests subject to any Liens other than those
created pursuant to the Transaction Documents).

(viii) Payment of Fees. Evidence (which may be in the form of one or more wire
instructions and/or confirmations) that all Fees and other costs and expenses
then due and payable hereunder or under any other Transaction Document have been
paid or will be paid out of the proceeds of the first Advance following the
Amendment Closing Date.

(ix) Opinions of Counsel. Opinions of counsel to the Borrower, the Assignor, the
Parent Pledgors, the Predecessor Parent Pledgor, the Servicer, the Portfolio
Manager, the Guarantor, the Initial Servicer, the Initial Portfolio Manager, the
Custodian and the Securities Intermediary, in form and substance satisfactory to
the Administrative Agent.

(x) Accounts. Evidence that the Accounts, the Policy Account and the Borrower
Account have been established in accordance with the Transaction Documents.

(xi) Solvency Certificate. A certificate of solvency executed by the chief
financial officer of the GP Parent or its managing member on behalf of the GP
Parent certifying that the Borrower is Solvent.

(xii) Others. Such other documents as the Administrative Agent may reasonably
request prior to the Amendment Closing Date.

(b) Transaction Documents. Each of the Transaction Documents shall be in form
and substance satisfactory to the Required Lenders in their sole discretion, and
all consents, waivers and approvals necessary for the consummation of the
transactions contemplated thereby shall have been obtained and shall be in full
force and effect.

 

Amended and Restated Loan and Security Agreement

 

Page 42 of 91



--------------------------------------------------------------------------------

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.1 Representations and Warranties of the Borrower. The Borrower makes
the following representations and warranties to the Administrative Agent and
each Lender:

(a) Organization, etc. The Borrower has been duly organized and is validly
existing and in good standing under the laws of the State of Delaware (and is
not organized under the laws of any other jurisdiction or Governmental
Authority) with the requisite power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted. The Borrower is duly licensed or qualified to do business
as a foreign entity in good standing in each jurisdiction in which the failure
to be so licensed or qualified would be reasonably likely to have a material
adverse effect on any of the Pledged Policies, any other Collateral, any of the
Pledged Interests, the business, assets, financial condition or operations of
the Borrower or any of the rights or interests of the Administrative Agent or
any of the Lenders hereunder or under any other Transaction Document.

(b) Power and Authority; Due Authorization. The Borrower has (a) all necessary
power, authority and legal right to (i) execute, deliver and perform its
obligations under this Loan Agreement and each of the other Transaction
Documents to which it is a party, and (ii) to borrow moneys on the terms and
subject to the conditions herein provided, and (b) duly authorized, by all
necessary action, the execution, delivery and performance of this Loan Agreement
and the other Transaction Documents to which it is a party, the borrowing
hereunder on the terms and conditions of this Loan Agreement and the granting of
security therefor on the terms and conditions provided herein.

(c) No Violation. The consummation of the transactions contemplated by this Loan
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not and do not (a) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, (i) the Borrower Organizational
Documents, or (ii) any material agreement or instrument to which the Borrower is
a party or by which it or any of its properties is bound, (b) result in or
require the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such material agreement or instrument or
(c) violate any Applicable Law.

(d) Validity and Binding Nature. This Loan Agreement is, and the other
Transaction Documents to which it is a party when duly executed and delivered by
the Borrower and the other parties thereto will be, the legal, valid and binding
obligation of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and by general principles of equity.

(e) Government Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body
required for the due execution, delivery or performance by the Borrower of any
Transaction Document to which it is a party, remains or remained unobtained or
unfiled.

(f) Solvency. As of each Advance Date, after giving effect to each Advance made
on such Advance Date, the Borrower was, is and will be Solvent and able to pay
its debts as they come due, and had, has and will have adequate capital to
conduct its business.

 

Amended and Restated Loan and Security Agreement

 

Page 43 of 91



--------------------------------------------------------------------------------

(g) Margin Regulations. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Advances, directly or indirectly, will be used for a purpose that
violates, or would be inconsistent with, Regulations T, U and X promulgated by
the Federal Reserve Board from time to time.

(h) Quality of Title. As of each Advance Date, the Collateral, including,
without limitation, the Pledged Policies, was and is owned by the Borrower
(directly or through the Securities Intermediary) free and clear of any Adverse
Claim. As of the date of any Additional Policy Advance made pursuant to a
Borrowing Request, the Subject Policies are owned by the Borrower (directly or
through the Securities Intermediary) free and clear of any Adverse Claim.

(i) No Rescission. As of each Advance Date, no prior seller of any Pledged
Policy or Subject Policy (if applicable) had or has exercised or, to the
knowledge of the Borrower after reasonable investigation, attempted to exercise
the right to rescind any transfer of such Policy, except with respect to any
Pledged Policy or Subject Policy identified on Schedule 8.1(i), in which case,
such prior seller subsequently abandoned such exercise or attempt to exercise
(in exchange for specific compensation or such prior seller litigated such
attempt to exercise and an unfavorable judgment or verdict was rendered against
such prior seller and is not subject to a pending appeal or dispute, as
indicated on Schedule 8.1(i)).

(j) Perfection. This Loan Agreement, the Borrower Interest Pledge Agreement, the
Account Control Agreement and the financing statements and form C-1 filed in
connection with this Loan Agreement create a valid first priority security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties) in the Collateral (excluding each of the Subject Policies set forth on
Eligibility Criteria Clause (a) Schedule until the Securities Intermediary is
designated as the “owner” and “beneficiary” under such Pledged Policy by the
related Issuing Insurance Company), which security interest has been perfected
(free and clear of any Adverse Claim) as security for the Obligations. As of the
Initial Closing Date, no effective financing statement or other instrument
similar in effect covering any of the Collateral or any interest therein owned
by the Borrower (directly or through the Securities Intermediary) was on file in
any recording office except for financing statements in favor of the
Administrative Agent (for the benefit of the Secured Parties) in accordance with
the Original Loan Agreement and the other Transaction Documents (as defined in
the Original Loan Agreement). As of the Amendment Closing Date, no effective
financing statement or other instrument similar in effect covering any of the
Collateral or any interest therein owned by the Borrower (directly or through
the Securities Intermediary) is on file in any recording office except for
financing statements in favor of the Administrative Agent (for the benefit of
the Secured Parties) in accordance with this Loan Agreement and the other
Transaction Documents. As of the date of any Additional Policy Advance made
pursuant to a Borrowing Request, no effective financing statement or other
instrument similar in effect covering any of the Subject Policies will be on
file in any recording office except for financing statements in favor of the
Administrative Agent (for the benefit of the Secured Parties) in accordance with
this Loan Agreement and the other Transaction Documents.

(k) Offices. The principal place of business and chief executive office of the
Borrower, the Assignor, the Predecessor Parent Pledgor, each Parent Pledgor and
Imperial is

 

Amended and Restated Loan and Security Agreement

 

Page 44 of 91



--------------------------------------------------------------------------------

located at the address set forth on Schedule 13.2 (or at such other locations,
notified to the Administrative Agent in jurisdictions where all action required
hereby has been taken and completed).

(l) Compliance with Applicable Laws; Licenses, etc.

(i) The Borrower is in compliance with the requirements of all Applicable Laws,
a breach of any of which, individually or in the aggregate, could reasonably be
expected to have an adverse effect on any of the Pledged Policies, the business,
assets, financial condition or operations of the Borrower or any of the rights
or interests of the Administrative Agent or any of the Lenders hereunder or
under any other Transaction Document.

(ii) The Borrower has not failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business, which violation or failure to obtain could
reasonably be expected to have a material adverse effect on any of the Pledged
Policies, any other Collateral, any of the Pledged Interests, the business,
assets, financial condition or operations of the Borrower or any of the rights
or interests of the Administrative Agent or any of the Lenders hereunder or
under any other Transaction Document.

(iii) The Borrower has complied with all licensure requirements in each state in
which it is required to be specifically registered or licensed as a purchaser,
owner or servicer of life insurance policies.

(iv) There has been no event or circumstance that could reasonably be expected
to result in the revocation of any license, permit, franchise or other
governmental authorization of the Borrower necessary to the ownership of its
properties or to the conduct of its business.

(m) No Proceedings. Except as set forth on Schedule 8.1(m), there is no order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority to which the Borrower is subject, and there is no action,
suit, arbitration, regulatory proceeding or investigation pending, or, to the
actual knowledge of the Borrower, threatened, before or by any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality,
against the Borrower that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect on any of the Pledged Policies, any
other Collateral, any of the Pledged Interests, the business, assets, financial
condition or operations of the Borrower or any of the rights or interests of the
Administrative Agent or any of the Lenders hereunder or under any other
Transaction Document; and there is no action, suit, proceeding, arbitration,
regulatory or governmental investigation, pending or, to the actual knowledge of
the Borrower, threatened, before or by any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality
(A) asserting the invalidity of this Loan Agreement, the Lender Notes or any
other Transaction Document, (B) seeking to prevent the issuance of the Lender
Notes or the consummation of any of the other transactions contemplated by this
Loan Agreement or any other Transaction Document, (C) seeking to adversely
affect the federal income tax attributes of the Borrower or (D) asserting that
any Pledged Policy or Policy to become a Pledged Policy is invalid, void or
otherwise unenforceable for any reason.

 

Amended and Restated Loan and Security Agreement

 

Page 45 of 91



--------------------------------------------------------------------------------

(n) Investment Company Act, Etc. The Borrower is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, by virtue of an exemption other than
pursuant to Section 3(c)(1) or Section 3(c)(7) thereof.

(o) Eligible Policies. As of the Initial Closing Date, each Pledged Policy was
an Eligible Policy. As of the date of any Borrowing Request relating to an
Additional Policy Advance and the date of such Additional Policy Advance, each
Additional Policy that will become a Pledged Policy on the relevant Advance Date
is or will be an Eligible Policy.

(p) Accuracy of Information. To the best of the Borrower’s knowledge and belief,
after due inquiry, and in reliance on information provided by third parties (as
to the accuracy or completeness of which the Borrower is not liable and has
expressed no opinion or made any representation or warranty), all information
furnished by, or on behalf of, the Borrower to the Administrative Agent or any
other Secured Party in connection with any Transaction Document, or any
transaction contemplated thereby, is or was as of the date it was furnished (if
such information was furnished on an earlier date) true and accurate in every
material respect (without omission of any information necessary to prevent such
information from being materially misleading).

(q) No Material Adverse Change. Except as set forth on Schedule 8.1(q), since
March 27, 2013, there has been no material adverse change in (A) the Borrower’s
(i) financial condition, business, operations or prospects or (ii) ability to
perform its obligations under any Transaction Document to which the Borrower is
a party, (B) any of the Collateral or (C) any of the Pledged Interests.

(r) Trade Names and Subsidiaries. Other than the name White Eagle Asset
Portfolio, LLC, the Borrower has not used any other names, trade names or
assumed names for the five year period preceding the date of this Loan
Agreement. The Borrower has no Subsidiaries and does not own or hold, directly
or indirectly, any equity interest in any Person.

(s) Accounts. Set forth in Schedule 8.1(s) is a complete and accurate
description, as of the Amendment Closing Date, of the existing Accounts, the
Policy Account and the Borrower Account. The Accounts and the Policy Account
have each been validly and effectively collaterally assigned to the
Administrative Agent, for the benefit of the Secured Parties, and shall be
encumbered by the Lien created pursuant to this Loan Agreement and the Account
Control Agreement. The Account Control Agreement is the legal, valid and binding
obligation of the parties thereto, enforceable against such parties in
accordance with their respective terms (except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and by general principles of equity). None
of the Borrower, the Servicer (if an Affiliated Entity), the Guarantor, the
Initial Servicer, the Initial Portfolio Manager or the Portfolio Manager has
granted any interest in the Accounts or the Policy Account to any Person other
than the Administrative Agent

 

Amended and Restated Loan and Security Agreement

 

Page 46 of 91



--------------------------------------------------------------------------------

and the Administrative Agent has “control” of the Accounts and the Policy
Account within the meaning of the applicable UCC. To the Borrower’s actual
knowledge, the Servicer (if not an Affiliated Entity) has not granted any
interest in the Accounts or the Policy Account to any Person other than the
Administrative Agent.

(t) Financial Statements. The financial statements required to be delivered
pursuant to Section 9.1(d): (i) were, as of the date and for the periods
referred to therein, complete and correct in all respects, (ii) presented fairly
the financial condition and results of operations of the related Person as at
such time and (iii) were prepared in accordance with GAAP, consistently applied,
except as noted therein (subject as to interim statements to normal year-end
adjustments).

(u) No Event of Default. Except as set forth on Schedule 8.1(u), no Event of
Default or Unmatured Event of Default has occurred or is continuing, or, in
relation to any Borrowing Request, will result from the funding of the Advance
and use of funds specified therein.

(v) Foreign Assets Control Regulations, Etc.

(i) None of the Borrower, the Predecessor Parent Pledgor, the Parent Pledgors,
the Portfolio Manager or the Guarantor nor any Affiliate of any of them or of
Imperial is (A) a person whose name appears on the list of Specially Designated
Nationals and Blocked Persons published by the Office of Foreign Assets Control,
U.S. Department of Treasury (“OFAC”) (an “OFAC Listed Person”) or (B) a
department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program (each OFAC Listed Person and each other person,
entity, organization and government of a country described in clause (B), a
“Blocked Person”).

(ii) No part of the proceeds from the Advances issued hereunder or under the
Original Agreement constituted or constitutes or will constitute funds obtained
on behalf of any Blocked Person or was used or will otherwise be used, directly
or indirectly by the Borrower, the Parent Pledgors, the Predecessor Parent
Pledgor, the Initial Servicer, the Portfolio Manager, the Initial Portfolio
Manager, Imperial, the Guarantor or any Affiliate of any of them, in connection
with any investment in, or, to the Borrower’s actual knowledge, any transactions
or dealings with, any Blocked Person.

(iii) To the Borrower’s actual knowledge, none of the Borrower, the Parent
Pledgors, the Predecessor Parent Pledgor, the Portfolio Manager, the Guarantor,
Imperial or any Affiliate of any of them (A) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any Applicable Law (collectively, “Anti-Money
Laundering Laws”), (B) has been assessed civil penalties under any Anti-Money
Laundering Laws or (C) has had any of its funds seized or forfeited in an action
under any Anti-Money Laundering Laws. The

 

Amended and Restated Loan and Security Agreement

 

Page 47 of 91



--------------------------------------------------------------------------------

Borrower has taken reasonable measures appropriate to the circumstances, to the
extent, if any, required by Applicable Law, to ensure that the Borrower and each
Affiliate thereof is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.

(iv) No part of the proceeds from Advances funded hereunder were used or will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Borrower has taken reasonable
measures appropriate to the circumstances, to the extent, if any, required by
Applicable Law, to ensure that the Borrower and each Affiliate thereof is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.

(w) Retained Death Benefit Policies. As of the Amendment Closing Date, all
Pledged Policies that constitute Retained Death Benefit Policies are listed on
Schedule 8.1(w) and the portion of the Net Death Benefit payable to any Person
other than the Securities Intermediary does not exceed forty-five percent
(45%) of the Net Death Benefit of any such Retained Death Benefit Policy. As of
the date of any Additional Policy Advance made pursuant to a Borrowing Request,
all Pledged Policies that are to be funded from such Advance that constitute
Retained Death Benefit Policies are listed on Schedule 8.1(w), which also
indicates the percentage of the Net Death Benefit of each such Retained Death
Benefit Policy that is payable to any Person other than the Securities
Intermediary.

(x) Transaction Documents. The Borrower has not entered into any agreements or
instruments other than the Transaction Documents, except as approved in writing
by the Required Lenders in their sole and absolute discretion.

(y) Ownership of Borrower. The Borrower is classified as either a disregarded
entity or a partnership for United States federal income tax purposes. GP Parent
is owned directly by LP Parent. LP Parent owns all of the limited partnership
interests in the Borrower. GP Parent owns all of the general partnership
interests in the Borrower. LP Parent is a resident of Ireland and a qualified
person within the meaning of the double tax treaty between Ireland and the
United States with respect to taxes on income and capital gains. Borrower will
be treated as a fiscally transparent entity for Irish tax purposes with respect
to at least 99.9% of its income, in that for Irish tax purposes LP Parent will
be entitled to separately take into account on a current basis LP Parent’s share
of every item of income paid to the Borrower, whether or not distributed to LP
Parent, and the character and source of the item in the hands of LP Parent are
determined as if such item were realized directly by LP Parent from the source
from which realized by the Borrower. LP Parent qualifies for the benefits of the
double tax treaty between Ireland and the United States with respect to income
from sources within the United States. LP Parent is the owner of not less than
99.9% of the interests in the Borrower that are limited partnership interests or
general partnership interests. Neither Borrower nor LP Parent is engaged in a
trade or business through a permanent establishment in the United States within
the meaning of the double tax treaty between Ireland and the United States.

 

Amended and Restated Loan and Security Agreement

 

Page 48 of 91



--------------------------------------------------------------------------------

(z) Collections. At least 99.9% of all Collections are exempt from United States
federal income tax under the double tax treaty between Ireland and the United
States, both when paid to the Borrower and when paid by the Borrower to its
partners.

(aa) Withholding Tax. As of the date hereof and any date prior to the date of
any transfer or participation by the Initial Lender of any of its Advances, no
amounts to be paid by the Borrower to the Administrative Agent or any Lender are
subject to United States withholding tax so long as the representation of the
Initial Lender made on the date hereof pursuant to Section 13.4 remains
accurate.

(bb) Irish Withholding Tax. As of the date hereof and any date prior to the date
of any transfer or participation by the Initial Lender of any of its Advances,
no amounts to be paid by the Borrower to the Administrative Agent or the Initial
Lender are subject to any withholding tax imposed by applicable authorities in
Ireland so long as, with respect to the Initial Lender, the representation of
the Initial Lender made on the date hereof pursuant to Section 13.4 would be
accurate with respect to such Lender, and after any transfer or participation by
the Initial Lender of any of its Advances, (i) no amounts to be paid by the
Borrower to or for the benefit of the assignee or participant will be subject to
any withholding tax imposed by applicable authorities in Ireland; provided that
the Borrower shall not be in breach of the representation it makes pursuant to
this clause (i) so long as (x) the Borrower is using reasonable commercial
efforts to comply with the covenant set forth in Section 9.1(kk) hereof and
compliance with such covenant will eliminate any withholding tax imposed by the
applicable authorities in Ireland on any payments to be paid by the Borrower to
or for the benefit of such assignee or participant and (y) the Borrower lists
the Lender Notes related to such assignee or participant on the unregulated
market of the Irish Stock Exchange plc or other appropriate stock exchange or
takes such other actions described in Section 9.1(kk) within sixty (60) days
after the date of the related transfer or participation and doing so eliminates
any withholding tax imposed by the applicable authorities in Ireland on any
payments to be paid by the Borrower to or for the benefit of such assignee or
participant and (ii) no amounts to be paid by the Borrower to or for the benefit
of the Initial Lender are subject to any withholding tax imposed by applicable
authorities in Ireland so long as, with respect to the Initial Lender, the
representation of the Initial Lender made on the date hereof pursuant to
Section 13.4 would be accurate with respect to such Lender.

Section 8.2 Representations and Warranties of the Portfolio Manager. The
Portfolio Manager makes the following representations and warranties to the
Administrative Agent and each Lender:

(a) Organization, etc. The Portfolio Manager has been duly organized and is
validly existing and in good standing under the laws of the Islands of Bermuda
(and is not organized under the laws of any other jurisdiction or Governmental
Authority) with the requisite power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted. The Portfolio Manager is duly licensed or qualified to do
business as a foreign entity in good standing in each jurisdiction in which the
failure to be so licensed or qualified would be reasonably likely to have a
material adverse effect on any of the Pledged Policies, any other Collateral,
any of the Pledged Interests,

 

Amended and Restated Loan and Security Agreement

 

Page 49 of 91



--------------------------------------------------------------------------------

the business, assets, financial condition or operations of the Portfolio Manager
or any of the rights or interests of the Administrative Agent or any of the
Lenders hereunder or under any other Transaction Document.

(b) Power and Authority; Due Authorization. The Portfolio Manager has (a) all
necessary power, authority and legal right to execute, deliver and perform its
obligations under this Loan Agreement and each of the other Transaction
Documents to which it is a party, and (b) duly authorized, by all necessary
action, the execution, delivery and performance of this Loan Agreement and the
other Transaction Documents to which it is a party.

(c) No Violation. The consummation of the transactions contemplated by this Loan
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not and do not (a) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, (i) the constitutional documents of the
Portfolio Manager, or (ii) any material agreement or instrument to which the
Portfolio Manager is a party or by which it or any of its properties is bound,
(b) result in or require the creation or imposition of any Adverse Claim upon
any of its properties pursuant to the terms of any such material agreement or
instrument or (c) violate any Applicable Law.

(d) Validity and Binding Nature. This Loan Agreement is, and the other
Transaction Documents to which it is a party when duly executed and delivered by
the Portfolio Manager and the other parties thereto will be, the legal, valid
and binding obligation of the Portfolio Manager, enforceable in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity.

(e) Government Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body
required for the due execution, delivery or performance by the Portfolio Manager
of any Transaction Document to which it is a party, remains or remained
unobtained or unfiled.

(f) Margin Regulations. The Portfolio Manager is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock.

(g) Offices. The principal place of business and chief executive office of the
Portfolio Manager is located at the address set forth on Schedule 13.2 (or at
such other locations, notified to the Administrative Agent in jurisdictions
where all action required hereby has been taken and completed).

(h) Compliance with Applicable Laws; Licenses, etc.

(i) The Portfolio Manager is in compliance with the requirements of all
Applicable Laws, a breach of any of which, individually or in the aggregate,
could reasonably be expected to have an adverse effect on any of the Pledged
Policies, the business, assets, financial condition or operations of the
Portfolio Manager or any of the rights or interests of the Administrative Agent
or any of the Lenders hereunder or under any other Transaction Document.

 

Amended and Restated Loan and Security Agreement

 

Page 50 of 91



--------------------------------------------------------------------------------

(ii) The Portfolio Manager has not failed to obtain any licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business, which violation or failure to
obtain could reasonably be expected to have a material adverse effect on any of
the Pledged Policies, any other Collateral, any of the Pledged Interests, the
business, assets, financial condition or operations of the Portfolio Manager or
any of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.

(iii) The Portfolio Manager has complied with all licensure requirements in each
state in which it is required to be specifically registered or licensed as a
purchaser, owner or servicer of life insurance policies.

(iv) There has been no event or circumstance that could reasonably be expected
to result in the revocation of any license, permit, franchise or other
governmental authorization of the Portfolio Manager necessary to the ownership
of its properties or to the conduct of its business.

(i) No Proceedings. Except as set forth on Schedule 8.1(m), there is no order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority to which the Portfolio Manager is subject, and there is
no action, suit, arbitration, regulatory proceeding or investigation pending,
or, to the actual knowledge of the Portfolio Manager, threatened, before or by
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality, against the Portfolio Manager that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect on any of the Pledged Policies, any other Collateral, any of the Pledged
Interests, the business, assets, financial condition or operations of the
Portfolio Manager or any of the rights or interests of the Administrative Agent
or any of the Lenders hereunder or under any other Transaction Document; and
there is no action, suit, proceeding, arbitration, regulatory or governmental
investigation, pending or, to the actual knowledge of the Portfolio Manager,
threatened, before or by any court, regulatory body, administrative agency, or
other tribunal or governmental instrumentality (A) asserting the invalidity of
this Loan Agreement or any other Transaction Document, (B) seeking to adversely
affect the federal income tax attributes of the Portfolio Manager or
(C) asserting that any Pledged Policy or Policy to become a Pledged Policy is
invalid, void or otherwise unenforceable for any reason.

(j) Investment Company Act, Etc. The Portfolio Manager is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, by virtue of an exemption
other than pursuant to Section 3(c)(1) or Section 3(c)(7) thereof.

(k) Accuracy of Information. To the best of the Portfolio Manager’s knowledge
and belief, after due inquiry, and in reliance on information provided by third
parties

 

Amended and Restated Loan and Security Agreement

 

Page 51 of 91



--------------------------------------------------------------------------------

(as to the accuracy or completeness of which the Portfolio Manager is not liable
and has expressed no opinion or made any representation or warranty), all
information furnished by, or on behalf of, the Portfolio Manager to the
Administrative Agent or any other Secured Party in connection with any
Transaction Document, or any transaction contemplated thereby, is or was as of
the date it was furnished (if such information was furnished on an earlier date)
true and accurate in every material respect (without omission of any information
necessary to prevent such information from being materially misleading).

(l) No Material Adverse Change. Since March 27, 2013, there has been no material
adverse change in (A) the Portfolio Manager’s (i) financial condition, business,
operations or prospects or (ii) ability to perform its obligations under any
Transaction Document to which the Portfolio Manager is a party, (B) any of the
Collateral or (C) any of the Pledged Interests.

(m) Trade Names and Subsidiaries. The Portfolio Manager has not used any other
names, trade names or assumed names for the five year period preceding the date
of this Loan Agreement. The Portfolio Manager has no Subsidiaries and does not
own or hold, directly or indirectly, any equity interest in any Person.

(n) Foreign Assets Control Regulations, Etc.

(i) The Portfolio Manager is not (A) an OFAC Listed Person or (B) a department,
agency or instrumentality of, or is otherwise controlled by or acting on behalf
of, directly or indirectly, any Blocked Person.

(ii) To the Portfolio Manager’s actual knowledge, it (A) is not under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under any Applicable Law, (B) has not
been assessed civil penalties under any Anti-Money Laundering Laws or (C) has
not had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Portfolio Manager has taken reasonable measures appropriate
to the circumstances, to the extent, if any, required by Applicable Law, to
ensure that the Portfolio Manager and each Affiliate thereof is and will
continue to be in compliance with all applicable current and future Anti-Money
Laundering Laws.

(iii) The Portfolio Manager has taken reasonable measures appropriate to the
circumstances, to the extent, if any, required by Applicable Law, to ensure that
the Portfolio Manager and each Affiliate thereof is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.

 

Amended and Restated Loan and Security Agreement

 

Page 52 of 91



--------------------------------------------------------------------------------

Section 8.3 Representations and Warranties of the Guarantor, the Initial
Servicer and the Initial Portfolio Manager. Imperial Finance, in its capacities
as the Guarantor, the Initial Servicer and the Initial Portfolio Manager, makes
the following representations and warranties to the Administrative Agent and
each Lender:

(a) Organization, etc. Imperial Finance has been duly organized and is validly
existing and in good standing under the laws of the State of Florida (and is not
organized under the laws of any other jurisdiction or Governmental Authority)
with the requisite power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted. Imperial Finance is duly licensed or qualified to do business as a
foreign entity in good standing in each jurisdiction in which the failure to be
so licensed or qualified would be reasonably likely to have a material adverse
effect on any of the Pledged Policies, any other Collateral, any of the Pledged
Interests, the business, assets, financial condition or operations of Imperial
Finance or any of the rights or interests of the Administrative Agent or any of
the Lenders hereunder or under any other Transaction Document.

(b) Power and Authority; Due Authorization. Imperial Finance has (a) all
necessary power, authority and legal right to execute, deliver and perform its
obligations under this Loan Agreement and each of the other Transaction
Documents to which it is a party, and (b) duly authorized, by all necessary
action, the execution, delivery and performance of this Loan Agreement and the
other Transaction Documents to which it is a party.

(c) No Violation. The consummation of the transactions contemplated by this Loan
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not and do not (a) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, (i) the organizational documents of
Imperial Finance, or (ii) any material agreement or instrument to which Imperial
Finance is a party or by which it or any of its properties is bound, (b) result
in or require the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such material agreement or instrument or
(c) violate any Applicable Law.

(d) Validity and Binding Nature. This Loan Agreement is, and the other
Transaction Documents to which it is a party when duly executed and delivered by
Imperial Finance and the other parties thereto will be, the legal, valid and
binding obligation of Imperial Finance, enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity.

(e) Government Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body
required for the due execution, delivery or performance by Imperial Finance of
any Transaction Document to which it is a party, remains or remained unobtained
or unfiled.

(f) Margin Regulations. Imperial Finance is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock.

(g) Offices. The principal place of business and chief executive office of
Imperial Finance is located at the address set forth on Schedule 13.2 (or at
such other locations, notified to the Administrative Agent in jurisdictions
where all action required hereby has been taken and completed).

 

Amended and Restated Loan and Security Agreement

 

Page 53 of 91



--------------------------------------------------------------------------------

(h) Compliance with Applicable Laws; Licenses, etc.

(i) Imperial Finance is in compliance with the requirements of all Applicable
Laws, a breach of any of which, individually or in the aggregate, could
reasonably be expected to have an adverse effect on any of the Pledged Policies,
the business, assets, financial condition or operations of Imperial Finance or
any of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.

(ii) Imperial Finance has not failed to obtain any licenses, permits, franchises
or other governmental authorizations necessary to the ownership of its
properties or to the conduct of its business, which violation or failure to
obtain could reasonably be expected to have a material adverse effect on any of
the Pledged Policies, any other Collateral, any of the Pledged Interests, the
business, assets, financial condition or operations of Imperial Finance or any
of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.

(iii) Imperial Finance has complied with all licensure requirements in each
state in which it is required to be specifically registered or licensed as a
purchaser, owner or servicer of life insurance policies.

(iv) There has been no event or circumstance that could reasonably be expected
to result in the revocation of any license, permit, franchise or other
governmental authorization of Imperial Finance necessary to the ownership of its
properties or to the conduct of its business.

(i) No Proceedings. Except as set forth on Schedule 8.1(m), there is no order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority to which Imperial Finance is subject, and there is no
action, suit, arbitration, regulatory proceeding or investigation pending, or,
to the actual knowledge of Imperial Finance, threatened, before or by any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality, against Imperial Finance that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on any
of the Pledged Policies, any other Collateral, any of the Pledged Interests, the
business, assets, financial condition or operations of Imperial Finance or any
of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document; and there is no action, suit,
proceeding, arbitration, regulatory or governmental investigation, pending or,
to the actual knowledge of Imperial Finance, threatened, before or by any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (A) asserting the invalidity of this Loan Agreement or any other
Transaction Document, (B) except as set forth on Schedule 8.3(i), seeking to
adversely affect the federal income tax attributes of Imperial Finance or
(C) asserting that any Pledged Policy or Policy to become a Pledged Policy is
invalid, void or otherwise unenforceable for any reason.

(j) Investment Company Act, Etc. Imperial Finance is not an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, by virtue of an exemption other than
pursuant to Section 3(c)(1) or Section 3(c)(7) thereof.

 

Amended and Restated Loan and Security Agreement

 

Page 54 of 91



--------------------------------------------------------------------------------

(k) Accuracy of Information. To the best of Imperial Finance’s knowledge and
belief, after due inquiry, and in reliance on information provided by third
parties (as to the accuracy or completeness of which Imperial Finance is not
liable and has expressed no opinion or made any representation or warranty), all
information furnished by, or on behalf of, Imperial Finance to the
Administrative Agent or any other Secured Party in connection with any
Transaction Document, or any transaction contemplated thereby, is or was as of
the date it was furnished (if such information was furnished on an earlier date)
true and accurate in every material respect (without omission of any information
necessary to prevent such information from being materially misleading).

(l) No Material Adverse Change. Except as set forth on Schedule 8.3(l), since
March 27, 2013, there has been no material adverse change in (A) Imperial
Finance’s (i) financial condition, business, operations or prospects or
(ii) ability to perform its obligations under any Transaction Document to which
Imperial Finance is a party, (B) any of the Collateral or (C) any of the Pledged
Interests.

(m) Trade Names and Subsidiaries. Imperial Finance has not used any other names,
trade names or assumed names for the five year period preceding the date of this
Loan Agreement. Imperial Finance has no Subsidiaries and does not own or hold,
directly or indirectly, any equity interest in any Person.

(n) Foreign Assets Control Regulations, Etc.

(i) Imperial Finance is not (A) an OFAC Listed Person or (B) a department,
agency or instrumentality of, or is otherwise controlled by or acting on behalf
of, directly or indirectly, any Blocked Person.

(ii) To Imperial Finance’s actual knowledge, it (A) is not under investigation
by any Governmental Authority for, or has been charged with, or convicted of,
money laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any Applicable Law, (B) has not been assessed
civil penalties under any Anti-Money Laundering Laws or (C) has not had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
Imperial Finance has taken reasonable measures appropriate to the circumstances,
to the extent, if any, required by Applicable Law, to ensure that Imperial
Finance and each Affiliate thereof is and will continue to be in compliance with
all applicable current and future Anti-Money Laundering Laws.

(iii) Imperial Finance has taken reasonable measures appropriate to the
circumstances, to the extent, if any, required by Applicable Law, to ensure that
Imperial Finance and each Affiliate thereof is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.

 

Amended and Restated Loan and Security Agreement

 

Page 55 of 91



--------------------------------------------------------------------------------

ARTICLE IX

COVENANTS

Section 9.1 Affirmative Covenants. From the date hereof until the first day
following the date on which all of the Obligations (including, without
limitation, the Aggregate Participation Interest) are performed and paid in full
and this Loan Agreement is terminated, the Borrower (and with respect to
Section 9.1(i), the Portfolio Manager, the Guarantor, the Initial Servicer and
the Initial Portfolio Manager, with respect to Section 9.1(w), the Portfolio
Manager and with respect to Section 9.1(jj), the Initial Servicer and the
Portfolio Manager) hereby covenants and agrees as follows:

(a) Compliance with Laws, Etc. The Borrower shall comply in all material
respects with all Applicable Laws.

(b) Preservation of Existence. The Borrower shall preserve and maintain its
existence, rights, franchises and privileges, and sole jurisdiction of
formation, and qualify and remain qualified in good standing as a foreign entity
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualifications could have a material adverse
effect on any of the Pledged Policies, any other Collateral, any of the Pledged
Interests, the business, assets, financial condition or operations of the
Borrower or any of the rights or interests of the Administrative Agent or any of
the Lenders hereunder or under any other Transaction Document.

(c) Performance and Compliance with the Transaction Documents and Pledged
Policies. The Borrower shall timely and fully perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Transaction Documents and otherwise with respect to the
Pledged Policies.

(d) Reporting Requirements. During the term of this Loan Agreement, the Borrower
shall furnish or cause to be furnished to the Administrative Agent and each
Lender:

(i) (A) with respect to the Borrower (x) as soon as available and in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a copy of the unaudited financial
statements of the Borrower, and so long as such unaudited financial statements
are on a consolidated basis and include the Borrower, those of the Predecessor
Parent Pledgor or the Parent Pledgors, as of the end of such month, certified by
an officer or director of the Borrower, the Predecessor Parent Pledgor or the
Parent Pledgors (which certification shall state that the related balance sheets
and statements fairly present the financial condition and results of operations
for such fiscal quarter and, if financial statements are publicly filed by
Imperial pursuant to applicable securities laws, such certification shall be in
the same form and scope as the relevant certification delivered in connection
with such filing), delivery of which financial statements shall be accompanied
by a certificate of such officer to the effect that no Event of Default or
Unmatured Event of Default has occurred and is continuing or, if an Event of
Default or Unmatured Event of Default has occurred and is continuing, specifying
the details thereof and any action taken or proposed to be

 

Amended and Restated Loan and Security Agreement

 

Page 56 of 91



--------------------------------------------------------------------------------

taken with respect thereto and (y) as soon as available, and in any event within
two-hundred seventy (270) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending in 2014), a copy of the audited annual
balance sheet for such fiscal year of the Borrower, and so long as such audited
annual balance sheet is on a consolidated basis and includes the Borrower, those
of the Predecessor Parent Pledgor or the Parent Pledgors, as at the end of such
fiscal year, together with the related audited statements of earnings,
stockholders’ equity and cash flows for such fiscal year, certified by an
officer or director of the Borrower, the Predecessor Parent Pledgor or the
Parent Pledgors (which certification shall state that the related balance sheets
and statements fairly present the financial condition and results of operations
for such fiscal year, subject to year-end audit adjustments and, if financial
statements are publicly filed by Imperial pursuant to applicable securities
laws, such certification shall be in the same form and scope as the relevant
certification delivered in connection with such filing), delivery of which
balance sheets and statements shall be accompanied by a certificate of such
officer to the effect that no Event of Default or Unmatured Event of Default has
occurred and is continuing or, if an Event of Default or Unmatured Event of
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (B) if Imperial is
no longer a Publicly Traded Company or if Imperial fails to timely make any
necessary filings with the Securities and Exchange Commission, (x) as soon as
available and in any event within forty-five (45) days after the end of each of
the first three fiscal quarters of each fiscal year of Imperial, a copy of the
unaudited financial statements of Imperial, as of the end of such month,
certified by an officer or director of Imperial (which certification shall state
that the related balance sheets and statements fairly present the financial
condition and results of operations for such fiscal quarter and, if financial
statements are publicly filed by Imperial pursuant to applicable securities
laws, such certification shall be in the same form and scope as the relevant
certification delivered in connection with such filing) and (y) as soon as
available, and in any event within two-hundred seventy (270) days after the end
of each fiscal year of Imperial, a copy of the audited annual balance sheet for
such fiscal year of Imperial as at the end of such fiscal year, together with
the related audited statements of earnings, stockholders’ equity and cash flows
for such fiscal year, certified by an officer or director of Imperial (which
certification shall state that the related balance sheets and statements fairly
present the financial condition and results of operations for such fiscal year,
subject to year-end audit adjustments and, if financial statements are publicly
filed by Imperial pursuant to applicable securities laws, such certification
shall be in the same form and scope as the relevant certification delivered in
connection with such filing);

(ii) as soon as possible and in any event within two (2) Business Days after any
officer of the Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent
Pledgor, the Portfolio Manager, the Servicer, the Guarantor, the Initial
Servicer or the Initial Portfolio Manager or Imperial has actual knowledge of,
(A) the occurrence of an Event of Default or an Unmatured Event of Default, an
officer’s certificate of the Borrower setting forth details of such event and
the action that the Borrower proposes to take with respect thereto and (B) the
downgrade, withdrawal or suspension of the financial strength rating of any
Issuing Insurance Company, notice to the Administrative Agent thereof;

 

Amended and Restated Loan and Security Agreement

 

Page 57 of 91



--------------------------------------------------------------------------------

(iii) a copy of the Servicer Report on each Servicer Report Date and a copy of
the Initial Servicer Report on each Initial Servicer Report Date;

(iv) promptly, from time to time, such other information, documents, records or
reports respecting the Collateral, the Subject Policies or the condition or
operations, financial or otherwise, of the Borrower as the Administrative Agent
may from time to time reasonably request in order to protect the interests of
the Administrative Agent or any Lender under or as contemplated by this Loan
Agreement and the other Transaction Documents, including but not limited to,
upon each sale of a Pledged Policy, a report that shall include such information
as the Administrative Agent shall reasonably request, calculated as of before
such sale and after such sale, taking into account the application of the
proceeds of such sale;

(v) as soon as possible upon learning of the death of any Insured, an email
notification to the Administrative Agent of (A) the identity of such Insured,
(B) the cost basis (purchase price paid by the first person that purchased such
Pledged Policy that was an Affiliate of the Borrower, the Assignor, the
Predecessor Parent Pledgor, a Parent Pledgor or Imperial or, if such Pledged
Policy was acquired by such Affiliate in a foreclosure process, the amount of
indebtedness allocated to such Pledged Policy by such Affiliate plus any
additional accrued and unpaid interest thereon as of the date of foreclosure
and, in each case, plus premiums paid thereon after the date of foreclosure or
purchase, as applicable, and until the Initial Closing Date) of the Pledged
Policy relating to such Insured, (C) the Net Death Benefit of the Pledged Policy
relating to such Insured, (D) the two (2) Life Expectancy Reports delivered with
respect to such Insured relating to the applicable Advance and the names of the
Pre-Approved Medical Underwriters which provided such Life Expectancy Reports,
(E) the date the Pledged Policy was first acquired by an Affiliate of the
Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor or
Imperial relating to such Insured and (F) the date of birth and date of death of
such Insured;

(vi) no later than the Initial Closing Date, and thereafter on December 1 of
each calendar year (including the current calendar year), an annual budget
substantially in form of Exhibit E (each, an “Annual Budget”). Within five
(5) Business Days of delivery of the first such Annual Budget, and thereafter
within twenty (20) Business Days of delivery of each subsequent Annual Budget to
the Administrative Agent and each Lender, the Required Lenders will specify to
the Administrative Agent, and the Administrative Agent will advise the Borrower
the amount they have approved in their sole discretion for funding through
Advances and/or Collections in respect of Expenses and scheduled Premiums on the
Pledged Policies for (a) in the case of the first such Annual Budget, the
current calendar year, and (b) in the case of any subsequent Annual Budget the
succeeding calendar year; provided that at any time, in their sole discretion,
the Required Lenders may notify the Administrative Agent and Borrower that they
approve increases in such amounts or direct decreases in such amounts; and

 

Amended and Restated Loan and Security Agreement

 

Page 58 of 91



--------------------------------------------------------------------------------

(vii) no later than five (5) Business Days following the Partial Repayment Date,
and within five (5) Business Days prior to the end of each calendar quarter
thereafter, a schedule of Premiums on the Pledged Policies for the immediately
succeeding calendar quarter. Within ten (10) Business Days of delivery of each
such schedule of Premiums, the Required Lenders will specify to the
Administrative Agent, and the Administrative Agent will advise the Borrower
whether they have approved such schedule of Premiums in their discretion,
exercised in a commercially reasonable manner.

(e) Use of Advances. The Borrower shall use the proceeds of Advances in
accordance with Section 2.8(a).

(f) Separate Legal Entity. The Borrower hereby acknowledges that each Lender and
the Administrative Agent are entering into the transactions contemplated by this
Loan Agreement and the other Transaction Documents in reliance upon the
Borrower’s identity as a legal entity separate from its Affiliates and from
Affiliates of Imperial. Therefore, from and after the Initial Closing Date, the
Borrower shall take all reasonable steps to continue the Borrower’s identity as
a separate legal entity and to make it apparent to third Persons that the
Borrower is an entity with assets and liabilities distinct from those of any
other Person, and is not a division of any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the covenant
set forth in Section 9.1(b), the Borrower shall take such actions as shall be
required in order that:

(i) The Borrower will be a limited partnership whose primary activities are
restricted in the Borrower Organizational Documents to owning Policies and
certain related assets and financing the acquisition thereof and conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

(ii) At least one manager of the GP Parent (the “Independent Manager”) and at
least one director of the LP Parent (the “Independent Director”) shall be an
individual who (i) is not a present or former director, manager, officer,
employee, supplier, customer or five percent (5%) beneficial owner of the
outstanding equity interests of the Borrower, Parent Pledgors, Guarantor,
Imperial or any Affiliate of any of them and (ii) has at least three years of
employment experience with one or more entities with a national reputation and
presence that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities, and is currently
employed by such an entity; provided, however, that an individual shall not be
deemed to be ineligible to be an Independent Manager or an Independent Director
solely because such individual serves or has served in the capacity of an
“independent director” or similar capacity for special purpose entities formed
by any Affiliate of the Borrower or Imperial. The organizational documents of
the GP Parent, the LP Parent and Borrower shall provide that (i) in the case of
the GP Parent, the approval of all managers, including the Independent Manager,
and in the case of the LP Parent, the approval of all directors, including the
Independent Director, and in the case of the Borrower, all managers of the GP
Parent including the Independent Manager, shall be required in order to approve
of such partner of the Borrower or the Borrower taking any action to cause the
filing of, a

 

Amended and Restated Loan and Security Agreement

 

Page 59 of 91



--------------------------------------------------------------------------------

voluntary bankruptcy petition with respect to the Borrower, and shall indicate
that no such action by such partner of the Borrower or the Borrower is valid
unless the Independent Manager or Independent Director, as indicated above,
shall approve the taking of such action in writing prior to the taking of such
action, and (ii) such provisions and such delegation cannot be rescinded or
amended without the prior written consent of the Independent Manager or
Independent Director, as appropriate;

(iii) Any employee, consultant or agent of the Borrower will be compensated from
funds of the Borrower, as appropriate, for services provided to the Borrower;

(iv) To the extent, if any, that the Borrower and any other Person share items
of expenses such as legal, auditing and other professional services, such
expenses will be allocated to each of them on a reasonable and fair basis;

(v) The Borrower shall hold itself out as a separate entity;

(vi) The Borrower will maintain books and records separately from those of any
other Person, including all of its partners;

(vii) The Borrower shall pay its own material liabilities out of its own funds;

(viii) The Borrower shall not acquire any obligations or securities of its
partners or shareholders;

(ix) All audited financial statements of any Person that are consolidated to
include the Borrower will contain notes clearly and conspicuously indicating (in
appropriate notes or otherwise) that (A) all of the Borrower’s assets are owned
by the Borrower, and (B) the Borrower is a separate entity;

(x) The Borrower’s assets will be maintained in a manner that facilitates their
identification and segregation from those of any other Person;

(xi) The Borrower will strictly observe appropriate formalities in its dealings
with all other Persons, and funds or other assets of the Borrower will not be
commingled with those of any other Person, other than temporary commingling in
connection with servicing the Pledged Policies to the extent explicitly
permitted by the other Transaction Documents;

(xii) The Borrower shall not, directly or indirectly, be named or enter into an
agreement to be named, as a direct or contingent beneficiary or loss payee,
under any insurance policy with respect to any amounts payable due to
occurrences or events related to any other Person;

(xiii) The Borrower shall maintain an arm’s length relationship with its
partners and other Affiliates and Affiliates of Imperial;

 

Amended and Restated Loan and Security Agreement

 

Page 60 of 91



--------------------------------------------------------------------------------

(xiv) The Borrower will not hold itself out to be responsible for the debts of
any other Person; and

(xv) The Borrower will not fail to maintain all policies and procedures or take
or continue to take all actions necessary or appropriate to ensure that all
factual assumptions set forth in opinions of counsel of the Borrower or its
Affiliates delivered in connection herewith or the other Transaction Documents
remain true and accurate at all times.

(g) Defense. The Borrower shall, in consultation with the Administrative Agent
and at its own expense, defend the Collateral against all lawsuits and statutory
claims and Liens of all Persons at any time claiming the same or any interest
therein through the Borrower or any Affiliate of Imperial adverse to the
Administrative Agent or the Secured Parties.

(h) Perfection. The Borrower shall, at the Borrower’s expense, perform all acts
and execute all documents requested in writing by the Administrative Agent at
any time to evidence, perfect, maintain and enforce the security interest of the
Administrative Agent in the Collateral and in the Pledged Interests and the
priority thereof. The Borrower will, at the reasonable request of the
Administrative Agent, deliver financing statements relating to the Collateral,
and, where permitted by law, the Borrower hereby authorizes the Administrative
Agent to file one or more financing statements covering all of the Collateral
and other assets of the Borrower. The Borrower shall cause its primary
electronic books and records relating to the Collateral to be marked, with a
legend stating that the Pledged Policies and the other Collateral owned by the
Borrower have been pledged to the Administrative Agent, for the benefit of the
Secured Parties.

(i) Audit. The Borrower, the Portfolio Manager, the Initial Portfolio Manager,
the Initial Servicer and the Guarantor shall, and shall cause each of the Parent
Pledgors, the Assignor, the Predecessor Parent Pledgor and Servicer to permit
each Lender, the Administrative Agent or their duly authorized representatives,
attorneys, accountants or auditors during ordinary business hours and upon
written notice given one (1) Business Day in advance, to visit the offices
thereof and to inspect their accounts, records and computer systems, software
and programs used or maintained by them in relation to the Collateral or their
performance of duties under or in relation to the Transaction Documents to which
they are party as such Lender or the Administrative Agent may reasonably request
(a “Collateral Audit”) and the Borrower shall enable the Insurance Consultant to
seek and receive from the related Issuing Insurance Companies any verifications
of coverage related to the Pledged Policies as often as the Administrative Agent
may request the Insurance Consultant to do so. The Borrower shall promptly on
demand reimburse the Administrative Agent and the Lenders for all costs and
expenses incurred by or on behalf of the Administrative Agent and the Lenders in
connection with any Collateral Audit and their ongoing review and the Insurance
Consultant’s ongoing review of the documents related to the Pledged Policies,
including, without limitation, the documents on the FTP Site; provided, however,
if no Event of Default or Unmatured Event of Default has occurred and is
continuing, the total expenses incurred by or on behalf of Borrower, the
Portfolio Manager, the Initial Portfolio Manager, the Initial Servicer, the
Guarantor, each of the Parent Pledgors, the Assignor, the Predecessor Parent
Pledgor and the Servicer related to

 

Amended and Restated Loan and Security Agreement

 

Page 61 of 91



--------------------------------------------------------------------------------

Collateral Audits, the ongoing review of the documents related to the Pledged
Policies by the Lenders, the Administrative Agent and the Insurance Consultant
and delivering any verifications of coverage related to the Pledged Policies
(including any reimbursements actually made by the Borrower, the Portfolio
Manager, the Initial Portfolio Manager, the Initial Servicer, the Guarantor,
each of the Parent Pledgors, the Assignor, the Predecessor Parent Pledgor and
the Servicer to the Lenders and the Administrative Agent in connection
therewith) shall be limited to no more than $2,000 (as adjusted annually for
inflation or such higher amount if such higher amount is the Insurance
Consultant’s reasonably determined prevailing market cost in the industry for
such Collateral Audits or ongoing reviews of the type in question as adjusted
for changes in audit standards) for each Pledged Policy during any twelve
(12) month period. Upon written instructions from the Administrative Agent, each
of Borrower, the Portfolio Manager, the Initial Portfolio Manager, the Initial
Servicer and the Guarantor shall, and shall cause the Servicer (and the
Administrative Agent may cause the Custodian) to release any document related to
any Collateral to the Administrative Agent. The Administrative Agent may conduct
a Collateral Audit no more than once per calendar year at the Borrower’s expense
and no more frequently than once every two (2) calendar months at the Lenders’
expense; provided, however, if an Event of Default or Unmatured Event of Default
has occurred and is continuing, the Administrative Agent, at the Borrower’s
expense, shall have the right to conduct a Collateral Audit at any time and as
often the Administrative Agent determines is necessary or desirable.

(j) Additional Assistance. The Borrower shall provide such cooperation,
information and assistance, and prepare and supply the Administrative Agent with
such data regarding the performance by the Issuing Insurance Companies of their
obligations under the Pledged Policies and the performance by the Borrower of
its obligations under the Transaction Documents, as may be reasonably requested
by the Administrative Agent from time to time.

(k) Accounts. The Borrower shall not maintain any bank accounts other than the
Accounts and the Borrower Account. The Borrower shall not close any of the
Accounts or the Borrower Account unless the Required Lenders shall have
consented thereto in their sole discretion.

(l) Keeping of Records and Books of Account. The Borrower shall maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate the documents relating to the Collateral in
the event of the destruction thereof), and keep and maintain all records and
other information, reasonably necessary or reasonably advisable for the
collection of proceeds of the Pledged Policies.

(m) Deposit of the Collections. The Borrower shall deposit or cause to be
deposited all Collections into the Collection Account in accordance with
Section 5.1.

(n) Investment Company Act. The Borrower, the Assignor, the Predecessor Parent
Pledgor and Parent Pledgors shall not become an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(o) [Reserved]

 

Amended and Restated Loan and Security Agreement

 

Page 62 of 91



--------------------------------------------------------------------------------

(p) Borrower Residence. Each of the GP Parent, the LP Parent, the Predecessor
Parent Pledgor and the Assignor shall at all times maintain its registered
office in the jurisdiction indicated in the notice provisions of the Transaction
Documents to which it is party. The Borrower shall at all times maintain its
principal place of business in the Commonwealth of Bermuda.

(q) Payment of Taxes. The Borrower shall pay and discharge, as they become due,
all Taxes lawfully imposed upon it or incurred by it or its properties and
assets, including, without limitation, lawful claims for labor, materials and
supplies which, if unpaid might become a Lien or a charge upon any of the assets
of the Borrower, including, without limitation, the Collateral, provided,
however, that the Borrower shall have the right to contest any such taxes,
assessments, debts, claims and other charges in good faith so long as adequate
reserves are maintained in accordance with GAAP.

(r) Errors and Omissions. The Borrower shall maintain or be named as an
additional insured under one or more errors and omissions policies maintained by
an Affiliate, each with insurance companies rated A-, VII or higher by A.M. Best
on all officers, employees or other Persons where the Borrower has the right to
direct and control such individuals in any capacity with regard to the Pledged
Policies to handle documents and papers related thereto. Each such policy shall
insure against losses resulting from the errors, omissions and negligent acts of
such officers, employees and other persons and shall be maintained in an
aggregate amount of at least $10,000,000 or such lower amount as the
Administrative Agent may designate in writing to the Borrower from time to time,
and in a form reasonably acceptable to the Administrative Agent. No provision of
this Section 9.1(r) requiring such errors and omissions policy(ies) shall
diminish or relieve the Borrower from its duties and obligations as set forth in
this Loan Agreement. Upon the request of the Administrative Agent at any time
subsequent to the Initial Closing Date, the Borrower shall cause to be delivered
to the Administrative Agent a certification evidencing the Borrower’s coverage
under such errors and omissions policy(ies). Any such insurance policy shall
contain a provision or endorsement providing that such policy may not be
canceled or modified in a materially adverse manner without ten (10) days’ prior
written notice to the Administrative Agent.

(s) Pledged Policies. The Borrower shall maintain the Pledged Policies in full
force and effect and not in a state of grace; provided that failure to do so
solely as a result of (i) any uncured Lender Default, (ii) the failure by the
Administrative Agent to apply amounts on deposit in the Escrow Account in
accordance with Section 5.2(d) to fund the same, which amounts are sufficient to
pay Premiums on the Pledged Policies or the election by the Administrative Agent
to deliver an Alternative Information Notice pursuant to Section 5.2(h) and the
amount of Premiums funded is less than the amount set forth in the Calculation
Date Report in respect of which such Alternative Information Notice was
delivered, or (iii) the abandonment of a Pledged Policy in accordance with
Section 2.7(b), will not comprise a breach of this covenant; provided further
that with respect to any Pledged Policy set forth on the Initial Advance
Lexington Schedule, such Pledged Policy may have been in a state of grace on the
Initial Closing Date but the Borrower caused such Pledged Policy to no longer be
in state of grace by June 30, 2013.

 

Amended and Restated Loan and Security Agreement

 

Page 63 of 91



--------------------------------------------------------------------------------

(t) Further Assurances. The Borrower shall procure and deliver to the
Administrative Agent and/or execute any security agreement, financing statement
or other writing necessary to evidence, preserve, protect or enforce the
Lenders’ rights and interests to or in the Collateral or in any other collateral
agreed to by the parties that is requested in writing by the Administrative
Agent or any Lender.

(u) Litigation. The Borrower shall promptly notify the Administrative Agent of:

(i) any litigation, administrative proceedings, audits, actions, proceedings,
claims or investigations pending or threatened in writing, conducted or to be
conducted by any Person or Governmental Authority, actions, proceedings, claims
or investigations pending or threatened in writing against the Borrower or the
entry of any judgment against the Borrower, which in each case could reasonably
be expected to involve or create a liability of the Borrower which exceeds
$50,000 per incident or $200,000 in the aggregate, whether or not insured
against;

(ii) the entry of any judgment against the Borrower or the creation of any Lien
against any of the Collateral or the Pledged Interests; and

(iii) any actual or alleged violation by the Borrower of any Applicable Law
which could reasonably be expected to have an adverse effect on any of the
Pledged Policies, the business, assets, financial condition or operations of the
Borrower or any of the rights or interests of the Administrative Agent or any of
the Lenders hereunder or under any other Transaction Document.

(v) Insured Consent. The Borrower shall use commercially reasonable efforts to
cause each Insured with respect to a Pledged Policy to consent to the release
and delivery of its current and historical medical information and death
certificate.

(w) In-Force Policy Illustrations. The Borrower shall or shall cause the
Servicer to cause the applicable Issuing Insurance Companies to deliver to the
Servicer an in-force Policy Illustration in respect of each Pledged Policy
within 30 days of the anniversary of the issue date of each Policy, which the
Portfolio Manager will upload to the FTP site as described in the Portfolio
Management Agreement.

(x) Cooperation. The Borrower shall assist the Administrative Agent with, and
take all actions reasonably requested by the Administrative Agent in connection
with, the engagement of servicers, medical underwriters and tracking agents and
the enabling of such parties to perform the services for which they have been
retained by the Administrative Agent relating to the Pledged Policies.

(y) Collateral Assignment. Prior to the Amendment Date, in relation to each
Policy comprising Collateral as of the Amendment Date, the Borrower has caused
and, prior to each Additional Policy Advance Date, the Borrower shall cause, the
Securities Intermediary or the Insurance Consultant to submit each collateral
assignment in respect of each Policy pledged on such Advance Date to the
applicable Issuing Insurance Company, naming the Administrative Agent, on behalf
of the Lenders, as the collateral assignee.

 

Amended and Restated Loan and Security Agreement

 

Page 64 of 91



--------------------------------------------------------------------------------

(z) Other Information. The Borrower shall use commercially reasonable efforts to
obtain any other information reasonably requested by the Administrative Agent
with respect to the Pledged Policies and the Insureds.

(aa) Transaction Documents. The Borrower shall duly and timely perform all of
its covenants and obligations under all Transaction Documents, except with the
prior written consent of the Administrative Agent.

(bb) Mandatory Liquidation. After the earlier of the date on which (i) the
number of Pledged Policies is less than or equal to one hundred (100) or
(ii) the aggregate Net Death Benefit of the Pledged Policies is less than or
equal to fifteen percent (15%) of the aggregate Net Death Benefit of the Pledged
Policies on the Initial Closing Date, the Borrower shall, within 180 days of the
Borrower’s receipt of written direction from the Required Lenders, sell all of
the Pledged Policies in accordance with Section 2.7(a).

(cc) Payment of Premiums. On and after the Partial Repayment Date, subject to
Section 2.7(b), the Borrower shall pay or cause to be paid all Premiums due on
the Pledged Policies and keep all the Pledged Policies in full force and effect
and not in a state of grace.

(dd) LP Parent Contribution Agreement, Predecessor Parent Pledgor Contribution
Agreement and Assignor Contribution Agreement. The Borrower shall enforce the
Predecessor Parent Pledgor’s obligations under the Predecessor Parent Pledgor
Contribution Agreement, including, without limitation, the obligation of the
Predecessor Parent Pledgor to reacquire Pledged Policies in accordance with the
terms thereof. The Borrower shall enforce the LP Parent’s obligations under the
LP Parent Contribution Agreement, including, without limitation, the obligation
of the LP Parent to acquire Pledged Policies in accordance with the terms
thereof. The Borrower shall cause the LP Parent to enforce its obligations under
the Predecessor Parent Pledgor LP Contribution Agreement, including, without
limitation, the obligation of the Predecessor Parent Pledgor to reacquire
Pledged Policies in accordance with the terms thereof. The Borrower shall cause
the Predecessor Parent Pledgor to enforce its obligations under the Assignor
Contribution Agreement, including, without limitation, the obligation of the
Assignor to reacquire Pledged Policies in accordance with the terms thereof.

(ee) Servicing Agreements. The Borrower shall timely enforce its rights and
obligations under the Servicing Agreement, including, without limitation, upon
the Administrative Agent’s instruction after the occurrence of a Servicer
Termination Event, terminating the Servicer in accordance with the terms
thereof. The Borrower shall not engage the Servicer to perform any additional
services under the Servicing Agreement without obtaining the Administrative
Agent’s prior written consent, which consent may be given or withheld in the
Required Lenders’ reasonable discretion. The Borrower shall timely enforce its
rights and obligations under the Initial Servicing Agreement, including, without
limitation, upon the Administrative Agent’s instruction after the occurrence of
an Initial Servicer Termination Event, terminating the Initial Servicer in
accordance with the terms thereof. The Borrower shall not

 

Amended and Restated Loan and Security Agreement

 

Page 65 of 91



--------------------------------------------------------------------------------

engage the Initial Servicer to perform any additional services under the Initial
Servicing Agreement without obtaining the Administrative Agent’s prior written
consent, which consent may be given or withheld in the Required Lenders’
reasonable discretion.

(ff) Classification Elections of Borrower, GP Parent. Borrower shall cause the
GP Parent to make such elections and take any other actions, or cause such
elections to be made or such actions to occur, to ensure or cause the Borrower
to be treated as a disregarded entity or partnership for United States federal
income tax purposes. Borrower shall cause the GP Parent to make such elections
and take any other actions, or cause such elections to be made or such actions
to occur, to ensure or cause GP Parent to be classified as a disregarded entity
for United States federal income tax purposes at all times following twenty-four
(24) months after the Amendment Closing Date.

(gg) Custodial Packages. Within fifteen (15) days of the Initial Closing Date,
the Borrower delivered or caused to be delivered all Custodial Packages
(including all originals thereof) related to the Subject Policies for the
Initial Advance to the Custodian. Within fifteen (15) days of the Initial
Closing Date, the Borrower caused the Custodian to deliver to the Administrative
Agent a written confirmation identifying all such Subject Policies for which the
Custodian had accepted delivery of the related purported Custodial Packages
pursuant to the terms of the Account Control Agreement. On or before August 31,
2013, the Borrower caused the Custodian to verify to the Administrative Agent in
writing its receipt of all documents required to be contained in each of the
Custodial Packages related to the Subject Policies for the Initial Advance by
delivering the required certification pursuant to the terms of the Account
Control Agreement. On or prior to each Advance Date, the Borrower shall cause
the Portfolio Manager to upload the related Collateral Packages (and with
respect to the Initial Advance, the Schedules relating thereto) to the FTP Site.
With respect to each Pledged Policy set forth on Schedule 7.1(f) on the Initial
Closing Date, the Borrower delivered or caused the delivery of such Pledged
Policies to the Custodian. With respect to each other Pledged Policy set forth
on Schedule 7.1(f), the Borrower shall use commercially reasonable efforts to
deliver or cause the delivery of such Pledged Policies to the Custodian.

(hh) Delivery of Change Forms. Within two (2) Business Days of the Initial
Closing Date, the Borrower delivered or caused to be delivered to the Securities
Intermediary completed but unsigned Change Forms for the Subject Policies
related to the Initial Advance, to be executed by the Securities Intermediary in
blank. Within seven (7) Business Days of the Initial Closing Date, the Borrower
caused the Securities Intermediary to confirm to the Administrative Agent in
writing in the form of Exhibit L-3 to the Account Control Agreement that it is
holding Change Forms with respect to the Subject Policies related to the Initial
Advance executed by the Securities Intermediary in blank and the Administrative
Agent received copies of such Change Forms.

(ii) Portfolio Manager. The Borrower shall timely enforce its rights and
obligations under the Portfolio Management Agreement, including, without
limitation, upon the Administrative Agent’s instruction after the occurrence of
a Portfolio Manager Termination Event, terminating the Portfolio Manager in
accordance with the terms thereof. The Borrower shall not engage the Portfolio
Manager to perform any additional services under the Portfolio Management
Agreement without obtaining the Administrative Agent’s prior written consent,
which consent may be given or withheld in the Required Lenders’ reasonable
discretion.

 

Amended and Restated Loan and Security Agreement

 

Page 66 of 91



--------------------------------------------------------------------------------

(jj) Opinions. Each of the Borrower, the Initial Servicer and the Portfolio
Manager will maintain all policies and procedures and take and continue to take
all actions necessary or appropriate to ensure that all factual assumptions set
forth in opinions of counsel of the Borrower or its Affiliates delivered in
connection herewith or the other Transaction Documents remain true and accurate
at all times.

(kk) Listing. If a Lender assigns all or any portion of its Lender Notes,
Commitment and Advances hereunder pursuant to Section 13.4 hereof and the
assignee thereof resides in a jurisdiction that does not have a tax treaty with
Ireland or if the assignment otherwise gives rise to Irish withholding tax, the
Borrower shall, (i) within sixty (60) days after the date of such assignment,
list the Lender Notes on the unregulated market of the Irish Stock Exchange plc
or other stock exchange if doing so would eliminate or reduce any withholding
tax imposed by applicable authorities in Ireland on any payments to be paid by
the Borrower to or for the benefit of such assignee or (ii) use reasonable
commercial efforts to ascertain whether any adjustments to the structure of the
Borrower and its partners or otherwise can be implemented without cost or
prejudice to any Lender that will eliminate the imposition of such withholding
tax, and if such adjustments are satisfactory to the Administrative Agent and
the Lenders, as determined in their sole and absolute discretion, within sixty
(60) days following the date of such assignment, the Borrower shall implement
such adjustments.

(ll) Manager. The Borrower shall ensure that all times the Manager, any
successor Manager and any other Person performing functions similar to the
Manager is an individual with at least three years of employment experience in
the life settlement industry, possessing sufficient skills and knowledge to
fulfill his or her obligations under the Consulting Agreement and any similar
agreement.

Section 9.2 Negative Covenants. From the date hereof until the first day
following the date on which all of the Obligations (including, without
limitation, the Aggregate Participation Interest) are performed and paid in full
and this Loan Agreement is terminated, the Borrower hereby covenants and agrees
that it shall not:

(a) Assignment of Pledged Policies, Etc. Except as provided herein and in the
other Transaction Documents, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist, any Adverse Claim upon or
with respect to, any of the Pledged Policies or any other Collateral, including,
without limitation, any Adverse Claim arising out of a Policy Loan.

(b) Amendments to Transaction Documents, etc. Amend, otherwise modify or waive
any term or condition of: (i) this Loan Agreement, except with the prior written
consent of all of the Lenders or (ii) any other Transaction Document, the
Borrower Organizational Documents, any Pledged Policy or any other material
contract, except in each case with the prior written consent of the Required
Lenders.

 

Amended and Restated Loan and Security Agreement

 

Page 67 of 91



--------------------------------------------------------------------------------

(c) Deposit of Non-Collections. Deposit or otherwise credit, or cause or permit
to be so deposited or credited, to the Collection Account any cash or other
assets other than Collections and other amounts allowed or required to be
credited to the Collection Account in accordance with Section 5.2.

(d) Indebtedness. Contract, create, incur or assume any indebtedness other than
indebtedness incurred pursuant to this Loan Agreement and the other Transaction
Documents.

(e) Change of Accounts. Change or cause to be changed any of the Accounts or the
Policy Account or amend the Account Control Agreement without prior written
consent of the Required Lenders.

(f) Mergers, Acquisitions, Sales, Subsidiaries, etc.

(i) Be acquired directly or indirectly, or be a party to any merger or
consolidation, or directly or indirectly purchase or otherwise acquire all or
substantially all of the assets or any stock of any class of, or any partnership
or joint venture interest in, any other Person, except for Permitted Investments
or sell, transfer, assign, convey or lease any of its property and assets (or
any interest therein) other than pursuant to, or as contemplated by, this Loan
Agreement or the other Transaction Documents;

(ii) make, incur or suffer to exist an Investment in, equity contribution to,
loan or advance to, or payment obligation in respect of the deferred purchase
price of, or payment for, property from, any other Person, except for Permitted
Investments, pursuant to the Transaction Documents;

(iii) create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person other than
pursuant to the Transaction Documents; or

(iv) enter into any transaction with any Affiliate of the Borrower, Imperial,
the Guarantor or the Portfolio Manager or any Affiliate of any of them except
for the transactions contemplated or permitted by the Transaction Documents and
other transactions upon fair and reasonable terms materially no less favorable
to the Borrower or than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower, Imperial, the
Guarantor or the Portfolio Manager.

(g) Change in Business Policy. Make any change in the character of its business.

(h) Chief Executive Office. Move its chief executive office or jurisdiction of
formation or permit the documents and books in its possession or under its
control evidencing the Collateral to be moved, unless (i) the Borrower shall
have given to the Administrative Agent not less than thirty (30) days’ prior
written notice thereof, clearly describing the new location, and (ii) the
Borrower shall have taken such action, satisfactory to the Administrative Agent,
to

 

Amended and Restated Loan and Security Agreement

 

Page 68 of 91



--------------------------------------------------------------------------------

maintain the title or ownership of the Borrower and any security interest of the
Administrative Agent, in the Collateral at all times fully perfected and in full
force and effect. The Borrower shall not in any event become or seek to become
organized under the laws of more than one jurisdiction.

(i) Business Restrictions. Engage in any business or transactions, or be a party
to any documents, agreements or instruments, other than the Transaction
Documents or those incidental to the purposes thereof, or make any expenditure
for the purchase of any assets if such expenditure is made by the Borrower
through a withdrawal of funds from an Account.

(j) Sale of Assets. Sell, transfer or convey any assets, except as expressly
permitted by the Transaction Documents.

(k) Ownership of Borrower, GP Parent. (i) During the twenty-four (24) month
period following the Amendment Closing Date only, make any elections, take any
actions or fail to take any actions that would cause Borrower to be classified
as other than a disregarded entity or partnership for United States federal
income tax purposes or other than a fiscally transparent entity for Irish tax
purposes, and at all times after such twenty-four (24) month period, make any
elections, take any actions or fail to take any actions that would cause
Borrower to be classified as other than a disregarded entity for United States
federal income tax purposes or other than a transparent entity for Irish tax
purposes or (ii) fail to cause the GP Parent to be classified as a disregarded
entity for United States federal income tax purposes at all times following
twenty-four (24) months after the Amendment Closing Date.

(l) Further Policy Acquisitions. Acquire at any time any additional Policies
that are not Pledged Policies without the prior written consent of the
Administrative Agent.

(m) Use of Proceeds. Without the prior written consent of the Administrative
Agent, use any proceeds arising from a sale under Section 2.7 other than
pursuant to this Loan Agreement.

(n) Accounting Changes. Change any accounting practices, policies or treatment
without the prior written consent of the Administrative Agent, except to the
extent required by Applicable Law, changes in GAAP or requirements of its
independent accountants.

(o) Foreign Assets Control Regulations, Etc. (i) Become or permit any of its
subsidiaries to become a Blocked Person, (ii) have or permit any of its
subsidiaries to have any investments in or engage in any dealings or
transactions with any Blocked Person or (iii) violate or permit any of its
subsidiaries to violate any Anti-Money Laundering Law.

 

Amended and Restated Loan and Security Agreement

 

Page 69 of 91



--------------------------------------------------------------------------------

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.1 Events of Default. Each of the following shall constitute an “Event
of Default” under this Loan Agreement upon the (i) expiration of the time period
set forth below or (ii) expiration of a Cure Notice delivered to the Borrower by
the Required Lenders in their sole discretion or (iii) earlier revocation of
such Cure Notice by the Required Lenders in their sole discretion:

(a) Non-Payment. (A) The Borrower shall fail to make when due, any payment to
any Lender or the Administrative Agent under this Loan Agreement or any other
Transaction Document and such failure continues for one (1) Business Day, or
(B) so long as such failure is not solely due to an uncured Lender Default, the
Borrower shall fail to make when due, any payment to any other Person under this
Loan Agreement or any other Transaction Document, including, without limitation,
the failure to pay any Premium, and such failure continues for thirty (30) days
or (C) any Advance is not paid in full on the Maturity Date. For the avoidance
of doubt, the Lenders making one or more Protective Advances to pay any Premiums
due during such thirty (30) day period shall not constitute a cure of the
related Event of Default.

(b) Breach of Representations and Warranties. Any representation or warranty
made or deemed made by the Borrower, the Assignor, the Predecessor Parent
Pledgor, a Parent Pledgor, the Initial Portfolio Manager, the Portfolio Manager,
the Initial Servicer, the Guarantor, the Servicer or Imperial under or in
connection with any Transaction Document to which it is a party or any
information or report delivered by or on behalf of any such Person to the
Administrative Agent or any Lender hereunder or under any other Transaction
Document shall prove to have been incorrect or untrue in any material respect
when made or delivered (or when such representation, warranty, information or
report is deemed to have been made or delivered) and, if curable, such breach is
not cured within thirty (30) days.

(c) Non-Compliance with Other Provisions. (i) The Borrower shall fail to perform
or observe any covenant or agreement set forth in Section 9.1(q),
Section 9.1(y), Section 9.1(dd), Section 9.1(ee), Section 9.1(ff),
Section 9.1(gg), Section 9.1(ii), Section 9.1(jj), Section 9.1(kk),
Section 9.1(ll), Section 9.2 (other than Section 9.2(c)) or (ii) the Borrower,
the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor, Imperial, the
Initial Portfolio Manager, the Portfolio Manager, the Initial Servicer, the
Guarantor or the Servicer shall fail to perform or observe any other term,
covenant or agreement contained in any Transaction Document to which it is party
on its part to be performed or observed and any such failure described in this
clause (ii) shall remain unremedied for thirty (30) days (or, with respect to a
failure to deliver the Calculation Date Report or a failure to comply with any
of Section 2.7, Section 9.1(e), Section 9.1(h), Section 9.1(i), Section 9.1(m),
Section 9.1(hh), Section 9.2(c), such failure shall remain unremedied for five
(5) Business Days) from the earlier of (i) the date the Borrower receives notice
of such failure and (ii) the date the Borrower has actual knowledge thereof.

(d) Non-Compliance by Other Parties. Any party to any Transaction Document other
than the Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent
Pledgor, Imperial, the Servicer, the Initial Servicer, the Guarantor, the
Portfolio Manager, the Initial Portfolio Manager, the Lenders or the
Administrative Agent shall fail to perform or observe any term, covenant or
agreement contained in this Loan Agreement or in any other Transaction Document
on its part to be performed or observed and any such failure shall remain
unremedied for thirty (30) days (or, with respect to a failure by the Securities
Intermediary to make any deposit or withdrawal from any of the Accounts to be
made by it under the Transaction

 

Amended and Restated Loan and Security Agreement

 

Page 70 of 91



--------------------------------------------------------------------------------

Documents, such failure shall remain unremedied for one (1) Business Day) from
the earlier of the (i) the date such Person receives notice of such failure and
(ii) the date such Person has actual knowledge thereof.

(e) Validity of Transaction Documents. (i) This Loan Agreement or any other
Transaction Document shall (except in accordance with its terms), in whole or in
part, cease to be the legally valid, binding and enforceable obligation of the
Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor,
Imperial, the Initial Servicer, the Guarantor, the Servicer, the Initial
Portfolio Manager or the Portfolio Manager or cease to be in full force and
effect, (ii) the Borrower, the Assignor, the Predecessor Parent Pledgor, a
Parent Pledgor, Imperial, the Initial Servicer, the Guarantor, the Servicer, the
Initial Portfolio Manager or the Portfolio Manager shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability of such document, (iii) any other party (other than any of the
Lenders, the Administrative Agent or any other Affected Party) shall directly or
indirectly contest such effectiveness, validity, binding nature or
enforceability of such document, (iv) this Loan Agreement together with the
Account Control Agreement shall cease to create a valid Lien in favor of the
Administrative Agent in the Collateral, or the Lien of the Administrative Agent
in the Collateral shall cease to be a valid and enforceable first priority
perfected Lien, free and clear of any Adverse Claim or (v) the Borrower Interest
Pledge Agreement shall cease to create a valid Lien in favor of the
Administrative Agent in Pledged Interests, or the Lien of the Administrative
Agent in the Pledged Interests shall cease to be a valid and enforceable first
priority perfected Lien, free and clear of any Adverse Claim.

(f) Bankruptcy. An Event of Bankruptcy shall have occurred with respect to the
Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor or
Imperial.

(g) Change in Control. A Change in Control shall have occurred with respect to
the Borrower, a Parent Pledgor, the Predecessor Parent Pledgor or the Assignor.

(h) Certain Events with Respect to Imperial. Imperial ceases to be a Publicly
Traded Company or a Blocked Person shall become the owner, directly or
indirectly, beneficially or of record, of equity representing five percent
(5.00%) or more of the aggregate ordinary voting power represented by the issued
and outstanding equity of Imperial.

(i) Tax Liens; ERISA Liens. The Internal Revenue Service shall file notice of a
Lien pursuant to the Code with regard to any assets of the Borrower, the
Assignor, the Predecessor Parent Pledgor, a Parent Pledgor or Imperial or the
PBGC shall, or shall indicate its intention to, file notice of a Lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Borrower, the
Assignor, the Predecessor Parent Pledgor or a Parent Pledgor in excess of
$100,000 or with regard to Imperial in excess of $3,000,000; provided, however,
that in each case the filing of such a notice of Lien shall not be an Event of
Default for so long as such filing is being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside. Notwithstanding anything provided in the preceding sentence, no
Adverse Claim shall be permitted with respect to any Collateral or Pledged
Interests.

 

Amended and Restated Loan and Security Agreement

 

Page 71 of 91



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(j) Defaults. A default by the Borrower (after giving effect to the applicable
grace period) shall have occurred and be continuing under any instrument,
agreement or legal commitment evidencing, securing or providing for the issuance
of indebtedness for borrowed money or off balance sheet financing for which the
Borrower (either individually or collectively) is liable to pay an amount in
excess of $50,000, following which the provider of such borrowed money or off
balance sheet financing has the right to accelerate the maturity thereof.

(k) Monetary Judgment. One or more judgments for the payment of money shall be
rendered against the Borrower in an aggregate amount in excess of [*] or against
Imperial in an aggregate amount in excess of [*], and, in each case, shall
remain unpaid or undischarged, or a stay of execution thereof shall not be
obtained, within thirty (30) days from the date of entry thereof.

(l) Material Adverse Effect. An event has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.

(m) Servicer Termination Events. (i) A Servicer Termination Event shall have
occurred and be continuing, but only if the Servicer has not been replaced by a
Successor Servicer or if such Servicer Termination Event causes a Material
Adverse Effect or (ii) prior to the occurrence of the Set-Up Phase Completion
Date (as defined in the Servicing Agreement) with respect to all of the Pledged
Policies or such earlier date as of which the Servicer has commenced performing
all of its obligations under the Servicing Agreement with respect to all of the
Pledged Policies, an Initial Servicer Termination Event shall have occurred and
be continuing, but only if the Initial Servicer has not been replaced by a
Successor Initial Servicer or if such Initial Servicer Termination Event causes
a Material Adverse Effect.

(n) Investment Company Act. The Borrower, the Assignor, the Predecessor Parent
Pledgor or a Parent Pledgor shall become an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(o) Organizational Document Amendments. The Borrower shall make any material
amendment to any of its Borrower Organizational Documents without the prior
written consent of the Required Lenders.

(p) Subject Policy Grace Period. Subject to Section 5.4 hereof, either (i) more
than one Pledged Policy in any calendar year (the “Annual Policy Limit”),
(ii) Pledged Policies the aggregate Net Death Benefit of which equals or exceeds
[*] in any calendar year (the “Annual NDB Limit”), (iii) more than [*] Pledged
Policies (including Pledged Policies treated as Lapsed/Grace Policies pursuant
to Section 5.4 hereof) since the date of the Original Loan Agreement (the
“Aggregate Policy Limit”) or (iv) Pledged Policies (including Pledged Policies
treated as Lapsed/Grace Policies pursuant to Section 5.4 hereof) the aggregate
Net Death Benefit of which equals or exceeds [*] since the date of this Loan
Agreement (the “Aggregate NDB Limit”), in the case of any of (i), (ii), (iii) or
(iv), lapse or enter a “grace period” not solely due to

 

Amended and Restated Loan and Security Agreement

 

Page 72 of 91



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

an uncured Lender Default and not solely due to Lender’s delivery of an
Alternative Information Notice reducing Premiums paid as contemplated by
Section 5.2(h), and are not restored to good standing within [*] Business Days
after the Securities Intermediary receives written notice from the related
Issuing Insurance Company that such Pledged Policy has entered a “grace period”
(any such Pledged Policy, a “Lapsed/Grace Policy”); provided, however, that any
Pledged Policy may be permitted to lapse with the prior written consent of the
Required Lenders, in their sole discretion, and no such Pledged Policy permitted
to lapse (nor the Net Death Benefits thereof) will be counted for purposes of
this clause (p); provided further that with respect to any Pledged Policy set
forth on the Initial Advance Lexington Schedule, such Pledged Policy shall not
constitute a Lapsed/Graced Policy solely because such Pledged Policy may have
been in a state of grace on the Initial Closing Date so long as the Borrower
caused such Pledged Policy to no longer be in state of grace by June 30, 2013.

(q) Ongoing Maintenance Costs. The failure by the Borrower to pay any Ongoing
Maintenance Costs (other than Premiums) to the applicable Person when due that
the Borrower is responsible to pay, so long as such failure is not solely due to
an uncured Lender Default, and such failure shall remain unremedied for thirty
(30) days from the earlier of (i) the date the Borrower receives notice of such
failure and (ii) the date the Borrower has actual knowledge thereof.

(r) Withholding. (i) Any Collections are subject to withholding tax imposed by
applicable authorities in Ireland or more than 0.1% of any Collections are
subject to United States withholding tax, in each case, prior to or upon being
paid to or by the Borrower; (ii) any amounts to be paid by the Borrower to the
Administrative Agent or any Lender are subject to United States withholding tax
in the event of a Withholding Tax Change of Circumstances or withholding tax
imposed by applicable authorities in Ireland other than solely as a result of
the Initial Lender being in breach of its representation made on the date hereof
pursuant to Section 13.4; provided that no Event of Default shall occur with
respect to such event (A) so long as the Borrower is using reasonable commercial
efforts to comply with the covenant set forth in Section 9.1(kk) hereof
following an assignment by a Lender of all or any portion of its Lender Notes,
Commitment and Advances hereunder and compliance with such covenant would
eliminate any withholding tax imposed by the applicable authorities in Ireland
on any payments to be paid by the Borrower to or for the benefit of the related
assignee and (B) (x) the Borrower lists the Lender Notes related to such
assignee on the unregulated market of the Irish Stock Exchange plc or other
stock exchange within sixty (60) days after the date of the related assignment
and doing so eliminates any withholding tax imposed by the applicable
authorities in Ireland on any payments to be paid by the Borrower to or for the
benefit of such assignee or (y) the Borrower, in consultation with the
Administrative Agent, is using reasonable commercial efforts to ascertain
whether any adjustments to the structure of the Borrower and its partners or
otherwise can be implemented without cost or prejudice to any Lender that will
eliminate the imposition of such withholding tax, and if such adjustments are
satisfactory to the Administrative Agent and the Lenders, as determined in their
sole and absolute discretion, within sixty (60) days following the date of the
related assignment, the Borrower implements such adjustments; (iii) during the

 

Amended and Restated Loan and Security Agreement

 

Page 73 of 91



--------------------------------------------------------------------------------

twenty-four (24) month period following the Amendment Closing Date only,
Borrower is treated as other than a disregarded entity or a partnership for
United States federal income tax purposes, and at all times after such
twenty-four (24) month period, Borrower is treated as other than a disregarded
entity for United States federal income tax purposes, in either case, as a
result of an election or any other action or inaction taken by or on behalf of
the Borrower or any of its Affiliates; (iv) GP Parent is treated as other than a
disregarded entity of LP Parent for United States federal income tax purposes at
any time after 24 months following the Amendment Closing Date; or (v) Borrower
or LP Parent is engaged in a trade or business in the United States through a
permanent establishment in the United States within the meaning of the double
tax treaty between Ireland and the United States.

(s) Portfolio Manager Termination Events. A Portfolio Manager Termination Event
shall have occurred and be continuing, but only if the Portfolio Manager has not
been replaced by a Successor Portfolio Manager in accordance with the terms and
conditions of the Portfolio Management Agreement or if such Portfolio Manager
Termination Event causes a Material Adverse Effect.

(t) Independent Director. The LP Pledgor shall remove, replace or seek to
replace its Independent Director absent due cause, death or incapacity without
the express prior written consent of the Administrative Agent and the Required
Lenders, provided, however, that no such consent shall be required for the
replacement of an Independent Director in the event that such Independent
Director ceases to meet the qualifications set forth in Section 9.1(f)(ii), and
such Independent Director is replaced by another Person who possesses such
qualifications.

(u) Independent Manager. The GP Pledgor shall remove, replace or seek to replace
its Independent Manager absent due cause, death or incapacity without the
express prior written consent of the Administrative Agent and the Required
Lenders, provided, however, that no such consent shall be required for the
replacement of an Independent Manager in the event that such Independent Manager
ceases to meet the qualifications set forth in Section 9.1(f)(ii), and such
Independent Manager is replaced by another Person who possesses such
qualifications.

(v) Treaty. The Borrower fails to qualify under the limitation of benefits
provision set forth in Article 23, section 2(e) of the Treaty.

(w) Installment Note. On or after the Partial Repayment Date, the Predecessor
Parent Pledgor commences any actions or proceedings against the LP Parent in
respect of any amounts owed to it under that certain installment note made by
the LP Parent in favor of the Predecessor Parent Pledgor in connection with the
Borrower Interest Purchase and Sale Agreement, and such actions or proceedings
have an adverse effect on any of the Pledged Policies, any other Collateral, any
of the Pledged Interests, or any of the rights or interests of the
Administrative Agent or any of the Lenders hereunder or under any other
Transaction Document.

Section 10.2 Remedies.

(a) Optional Termination. Upon the occurrence and during the continuance of an
Event of Default (other than an Event of Default described in Section 10.1(f))
that is not

 

Amended and Restated Loan and Security Agreement

 

Page 74 of 91



--------------------------------------------------------------------------------

waived in writing by the Required Lenders and not cured within any applicable
cure period, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, declare the Advances and other
Obligations to be due and payable and the Lenders’ Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
all the Advances and other Obligations shall be and become immediately due and
payable (and the Maturity Date shall be deemed to have occurred), without
further notice, demand or presentment, and the Lenders’ Commitment shall
terminate.

(b) Automatic Termination. Upon the occurrence of an Event of Default described
in Section 10.1(f), (i) the Commitment Termination Date shall be deemed to have
occurred automatically, and (ii) all outstanding Advances and other Obligations
shall become immediately and automatically due and payable (and the Maturity
Date shall be deemed to have occurred for all of the Advances), all without
presentment, demand, protest, or notice of any kind.

(c) Sale of the Collateral.

(i) In addition to all rights and remedies under this Loan Agreement or
otherwise, the Lenders and the Administrative Agent shall have all other rights
and remedies provided under the relevant UCC and under other Applicable Laws,
which rights shall be cumulative. Without limiting the generality of the
foregoing, on and after the occurrence of an Event of Default that is not waived
in writing by the Required Lenders, the Administrative Agent (on behalf of the
Secured Parties and at the direction of the Required Lenders) may without being
required to give any notice (except as herein provided or as may be required by
mandatory provisions of law), sell the Collateral or any part thereof in any
commercially reasonable manner at public or private sale, for cash, upon credit
or for future delivery, as directed by the Required Lenders and at such price or
prices as the Required Lenders may deem satisfactory. Any Lender or the
Administrative Agent may participate as a bidder in any such sale and the
Administrative Agent and/or the Lenders may credit bid in such sale. The
Borrower will execute and deliver such documents and take such other action as
the Administrative Agent reasonably deems necessary or advisable in order that
any such sale may be made in compliance with Applicable Law. Upon any such sale,
the Administrative Agent shall have the right to deliver, assign and transfer to
the purchaser thereof the Collateral so sold.

(ii) If any such sale is consummated prior to the Partial Repayment Date, after
deduction of payment for the outstanding principal balance of Advances plus
accrued but unpaid interest thereon plus all other Obligations owing by the
Borrower (excluding the Aggregate Participation Interest and including, for the
avoidance of doubt, the Amortization Shortfall Amounts for all of the Shortfall
Pledged Policies that remain unpaid), the Administrative Agent shall distribute
the remaining proceeds of such sale as follows: (i) first, into the Borrower
Account, an amount equal to the lesser of (A) the Initial Advance plus all
Additional Policy Advances less the Withholding Amount and (B) the Borrower’s
Total Investment in the Pledged Policies less the Withholding Amount, less, in
each case, all amounts previously distributed pursuant to Clauses

 

Amended and Restated Loan and Security Agreement

 

Page 75 of 91



--------------------------------------------------------------------------------

“Seventh”, “Ninth” and “Tenth” of Section 5.2(b), Clauses “Ninth”, “Thirteenth”
and “Fourteenth” of Section 5.2(c) and Clauses “Eighth” and “Ninth” of
Section 5.2(e), (ii) second, deposit an amount equal to the product of (X) the
Participation Interest Percentage and (Y) the remaining amount of such proceeds,
into the Participation Interest Account as payment by the Borrower for the
Participation Interest for the Pledged Policies subject to such sale,
(iii) third, deposit the aggregate unpaid Participation Interest Shortfall
Amounts for all of the Shortfall Pledged Policies into the Participation
Interest Account and (iv) fourth, deposit any remaining amount into the Borrower
Account.

(iii) If any such sale is consummated on or after the Partial Repayment Date,
after deduction of payment for the outstanding Obligations owing by the Borrower
(excluding the Aggregate Participation Interest and including, for the avoidance
of doubt, the Amortization Shortfall Amounts for all of the Shortfall Pledged
Policies that remain unpaid), the Administrative Agent shall distribute the
remaining proceeds of such sale as follows: (i) first, into the Borrower
Account, an amount equal to the lesser of (A) the Initial Advance plus all
Additional Policy Advances less the Withholding Amount and (B) the Borrower’s
Total Investment in the Pledged Policies less the Withholding Amount, less, in
each case, all amounts previously distributed pursuant to Clauses “Seventh”,
“Ninth” and “Tenth” of Section 5.2(b), Clauses “Ninth”, “Thirteenth” and
“Fourteenth” of Section 5.2(c) and Clauses “Eighth” and “Ninth” of
Section 5.2(e), (ii) second, deposit an amount equal to the product of (X) the
Participation Interest Percentage and (Y) the remaining amount of such proceeds,
into the Participation Interest Account as payment by the Borrower for the
Participation Interest for the Pledged Policies subject to such sale,
(iii) third, deposit the aggregate unpaid Participation Interest Shortfall
Amounts for all of the Shortfall Pledged Policies into the Participation
Interest Account and (iv) fourth, deposit any remaining amount into the Borrower
Account.

(iv) Any such sale under this Section 10.2(c), other than a sale consummated
pursuant to a credit bid made by the Administrative Agent or a Lender, shall be
for cash. Each purchaser at any such sale shall hold the Collateral so sold to
it absolutely and free from any claim or right of whatsoever kind, including any
equity or right of redemption of the Borrower which may be waived, and the
Borrower, to the extent permitted by Applicable Law, hereby specifically waives
all rights of redemption, stay or appraisal which it has or may have under any
law now existing or hereafter adopted. The Administrative Agent at the direction
of the Required Lenders, instead of exercising the power of sale herein
conferred upon them, may proceed by a suit or suits at law or in equity to
foreclose the security interests in the Collateral and sell the Collateral, or
any portion thereof, under a judgment or decree of a court or courts of
competent jurisdiction.

 

Amended and Restated Loan and Security Agreement

 

Page 76 of 91



--------------------------------------------------------------------------------

(d) Power of Attorney. In furtherance of the rights, powers and remedies of the
Administrative Agent and the Required Lenders on and after the occurrence of an
Event of Default that is not waived in writing by the Required Lenders, or cured
within any applicable cure period, the Borrower hereby irrevocably appoints the
Administrative Agent its true and lawful attorney, which appointment is coupled
with an interest, with full power of substitution, in the name of the Borrower,
or otherwise, for the sole use and benefit of the Administrative Agent (for the
further benefit of the Secured Parties), but at the Borrower’s expense, to the
extent permitted by law and subject to the last sentence of the immediately
preceding subsection, to exercise, at any time and from time to time during the
continuance of an Event of Default, all or any of the following powers with
respect to all or any of the Collateral:

(i) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due thereon or by virtue thereof,

(ii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(iii) to sell, transfer, assign, seize or otherwise deal in or with the
Collateral or the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent was the absolute owner thereof, and

(iv) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;

provided that the Administrative Agent shall give the Borrower at least ten
(10) days’ prior written notice of the time and place of any public sale or the
time after which any private sale or other intended disposition of any of the
Collateral is to be made. The Borrower agrees that such notice constitutes
“reasonable notification” within the meaning of Section 9-611 (or other section
of similar content) of the relevant UCC.

(e) Conflict of Rights. Notwithstanding anything to the contrary contained in
this Loan Agreement, if at any time the rights, powers and privileges of the
Required Lenders or the Administrative Agent following the occurrence of an
Event of Default conflict (or are inconsistent) with the rights and obligations
of the Initial Servicer, the Servicer, the Initial Portfolio Manager or the
Portfolio Manager, the rights, powers and privileges of the Required Lenders or
the Administrative Agent shall supersede the rights and obligations of the
Servicer, the Initial Servicer, the Initial Portfolio Manager and the Portfolio
Manager to the extent of such conflict (or inconsistency), with the express
intent of maximizing the rights, powers and privileges of the Required Lenders
or the Administrative Agent following the occurrence of an Event of Default.

(f) Contract to Extend Financial Accommodations. The parties hereto acknowledge
that this Loan Agreement is, and is intended to be, a contract to extend
financial accommodations to the Borrower within the meaning of
Section 365(e)(2)(B) of the Federal Bankruptcy Code (11 U.S.C. § 365(e)(2)(B))
(or any amended or successor provision thereof or any amended or successor
code).

(g) Cumulative Rights. For the avoidance of doubt, the rights and remedies
granted to the Lenders or the Administrative Agent under this Loan Agreement,
any other Transaction Document, the relevant UCC or any other Applicable Law are
cumulative and not exclusive, and the exercise of any such rights and remedies
will not be waived or deemed waived by any such Person merely by the receipt of
or acceptance by such Person of amounts on deposit in the Collection Account
that are distributed pursuant to Section 5.2(c) of this Loan Agreement.

 

Amended and Restated Loan and Security Agreement

 

Page 77 of 91



--------------------------------------------------------------------------------

Section 10.3 Lender Default. If a Lender Default has occurred and is continuing,
the Borrower shall have the right to prepay the outstanding principal amount of
the Advances plus accrued and unpaid interest thereon at par (provided that such
prepayment shall not reduce the amount of the Participation Interest with
respect to any Pledged Policy) or sell its assets (subject to the sale
provisions of Section 2.7(a)); provided that the Borrower shall not have the
right to incur any other debt unless the Administrative Agent, at the direction
of the Required Lenders, approves such debt in their sole and absolute
discretion. Notwithstanding the foregoing, upon the occurrence and continuance
of a Lender Default, all other rights and remedies of the Administrative Agent
and the Lenders under this Loan Agreement and the other Transaction Documents
shall remain in full force and effect. A Lender Default shall cease to exist
upon the earlier of the date such Lender Default is cured by a Lender or the
Ongoing Maintenance Costs Reimbursable Amount relating to such Lender Default is
paid pursuant to Sections 5.2(b) and/or (c) hereof.

 

Amended and Restated Loan and Security Agreement

 

Page 78 of 91



--------------------------------------------------------------------------------

ARTICLE XI

INDEMNIFICATION

Section 11.1 General Indemnity of the Borrower. Without limiting any other
rights which any such Person may have hereunder or under Applicable Law, the
Borrower hereby agrees to indemnify each Lender and the Administrative Agent (on
their own behalf and on behalf of each of the Lenders’ and the Administrative
Agent’s Affiliates and each of such entities’ respective successors,
transferees, participants and permitted assigns and all officers, directors,
shareholders, controlling persons, and employees of any of the foregoing) (each
of the foregoing Persons being individually called an “Indemnified Party”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related and reasonable costs and expenses actually incurred,
including reasonable attorneys’ fees and disbursements actually incurred (all of
the foregoing being collectively called “Indemnified Amounts”) awarded against
or incurred by any of them arising out of or relating to any Transaction
Document or the transactions contemplated thereby, the acceptance and
administration of this Loan Agreement by such Person, any commingling of funds
related to the transactions contemplated hereby (whether or not permitted
hereunder), or the use of proceeds therefrom by the Borrower, including (without
limitation) in respect of the funding of any Advance or in respect of any
Policy; excluding, however, (i) Indemnified Amounts to the extent determined by
a court of competent jurisdiction to have resulted from gross negligence, fraud
or willful misconduct on the part of any Indemnified Party (BUT EXPRESSLY
EXCLUDING FROM THIS CLAUSE (i), AND EXPRESSLY INCLUDING IN THE INDEMNITY SET
FORTH IN THIS SECTION 11.1, INDEMNIFIED AMOUNTS ATTRIBUTABLE TO THE ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, IT BEING THE INTENT
OF THE PARTIES THAT, TO THE EXTENT PROVIDED IN THIS SECTION 11.1, INDEMNIFIED
PARTIES SHALL BE INDEMNIFIED FOR THEIR OWN ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE NOT CONSTITUTING GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT), and
(ii) any Indemnified Tax upon or measured by net income (except those described
in Section 6.1(a)) on any Indemnified Party; including (without limitation),
however, Indemnified Amounts resulting from or relating to:

(i) any representation or warranty made by or on behalf of the Borrower, the
Assignor, the Predecessor Parent Pledgor, a Parent Pledgor, the Portfolio
Manager, the Guarantor, the Initial Portfolio Manager or Imperial in any
Transaction Document to which it is a party, which was incorrect in any respect
when made;

(ii) failure by the Borrower, the Assignor, the Predecessor Parent Pledgor, a
Parent Pledgor, the Portfolio Manager, the Initial Portfolio Manager, the
Guarantor or Imperial to comply with any covenant made by it, or perform any
obligation to be performed by it, in any Transaction Document to which it is a
party;

(iii) except as expressly set forth in this Loan Agreement, the failure by the
Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor, the
Portfolio Manager, the Initial Portfolio Manager, the Guarantor or Imperial to
create and maintain in favor of the Administrative Agent, for the benefit of the
Secured Parties a valid perfected first priority security interest in the
Collateral, free and clear of any Adverse Claim;

(iv) the failure by the Borrower to pay when due any Taxes (including sales,
excise or personal property taxes) payable in connection with the purchase and
sale of the Collateral;

(v) the commingling of the Collections with other funds of the Borrower;

(vi) any legal action, judgment or garnishment affecting, or with respect to,
distributions on any Pledged Policy or the Transaction Documents; and

(vii) any failure to comply with any Applicable Law with respect to any Pledged
Policy or any other part of the Collateral.

If and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Borrower hereby agrees to make the maximum contribution to the
payment of the amounts indemnified against in this Section 11.1 that is
permissible under Applicable Law.

Section 11.2 General Indemnity of the Portfolio Manager. Without limiting any
other rights which any such Person may have hereunder or under Applicable Law,
the Portfolio Manager hereby agrees to indemnify each Indemnified Party,
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related and reasonable costs and expenses actually incurred,
including reasonable attorneys’ fees and disbursements actually incurred (all of
the foregoing being collectively called “Portfolio Manager Indemnified Amounts”)
awarded against or incurred by any of them arising out of or relating to (i) any
representation or warranty made by or on behalf of the Portfolio Manager in any
Transaction Document to which it is a party, which was incorrect in any respect
when made and (ii) failure

 

Amended and Restated Loan and Security Agreement

 

Page 79 of 91



--------------------------------------------------------------------------------

by the Portfolio Manager to comply with any covenant made by it, or perform any
obligation to be performed by it, in any Transaction Document to which it is a
party; excluding, however, (A) Portfolio Manager Indemnified Amounts to the
extent determined by a court of competent jurisdiction to have resulted from
gross negligence, fraud or willful misconduct on the part of any Indemnified
Party (BUT EXPRESSLY EXCLUDING FROM THIS CLAUSE (A), AND EXPRESSLY INCLUDING IN
THE INDEMNITY SET FORTH IN THIS SECTION 11.2, PORTFOLIO MANAGER INDEMNIFIED
AMOUNTS ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, IT BEING THE INTENT OF THE PARTIES THAT, TO THE EXTENT
PROVIDED IN THIS SECTION 11.2, INDEMNIFIED PARTIES SHALL BE INDEMNIFIED FOR
THEIR OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE NOT CONSTITUTING GROSS
NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT). If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Portfolio Manager
hereby agrees to make the maximum contribution to the payment of the amounts
indemnified against in this Section 11.2 that is permissible under Applicable
Law.

Section 11.3 General Indemnity of the Initial Portfolio Manager. Without
limiting any other rights which any such Person may have hereunder or under
Applicable Law, the Initial Portfolio Manager hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related and reasonable costs and expenses
actually incurred, including reasonable attorneys’ fees and disbursements
actually incurred (all of the foregoing being collectively called “Initial
Portfolio Manager Indemnified Amounts”) awarded against or incurred by any of
them arising out of or relating to (i) any representation or warranty made by or
on behalf of the Initial Portfolio Manager in any Transaction Document to which
it is a party, which was incorrect in any respect when made and (ii) failure by
the Initial Portfolio Manager to comply with any covenant made by it, or perform
any obligation to be performed by it, in any Transaction Document to which it is
a party; excluding, however, (A) Initial Portfolio Manager Indemnified Amounts
to the extent determined by a court of competent jurisdiction to have resulted
from gross negligence, fraud or willful misconduct on the part of any
Indemnified Party (BUT EXPRESSLY EXCLUDING FROM THIS CLAUSE (A), AND EXPRESSLY
INCLUDING IN THE INDEMNITY SET FORTH IN THIS SECTION 11.3, INITIAL PORTFOLIO
MANAGER INDEMNIFIED AMOUNTS ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF SUCH INDEMNIFIED PARTY, IT BEING THE INTENT OF THE PARTIES THAT,
TO THE EXTENT PROVIDED IN THIS SECTION 11.3, INDEMNIFIED PARTIES SHALL BE
INDEMNIFIED FOR THEIR OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE NOT
CONSTITUTING GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Initial Portfolio Manager hereby agrees to make the maximum contribution to the
payment of the amounts indemnified against in this Section 11.3 that is
permissible under Applicable Law.

 

Amended and Restated Loan and Security Agreement

 

Page 80 of 91



--------------------------------------------------------------------------------

ARTICLE XII

ADMINISTRATIVE AGENT

Section 12.1 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Loan Agreement
and the other Transaction Documents, and each such Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Loan Agreement and the other Transaction Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Loan Agreement and the other
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Loan Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Loan Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent.

Section 12.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Loan Agreement and the other Transaction Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 12.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Loan Agreement or any other
Transaction Document (except for its or such Person’s own gross negligence,
fraud or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor,
Imperial, the Initial Servicer, the Guarantor, the Servicer, the Initial
Portfolio Manager, the Portfolio Manager, the Securities Intermediary or the
Custodian or any officer thereof contained in any Transaction Document to which
it is a party or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Loan Agreement or any other Transaction Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Loan Agreement or any other Transaction Document or for any failure of
the Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor,
Imperial, the Initial Servicer, the Guarantor, the Servicer, the Initial
Portfolio Manager, the Portfolio Manager, the Securities Intermediary or the
Custodian to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Loan Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Borrower, the Assignor, the
Predecessor Parent Pledgor, a Parent Pledgor, Imperial, the Initial Servicer,
the Guarantor, the Servicer, the Initial Portfolio Manager, the Portfolio
Manager, the Custodian or the Securities Intermediary. The Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to this Loan Agreement or any other Transaction Document or Applicable
Law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of any Lender.

 

Amended and Restated Loan and Security Agreement

 

Page 81 of 91



--------------------------------------------------------------------------------

Section 12.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex, e-mail or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower, the Portfolio Manager, the Initial Portfolio Manager, the Initial
Servicer, the Guarantor or the Servicer), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat each Lender as the owner of its pro rata share of the Advances for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Loan Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Subject to the Transaction Documents, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Loan Agreement and the other Transaction
Documents in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of an interest in any of the Lender
Notes.

Section 12.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Unmatured Event of Default or
Event of Default hereunder unless the Administrative Agent has received written
notice from a Lender referring to this Loan Agreement, describing such Unmatured
Event of Default or Event of Default and stating that such notice is a “notice
of default”. In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action, subject to the Transaction
Documents with respect to such Unmatured Event of Default or Event of Default as
shall be directed by the Required Lenders.

Section 12.6 Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, the Portfolio Manager, the Initial Servicer, the Guarantor, the
Initial Portfolio Manager or the Servicer, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Borrower, the
Portfolio Manager, the

 

Amended and Restated Loan and Security Agreement

 

Page 82 of 91



--------------------------------------------------------------------------------

Initial Servicer, the Guarantor, the Initial Portfolio Manager and the Servicer
and made its own decision to make its Advances hereunder and enter into this
Loan Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Loan Agreement and the other Transaction Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower, the Portfolio Manager, the Initial Servicer,
the Guarantor, the Initial Portfolio Manager and the Servicer. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrower, the
Portfolio Manager, the Initial Servicer, the Guarantor, the Initial Portfolio
Manager or the Servicer which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

Section 12.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their outstanding Advances, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of all of the
Lender Notes) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Loan
Agreement, any of the other Transaction Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Administrative Agent’s gross negligence, fraud or
willful misconduct. The agreements in this Section 12.7 shall survive the
payment of all of the Lender Notes and all other amounts payable hereunder and
the termination of this Loan Agreement.

Section 12.8 The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, the Servicer,
Imperial, the Portfolio Manager, the Guarantor, the Initial Servicer, the
Initial Portfolio Manager or any of their Affiliates as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Transaction Documents. With respect to Advances made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Loan
Agreement and the other Transaction Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

Amended and Restated Loan and Security Agreement

 

Page 83 of 91



--------------------------------------------------------------------------------

Section 12.9 Successor Administrative Agent. The Administrative Agent may resign
as the Administrative Agent upon twenty (20) days’ notice to the Lenders
effective upon the appointment of a successor agent. If the Administrative Agent
shall resign as the Administrative Agent under this Loan Agreement and the other
Transaction Documents, then the Required Lenders shall appoint a successor agent
for the Lenders, which successor agent shall be an Affiliate of the
Administrative Agent or a commercial bank organized under the laws of the United
States of America or any State thereof or under the laws of another country
which is doing business in the United States of America and, if such successor
agent is not an Affiliate of the Administrative Agent, together with its
Affiliates, having a combined capital, surplus and undivided profits of at least
$100,000,000, which, if such successor agent is not an Affiliate of the
Administrative Agent, shall be reasonably acceptable to the Borrower, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as the Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Loan Agreement or
any holders of an interest in any of the Lender Notes. After any retiring
Administrative Agent’s resignation as the Administrative Agent, all of the
provisions of this Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Loan Agreement and the other Transaction Documents.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Amendments, Etc. No amendment or waiver of, or consent to the
Borrower’s departure from, any provision of this Loan Agreement shall be
effective unless it is in writing and signed by the Administrative Agent, with
the written consent of the Required Lenders (or, in the case of any amendment,
waiver or consent that would result in a decrease in the interest rate on any
Advance, a reduction in the principal amount of any Advance, an extension of
time to make any payment of principal or interest on any Advance, the extension
of the Commitment Termination Date or a release of all or any substantial
portion of the Collateral (other than as expressly contemplated hereunder), by
each Affected Party), and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment or waiver of, or consent to the departure of any
other party from, any provision of this Loan Agreement shall be effective unless
it is in writing and signed by an officer of the Borrower or the Portfolio
Manager for itself and on behalf of the Borrower. The Borrower hereby expressly
authorizes the Portfolio Manager to execute any such amendment, waiver or
consent on behalf of the Borrower.

Section 13.2 Notices, Etc. All notices, directions, instructions, demands and
other communications provided for hereunder shall, unless otherwise stated
herein, be in writing (including electronic mail communication) and sent to each
party entitled thereto, at its address set forth on Schedule 13.2, or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. All such notices, directions, instructions, demands and
communications shall be effective: (a) if sent by overnight courier, on the
Business Day after the

 

Amended and Restated Loan and Security Agreement

 

Page 84 of 91



--------------------------------------------------------------------------------

day sent, (b) if by U.S. mail, three (3) Business Days after being deposited in
the mail, (c) if delivered personally, when delivered, and (d) if sent by
electronic mail, when the sender thereof shall have received electronic
confirmation of the transmission thereof (provided that should such day not be a
Business Day, on the next Business Day), except any such notice, direction,
demands or other communications to the Administrative Agent shall only be
effective upon actual receipt.

Section 13.3 No Waiver; Remedies. No failure on the part of any party to
exercise, and no delay in exercising, any right hereunder or under any
Transaction Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. For the avoidance
of doubt, the execution by the Lenders and the Administrative Agent of this Loan
Agreement shall not operate as a waiver of any breach by the Borrower, the
Initial Portfolio Manager or the Initial Servicer of any of their respective
representations, warranties or obligations under the Original Agreement or the
other Transaction Documents.

Section 13.4 Binding Effect; Assignability; Term. This Loan Agreement shall be
binding upon and inure to the benefit of the Borrower, each Lender, the
Administrative Agent, the Portfolio Manager, the Initial Portfolio Manager, the
Initial Servicer and the Guarantor, and their respective successors and assigns,
except that no party shall have the right to assign any of their respective
rights, or to delegate any of their respective duties and obligations, hereunder
without the prior written consent of the other parties except as set forth
below. The Initial Lender may assign up to 49.9% of its Lender Notes, Commitment
and Advances hereunder, and any other Lender may assign all or any portion of
its Lender Notes, Commitment and Advances hereunder, in each case pursuant to an
assignment and assumption agreement in substantially the form attached hereto as
Exhibit C (each, an “Assignment and Assumption Agreement”), and in each case to
(1) any Affiliate; or (2) any financial institution or other Person with the
approval of the Required Lenders and, so long as no Event of Default has
occurred and is continuing, the Borrower; provided that (i) any such assignment
shall be in an amount of not less than the lesser of (A) $2,000,000 and
(B) one-hundred percent (100%) of such Lender’s outstanding Advances (provided,
however, that in no event shall the Initial Lender fail to constitute at least
fifty and one-tenths percent (50.1%) of the Lenders), (ii) the assigning Lender
shall promptly give written notice of such assignment to the Administrative
Agent and the Borrower and (iii) the assignee agrees in writing to be bound by
the provisions of this Loan Agreement. Any attempted assignment or delegation in
breach of this Section 13.4 shall be null and void. Notwithstanding the
foregoing, (i) the Initial Lender or any Affiliate of the Initial Lender that
becomes a Lender hereunder may, without the consent of the Borrower, assign all
or any portion of its Lender Notes, Commitment and Advances hereunder to an
Affiliate of the Initial Lender or such Affiliate or any Person that directly or
indirectly owns any equity interest in the Initial Lender or such Affiliate and
(ii) any Lender may, without the consent of the Borrower, (a) assign all of its
Lenders Notes, Commitment and Advances hereunder to any Person if such Lender
determines in its sole and absolute discretion that remaining a Lender hereunder
would have an adverse regulatory impact on such Lender and (b) sell
participation interests in its Advances and obligations hereunder to any Person
or pledge any of its rights hereunder to any federal reserve

 

Amended and Restated Loan and Security Agreement

 

Page 85 of 91



--------------------------------------------------------------------------------

bank, federal home loan bank or any federal depository institution. Any Lender
which assigns all or any portion of its Lender Notes, Commitment and Advances
hereunder pursuant to this Section 13.4 may retain or assign all or any portion
of its interest in the Aggregate Participation Interest. For the avoidance of
doubt, any Person which does not hold any Lender Note, has no Commitment
hereunder and in respect of which no Advances are outstanding, but which has an
interest in the Aggregate Participation Interest, shall not be included in
determining the Required Lenders. The Initial Lender represents to the Borrower
that, as of the Amendment Closing Date, it is an entity (x) that is a
corporation formed under the laws of the United States or a U.S. state;
(y) whose equity owners, are individuals who are citizens or residents of the
United States for U.S. federal income tax purposes; and (z) does not carry on
any trade or business in Ireland through a local branch or agency; and it has no
current intention to cease to be such an entity. The Borrower hereby
acknowledges that no Lender is making any representation other than the
representation made by the Initial Lender as of the Amendment Closing Date as
set forth in the immediately preceding sentence; provided however, if the
Initial Lender becomes aware that it ceases to be an entity of the type
described in the immediately preceding sentence or if any Lender that is not the
Initial Lender or an Affiliate thereof becomes aware that it ceases to be (i) an
entity that (a) is formed as a corporation or other body corporate under the
laws of the United States or a U.S. state, (b) is taxed as a corporation on its
worldwide income for U.S. federal income tax purposes and (c) does not carry on
any trade or business in Ireland through a local branch or agency, (ii) an
individual who is a citizen or resident of the United States for United States
federal income tax purposes or (iii) an entity that (a) is formed under the laws
of the United States or a U.S. state as a partnership (or other entity not
qualifying under clause (i) above), (b) all of whose partners are entities
described in clause (i) or (ii) above or this clause (iii) or all of the
ultimate recipients of the interest payable under this Loan Agreement are
entities described in clause (i) or (ii) above or this clause (iii) or are
Qualified Persons, (c) does not carry on any trade or business in Ireland
through a local branch or agency and (d) whose business is conducted through
such entity for market reasons and not for Irish tax avoidance purposes, within
ten (10) Business Days of the date on which the Initial Lender or such Lender,
as applicable, becomes aware that it ceased to be such an entity, the Initial
Lender or such Lender, as applicable, shall provide written notice thereof to
the Borrower, the other Lenders and the Administrative Agent, and, if based on
the written advice from a nationally recognized tax advisor (which written
advice the Borrower shall simultaneously provide or cause to be provided to the
Administrative Agent), solely as a result of the Initial Lender or such Lender,
as applicable ceasing to be such an entity, payments of interest under this Loan
Agreement result in the Borrower ceasing to qualify for benefits under the
Treaty, then within sixty (60) Business Days of the Borrower’s receipt of such
written notice, the Borrower may prepay all of the outstanding principal balance
of Advances plus accrued but unpaid interest thereon plus all other Obligations
owing by the Borrower (excluding the Aggregate Participation Interest and
including, for the avoidance of doubt, the Amortization Shortfall Amounts for
all of the Shortfall Pledged Policies that remain unpaid). For the avoidance of
doubt, upon such prepayment, the Borrower shall remain obligated to repay the
Aggregate Participation Interest in accordance with the terms hereof. This Loan
Agreement shall create and constitute the continuing obligation of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until such time as the Commitments have terminated and all the principal of and
interest on the Advances and all other Obligations are paid in full, including,
without limitation, the Aggregate Participation

 

Amended and Restated Loan and Security Agreement

 

Page 86 of 91



--------------------------------------------------------------------------------

Interest; provided that rights and remedies of the Lenders and the
Administrative Agent, as applicable, under Article XI and Section 3.1,
Section 3.3 and Section 13.8 shall survive any termination of this Loan
Agreement.

Section 13.5 GOVERNING LAW; JURY TRIAL. (a) THIS LOAN AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, EXCLUDING CHOICE
OF LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF
THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED BY THIS LOAN AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS.

Section 13.6 Execution in Counterparts. This Loan Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Loan Agreement by
facsimile or transmitted electronically in either Tagged Image File Format
(“TIFF”) or Portable Document Format (“PDF”) shall be equally effective as
delivery of a manually executed counterpart hereof. Any party delivering an
executed counterpart of this Loan Agreement by facsimile, TIFF or PDF shall also
deliver a manually executed counterpart hereof, but failure to do so shall not
affect the validity, enforceability, or binding effect of this Loan Agreement.

Section 13.7 Submission to Jurisdiction. Each party hereto hereby submits to the
exclusive jurisdiction of the courts of the State of New York and of any Federal
court located in the State of New York (or any appellate court from any thereof)
in any action or proceeding arising out of or relating to this Loan Agreement or
the transactions contemplated hereby. Each party hereto hereby irrevocably
waives any objection that it may have to the laying of venue of any such
proceeding and any claim that any such proceeding has been brought in an
inconvenient forum.

Section 13.8 Costs and Expenses. In addition to its obligations under
Section 3.3 and Article XI, the Borrower agrees to pay on demand:

(a) all reasonable and actual costs and expenses incurred by the Administrative
Agent and each Lender in connection with (i) the preparation, execution,
delivery, administration and enforcement of, or any actual or claimed breach of
or any amendments, waivers or consents under or with respect to, this Loan
Agreement, the Lender Notes and the other Transaction Documents (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation, the reasonable fees and expenses of counsel to any of such Persons
actually incurred in connection therewith, (ii) the perfection of

 

Amended and Restated Loan and Security Agreement

 

Page 87 of 91



--------------------------------------------------------------------------------

Administrative Agent’s security interest in the Collateral, (iii) the
maintenance of the Accounts, the Policy Account and the Borrower Account, and
(iv) the audit of the books, records and procedures of the Portfolio Manager,
the Initial Servicer, the Initial Portfolio Manager, the Guarantor or the
Borrower by the Administrative Agent’s auditors (which may be employees of the
Administrative Agent), and

(b) all stamp and other Taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Loan
Agreement, the Lender Notes or the other Transaction Documents, and agrees to
indemnify each Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omission to pay such Taxes and fees.

Section 13.9 Severability of Provisions. If any one or more provisions of this
Loan Agreement shall for any reason be held invalid, then such provisions shall
be deemed severable from the remaining provisions of this Loan Agreement and
shall in no way affect the validity or enforceability of other provisions of
this Loan Agreement.

Section 13.10 ENTIRE AGREEMENT. THIS LOAN AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 13.11 Conflicts. With respect to the matters set forth herein, in the
event of any conflict between the provisions of this Loan Agreement and the
provisions of any collateral assignment related to a Pledged Policy, the
provisions of this Loan Agreement shall govern and control.

Section 13.12 Confidentiality. No party to this Loan Agreement that receives any
Confidential Information (the “Receiving Party”) from any other party (the
“Disclosing Party”) under this Loan Agreement or any other Transaction Document
shall disclose any Confidential Information to any Person without the consent of
the Disclosing Party, other than (a) to the Servicer, Portfolio Manager,
Securities Intermediary, Custodian, the Guarantor, the Initial Servicer, the
Initial Portfolio Manager and the Receiving Party’s Affiliates and its and their
respective officers, directors, employees, trustees, agents and advisors
(collectively, its “Representatives”) and to actual or prospective assignees
under Section 13.4, and then only on a confidential basis, (b) as required by
any law, rule or regulation or judicial process, including any requirements to
make disclosures thereof pursuant to applicable securities laws, (c) as
requested or required by any state, Federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any similar
organization or quasi-regulatory authority) regulating the Receiving Party, the
Servicer, Portfolio Manager, Securities Intermediary, Custodian, the Guarantor,
the Initial Portfolio Manager, the Initial Servicer and/or their respective
Affiliates (d) to any rating agency when required by it, provided that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Disclosing Party
received by it from the Receiving Party,

 

Amended and Restated Loan and Security Agreement

 

Page 88 of 91



--------------------------------------------------------------------------------

(e) in connection with any litigation or proceeding to which the Receiving
Party, the Servicer, Portfolio Manager, Securities Intermediary, Custodian, the
Guarantor, the Initial Servicer, the Initial Portfolio Manager and/or their
respective Affiliates may be a party, (f) in connection with the exercise of any
right or remedy under this Loan Agreement or any other Transaction Document, and
any related or subsequent sale or other transaction involving any of the
Collateral or other collateral or assets pledged pursuant to any Transaction
Document to secure the repayment of the Advances or (g) if any such Confidential
Information becomes publicly available so long as such availability is not
caused by the Receiving Party or any of its Affiliates or any of their
respective officers, directors, employees, trustee, agents and advisors.
Notwithstanding the foregoing, it is expressly agreed that following the Initial
Closing Date and the date hereof, the Initial Lender may make or cause to be
made a press release, public announcement or publicity statement (including
placing a “tombstone” advertisement) relating to this Loan Agreement; provided
that the parties hereto will consult with each other regarding the content and
timing of any such press release, public announcement or publicity statement.

Section 13.13 Limitation on Liability. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS LOAN AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS, THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY INDEMNIFIED
PARTY SHALL NOT BE LIABLE TO ANY PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH THEIR RESPECTIVE ACTIVITIES RELATED TO
THIS LOAN AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED THEREBY, THE LENDER NOTES, THE ADVANCES OR OTHERWISE IN CONNECTION
WITH THE FOREGOING. WITHOUT LIMITING THE FOREGOING, THE PARTIES AGREE THAT
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR ANY INDEMNIFIED PARTY SHALL BE
SUBJECT TO ANY EQUITABLE REMEDY OR RELIEF, INCLUDING SPECIFIC PERFORMANCE OR
INJUNCTION RELATING TO ANY FAILURE BY ANY SUCH PARTY TO MAKE ANY ADVANCE UNDER,
OR SUCH PARTY DECLINING TO MAKE ANY ADVANCE UNDER, THIS LOAN AGREEMENT.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL LENDERS’
LIABILITY FOR FAILURE TO FUND ANY ADVANCE EXCEED THE AMOUNT OF SUCH ADVANCE AND
$20,000,000 IN AGGREGATE FOR ALL ADVANCES.

Section 13.14 Relationship of Parties. Notwithstanding the obligation of the
Borrower to pay the Aggregate Participation Interest to the Lenders in
accordance with the terms hereof and that Advances made from time to time
hereunder may be used to pay Ongoing Maintenance Costs, the relationship of each
Secured Party and the Borrower is solely one of lender and borrower and this
Loan Agreement does not constitute a partnership, tenancy-in-common, joint
tenancy or joint venture between any of the Secured Parties and the Borrower,
nor does this Loan Agreement create an agency or fiduciary relationship between
any of the Secured Parties and the Borrowers. The Borrower is not the
representative or agent of any of the Secured Parties and no Secured Party is a
representative or agent of the Borrower. The parties hereto intend that the
relationship among them shall be solely that of creditor and debtor. No Secured
Party shall in any way be responsible or liable for the debts, losses,
obligations or duties of the Borrower.

 

Amended and Restated Loan and Security Agreement

 

Page 89 of 91



--------------------------------------------------------------------------------

Section 13.15 Acknowledgment. By their execution of this Agreement, each of the
Guarantor, the Initial Servicer, the Initial Portfolio Manager and the Portfolio
Manager acknowledge that on May 16, 2014, the Borrower converted from being a
Delaware limited liability company to a Delaware limited partnership and that
the Borrower entered into the Original Agreement when it was previously known as
White Eagle Asset Portfolio, LLC, a Delaware limited liability company.

Section 13.16 Release. By their execution of this Agreement, each of the
Borrower, the Initial Servicer and the Initial Portfolio Manager does hereby
fully and unconditionally release, remise, acquit and forever discharge the
Administrative Agent, each Lender, their respective subsidiaries, divisions,
Affiliates, assigns, predecessor and successor companies, members, employees,
officers, directors, shareholders, independent contractors, agents, attorneys,
principals, representatives, transferees, subrogees, executors, administrators,
trustees, fiduciaries, beneficiaries and assigns, and each of them, including,
in the case of natural persons, both in their individual and any corporate,
representative or other capacity(s) (collectively, the “Lender Releasees”) of
and from any and all past, present or future claims (including claims for
indemnification or contribution), causes of actions, rights, suits, debts, due
charges, complaints, obligations (monetary and non-monetary), promises, demands,
liabilities, disputes, controversies, damages and expenses (including attorneys’
fees and costs) of any nature whatsoever, in law or in equity, contract, tort or
other legal theory, whether known or unknown, fixed or contingent, foreseen or
unforeseen, asserted or unasserted, whether previously existing, currently
existing or arising in the future, whether under federal or state or other law,
based upon, arising out of or related to the Transaction Documents or any
transactions or arising thereunder or any related acts, failures to act,
misrepresentations, misstatements, facts, events, transactions or occurrences,
which the Borrower, the Initial Servicer and the Initial Portfolio Manager now
have, claim to have, or may have in the future against the Lender Releasees and
any and all other claims, causes of actions, rights, suits, debts, due charges,
complaints, obligations (monetary and non-monetary), promises, demands,
liabilities, disputes, controversies, damages and expenses (including attorneys’
fees and costs), in each case, arising prior to the Amendment Closing Date which
the Borrower, the Initial Servicer and the Initial Portfolio Manager now have,
claim to have, or may have in the future against the Lender Releasees,
regardless of whether such claims, causes of actions, rights, suits, debts,
disputes, controversies, damages or expenses relate to the Transaction
Documents.

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Loan and
Security Agreement to be executed by their respective officers thereunto duly
authorized as of the day and year first above written.

[SIGNATURE PAGE FOLLOWS]

 

Amended and Restated Loan and Security Agreement

 

Page 90 of 91



--------------------------------------------------------------------------------

WHITE EAGLE ASSET PORTFOLIO, LP, as Borrower By White Eagle General Partner,
LLC, a Delaware limited liability company, its General Partner By:  

 

Name:   Title:  

IMPERIAL FINANCE & TRADING, LLC,

as Initial Servicer, as Initial Portfolio Manager and as Guarantor

By:  

 

Name:   Title:  

LAMINGTON ROAD BERMUDA LTD.,

as Portfolio Manager

By:  

 

Name:   Title:   LNV CORPORATION, as Initial Lender By:  

 

Name:   Title:   CLMG CORP., as Administrative Agent By:  

 

Name:   Title:  

 

Amended and Restated Loan and Security Agreement

 

Page 91 of 91



--------------------------------------------------------------------------------

•    Schedule 2.1(a)

Lenders’ Commitments

 

Lender

   Commitment  

LNV Corporation

   $ 300,000,000   



--------------------------------------------------------------------------------

•    Schedule 7.1(a)(i)

Collateral Assignment Exception Policy

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

No Collateral Assignment will be filed for the following Retained Death Benefit
Policy:

 

[*]

     [ *]      [ *]      [ *]      8/15/2008         [ *]      10,000,000.00   
     14.00 %      86 % 

 



--------------------------------------------------------------------------------

•    Schedule 7.1(f)

Policy Delivery Exception Policies

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Schedule 7.1(f) Duplicate Policies Ordered Not Yet Been Received*

 

Last Name

 

First Name

 

Carrier

 

Policy #

 

Type

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

[*]

  [*]   [*]   [*]   Balance Sheet

 



--------------------------------------------------------------------------------

•    Schedule 8.1(i)

Attempted Rescission Exercise Policies

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Schedule 8.1(i)

 

Deal Type   Quote
Internal
ID   Policy
Owner
Last
Name   Policy
Owner
First
Name   Policy #  

Issue

Date

  Insurance Company    Death Benefit Life Settlement - Retained Death Benefit  
[*]   [*]   [*]   [*]   8/15/2008  [*]      10,000,000.00 Life Settlement -
Retained Death Benefit               

Life Settlement - Retained Death Benefit

Life Settlement - Retained Death Benefit

Life Settlement - Retained Death Benefit

Life Settlement - Retained Death Benefit

 

Premium Finance - Ratained Death Benefit

  Two subsidiaries of Imperial Holdings, Inc., Imperial Premium Finance, LLC
(“IPF”) and Imperial Life Settlements, LLC (“ILS,” and together with IPF, the
“Imperial Parties”), were named as a parties in the matter styled Hal Katersky
(the “Insured”), Barry Lavine as the Individual Trustee of the Amended and
Restated Hal Katersky Irrevocable Life Insurance Trust DTD 8/29/2008 (“Katersky
Trust”), Hillary A. Katersky, Andrew Katersky, Robin Katersky, Jeffery Katersky
and Dylan Zelman (collectively with the Insured, Barry Lavine and the Katersky
Trust, the “Katersky Parties”) v. Imperial Premium Finance, LLC; Imperial Life
Settlements, LLC; Bank of Utah; and the Lincoln National Life Insurance Company
(“Lincoln”), filed on May 23, 2012, in the United States District Court for the
Central District of California. The Katersky Parties sought equitable remedies,
attorneys; fees and monetary damages.

 

On September 20, 2012, the Katersky Parties and the Imperial Parties reached a
settlement to resolve all claims. The settlement provided that once the jointly
submitted change of ownership and beneficiary forms were recorded by Lincoln,
the parties would file a stipulation of dismissal with prejudice, which would
dismiss the case against all defendants. The change forms that were submitted to
- and recorded by - Lincoln pursuant to the settlement agreement designated an
entity designated by the Imperial Parties as the owner and primary beneficiary
of the Policy, and allowed the Katersky Parties to designate an irrevocable
beneficiary entitled to $1.4 million of the $10 million net death benefit.
Pursuant to a joint motion for dismissal filed by all parties, the case was
dismissed with prejudice on November 15, 2012.

       

 



--------------------------------------------------------------------------------

•    Schedule 8.1(m)

Proceedings

Before the American Arbitration Association, Case No. 79-148-000121-13, Imperial
Premium Finance, LLC, Imperial Holdings, Inc., and Imperial Life Settlements,
LLC v. Matthew Marrone and Michael Marrone, as Co-Executors of the Estate of
Tony Marrone (previously as Trustee of The Marrone Family 2007-1 Irrevocable
Life Insurance Trust-2).



--------------------------------------------------------------------------------

•    Schedule 8.1(q)

Material Adverse Changes

None.



--------------------------------------------------------------------------------

•    Schedule 8.1(s)

Account Information

 

Account Description

 

Bank

 

Account No.

Collection Account   Wilmington Trust, National Association   Payment Account  
Wilmington Trust, National Association   Borrower Account   Wilmington Trust,
National Association   Escrow Account   Wilmington Trust, National Association  
Policy Account   Wilmington Trust, National Association  



--------------------------------------------------------------------------------

•    Schedule 8.1(u)

Unmatured Events of Default and Events of Default

None.



--------------------------------------------------------------------------------

•    Schedule 8.1(w)

Retained Death Benefit Policies

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Schedule 8.1(w) Retained Death Benefit Policies

 

Deal Type   Quote
Internal
ID     Policy
Owner
Last
Name   Policy
Owner
First
Name   Policy #   Issue Date     Insurance Company   Death Benefit    
Third Party
Retained
Percentage     Company’s
percentage  

Life Settlement - Retained Death Benefit

    [ *]    [*]   [*]   [*]     12/16/2008      [*]     1,800,000.00        7.00
%      93.00 % 

Life Settlement - Retained Death Benefit

    [ *]    [*]   [*]   [*]     7/18/2009      [*]     3,500,000.00        3.50
%      96.50 % 

Life Settlement - Retained Death Benefit

    [ *]    [*]   [*]   [*]     12/19/2005      [*]     3,000,000.00       
24.00 %      76.00 % 

Life Settlement - Retained Death Benefit

    [ *]    [*]   [*]   [*]     4/28/2009      [*]     5,000,000.00        44.00
%      56.00 % 

Life Settlement - Retained Death Benefit

    [ *]    [*]   [*]   [*]     6/4/2008      [*]     4,000,000.00        38.00
%      62.00 % 

Life Settlement - Retained Death Benefit

    [ *]    [*]   [*]   [*]     12/15/2008      [*]     3,000,000.00       
29.00 %      71.00 %      [ *]    [*]   [*]   [*]     8/15/2008      [*]    
10,000,000.00        14.00 %      86.00 % 

Premium Finance - Ratained Death Benefit

                 

 



--------------------------------------------------------------------------------

•    Schedule 8.3(i)

Imperial Finance Information Request

Investigation of Imperial Holdings, Inc. by the Internal Revenue Service
Criminal Investigations division as further described in the Current Report on
Form 8-K filed on February 19, 2014 and in the Annual Report on Form 10-K for
the year ended December 31, 2013, filed on March 10, 2014. Holdings has
confirmed that the investigation relates to its former structured settlements
business and believes that the investigation is focused on excise tax
obligations, if any.



--------------------------------------------------------------------------------

•    Schedule 8.3(l)

Imperial Finance Material Adverse Changes

None.



--------------------------------------------------------------------------------

•    Schedule 13.2

Notice Addresses

CLMG CORP.

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone:

Facsimile:

Email:

* * * * *

LNV Corporation

c/o CLMG Corp.

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone:

Facsimile:

Email:

* * * * *

WHITE EAGLE ASSET PORTFOLIO, LP

c/o AMS Limited

The Continental Building

25 Church Street

PO Box Hm265

Hamilton HMAX

Bermuda

Email:

With a copy to:

* * * * *

WHITE EAGLE GENERAL PARTNER, LLC

c/o AMS Limited

The Continental Building

25 Church Street

PO Box Hm265

Hamilton HMAX

Bermuda

Email:



--------------------------------------------------------------------------------

With a copy to:

* * * * *

LAMINGTON ROAD BERMUDA LTD.

c/o AMS Limited

The Continental Building

25 Church Street

PO Box Hm265

Hamilton HMAX

Bermuda

Email:

With a copy to:

* * * * *

Lamington Road Limited

Grand Canal House

1 Upper Grand Canal Street

Dublin 4

Ireland

Attention: The Directors

Phone:

Email:

With a copy to:

* * * * *

IMPERIAL FINANCE & TRADING, LLC

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: Office of General Counsel

Email:

* * * * *

MARKLEY ASSET PORTFOLIO, LLC

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: Office of General Counsel

Email:

* * * * *



--------------------------------------------------------------------------------

OLIPP IV, LLC

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: Office of General Counsel

Email:

* * * * *

IMPERIAL HOLDINGS, INC.

701 Park of Commerce Blvd., Suite 301

Boca Raton, FL 33487

Attention: Office of General Counsel

Email:

* * * * *



--------------------------------------------------------------------------------

•    Eligibility Criteria Clause (a) Schedule

Eligibility Criteria Clause (a) Exceptions

[Attached]

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Eligibility Criteria Clause (a) Exceptions*

 

Policy

Owner

Last Name

 

Policy

Owner

First

Name

  Policy #   Issue Date   Insurance Company   Death Benefit  
Current Policy Owner [*]   [*]   [*]   6/11/2007   [*]   2,000,000.00   [*] [*]
  [*]   [*]   8/11/2008   [*]   2,500,000.00   [*] [*]   [*]   [*]   5/7/2008  
[*]   10,000,000.00   [*] [*]   [*]   [*]   11/26/2009   [*]   2,000,000.00  
[*]

 

* As of April 25, 2013

 



--------------------------------------------------------------------------------

•    Eligibility Criteria Clause (g) Schedule

Eligibility Criteria Clause (g) Exceptions

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Eligibility Criteria Clause (g) Exceptions

 

Quote
Internal ID

  

Policy
Owner
Last
Name

  

Policy
Owner
First
Name

  

Policy #

  

Insurance
Company

   Death
Benefit     

21st LE
in Months

  

21st
Certificate
Date

  

21st Mort
Factor

  

AVS LE
in Months

  

AVS-
Mort
Factor

  

AVS Date
of
Underwriting

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    2/28/2010    [*]   
[*]    [*]    2/25/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    9/30/2009    [*]   
[*]    [*]   

[*]

   [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]    3/1/2010    [*]   
[*]    [*]    3/2/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    6/17/2010    [*]   
[*]    [*]    12/28/2011

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    6/24/2010    [*]   
[*]    [*]    6/30/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    5/11/2010    [*]   
[*]    [*]    5/12/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    4/15/2010    [*]   
[*]    [*]    4/20/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,900,000.00       [*]    6/11/2010    [*]   
[*]    [*]    6/10/2010

[*]

   [*]    [*]    [*]    [*]    $ 6,500,000.00       [*]    6/26/2009    [*]   
[*]    [*]    6/25/2009

[*]

   [*]    [*]    [*]    [*]    $ 7,000,000.00       [*]    8/9/2010    [*]   
[*]    [*]    2/25/2013

[*]

   [*]    [*]    [*]    [*]    $ 4,500,000.00       [*]    7/28/2008    [*]   
[*]    [*]    1/21/2013

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    2/15/2010    [*]   
[*]    [*]    2/16/2010

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    4/12/2010    [*]   
[*]    [*]    3/8/2013

[*]

   [*]    [*]    [*]    [*]    $ 15,000,000.00       [*]    6/16/2010    [*]   
[*]    [*]    6/17/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,600,000.00       [*]    11/3/2010    [*]   
[*]    [*]    11/5/2010

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    7/12/2010    [*]   
[*]    [*]    7/14/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    12/29/2010    [*]   
[*]    [*]    1/30/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    5/21/2010    [*]   
[*]    [*]    2/21/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    11/1/2010    [*]   
[*]    [*]    11/3/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,500,000.00       [*]    7/21/2010    [*]   
[*]    [*]    7/26/2010

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    5/3/2010    [*]   
[*]    [*]    5/5/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,345,000.00       [*]    2/25/2010    [*]   
[*]    [*]    2/25/2010

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    4/29/2010    [*]   
[*]    [*]    5/5/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,500,000.00       [*]    9/14/2010    [*]   
[*]    [*]    9/21/2010

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    $  5,000,000.00       [*]    5/3/2010    [*]   
[*]    [*]    3/14/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    3/10/2010    [*]   
[*]    [*]    2/15/2013

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    12/29/2010    [*]   
[*]    [*]    1/13/2011

[*]

   [*]    [*]    [*]    [*]    $ 2,500,000.00       [*]    4/5/2010    [*]   
[*]    [*]    4/9/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    11/3/2010    [*]   
[*]    [*]    11/5/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    6/24/2010    [*]   
[*]    [*]    1/12/2012

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    3/21/2011    [*]   
[*]    [*]    3/25/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    3/27/2008    [*]   
[*]    [*]    7/14/2008

[*]

   [*]    [*]    [*]    [*]    $ 1,800,000.00       [*]    5/12/2010    [*]   
[*]    [*]    5/14/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    8/3/2010    [*]   
[*]    [*]    2/7/2013

[*]

   [*]    [*]    [*]    [*]    $ 9,500,000.00       [*]    7/17/2008    [*]   
[*]    [*]    7/15/2008

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]       [*]    [*]    [*]
   3/22/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    6/18/2010    [*]   
[*]    [*]    2/28/2013

[*]

   [*]    [*]    [*]    [*]    $ 9,000,000.00       [*]    9/18/2007    [*]   
[*]    [*]    1/22/2013

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    8/16/2010    [*]   
[*]    [*]    8/20/2010

[*]

   [*]    [*]    [*]    [*]    $ 9,000,000.00       [*]    7/19/2010    [*]   
[*]    [*]    7/16/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,700,000.00       [*]    8/16/2010    [*]   
[*]    [*]    2/15/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    9/8/2010    [*]   
[*]    [*]    9/16/2010

[*]

   [*]    [*]    [*]    [*]    $ 15,000,000.00       [*]    4/5/2010    [*]   
[*]    [*]    4/12/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    8/26/2008    [*]   
[*]    [*]    1/31/2013

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]       [*]    [*]    [*]
   1/18/2011

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    5/17/2010    [*]   
[*]    [*]    5/11/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,900,000.00       [*]    6/11/2010    [*]   
[*]    [*]    6/10/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    7/19/2010    [*]   
[*]    [*]    7/21/2010

[*]

   [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]    8/26/2010    [*]   
[*]    [*]    2/7/2013

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    7/6/2010    [*]   
[*]    [*]    7/7/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,500,000.00       [*]    7/1/2010    [*]   
[*]    [*]    7/7/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    8/4/2010    [*]   
[*]    [*]    8/6/2010

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    $  10,000,000.00       [*]    6/17/2010    [*]   
[*]    [*]    5/26/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    3/15/2010    [*]   
[*]    [*]    3/7/2013

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]       [*]    [*]    [*]
   12/30/2010

[*]

   [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]    10/11/2010    [*]   
[*]    [*]    10/19/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    8/26/2008    [*]   
[*]    [*]    1/31/2013

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    8/6/2010    [*]   
[*]    [*]    8/13/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    8/9/2010    [*]   
[*]    [*]    8/13/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    8/9/2010    [*]   
[*]    [*]    8/13/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    9/28/2010    [*]   
[*]    [*]    10/1/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    12/29/2010    [*]   
[*]    [*]    1/17/2011

[*]

   [*]    [*]    [*]    [*]    $ 6,000,000.00       [*]    6/25/2010    [*]   
[*]    [*]    6/29/2010

[*]

   [*]    [*]    [*]    [*]    $ 7,000,000.00       [*]    1/21/2010    [*]   
[*]    [*]    1/19/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,400,000.00       [*]    10/12/2010    [*]   
[*]    [*]    10/18/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    2/10/2010    [*]   
[*]    [*]    3/12/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,750,000.00       [*]    12/29/2010    [*]   
[*]    [*]    1/18/2013

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    12/10/2009    [*]   
[*]    [*]    12/11/2009

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    2/12/2010    [*]   
[*]    [*]    2/12/2010

[*]

   [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]    5/11/2010    [*]   
[*]    [*]    5/6/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    7/16/2010    [*]   
[*]    [*]    7/27/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    4/8/2010    [*]   
[*]    [*]    4/15/2010

[*]

   [*]    [*]    [*]    [*]    $ 826,000.00       [*]    3/15/2010    [*]    [*]
   [*]    3/10/2010

[*]

   [*]    [*]    [*]    [*]    $ 20,000,000.00       [*]    6/23/2008    [*]   
[*]    [*]    11/29/2010

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    7/6/2010    [*]   
[*]    [*]    7/12/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    10/6/2008    [*]   
[*]    [*]    12/17/2008

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    9/7/2010    [*]   
[*]    [*]    9/13/2010

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    7/9/2010    [*]   
[*]    [*]    7/9/2010

[*]

   [*]    [*]    [*]    [*]    $ 6,000,000.00       [*]    8/9/2010    [*]   
[*]    [*]    8/13/2010

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    $  7,000,000.00       [*]    10/11/2010    [*]   
[*]    [*]    10/18/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,128,000.00       [*]    6/29/2010    [*]   
[*]    [*]    7/1/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,955,000.00       [*]    5/11/2010    [*]   
[*]    [*]    5/10/2010

[*]

   [*]    [*]    [*]    [*]    $ 7,000,000.00       [*]    4/9/2010    [*]   
[*]    [*]    4/15/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    10/28/2010    [*]   
[*]    [*]    3/20/2013

[*]

   [*]    [*]    [*]    [*]    $ 1,500,000.00       [*]    4/5/2010    [*]   
[*]    [*]    4/9/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,750,000.00       [*]    10/26/2010    [*]   
[*]    [*]    1/14/2011

[*]

   [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]    6/24/2010    [*]   
[*]    [*]    6/29/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,125,000.00       [*]    8/5/2010    [*]   
[*]    [*]    3/19/2012

[*]

   [*]    [*]    [*]    [*]    $ 9,700,000.00       [*]    4/29/2010    [*]   
[*]    [*]    4/30/2010

[*]

   [*]    [*]    [*]    [*]    $ 7,784,000.00       [*]    2/12/2010    [*]   
[*]    [*]    2/15/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    3/4/2010    [*]   
[*]    [*]    12/15/2010

[*]

   [*]    [*]    [*]    [*]    $ 9,800,000.00       [*]    3/26/2010    [*]   
[*]    [*]    3/31/2010

[*]

   [*]    [*]    [*]    [*]    $ 8,412,000.00       [*]    5/11/2010    [*]   
[*]    [*]    2/15/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    4/5/2010    [*]   
[*]    [*]    4/9/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,500,000.00       [*]    11/23/2009    [*]   
[*]    [*]    3/15/2013

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    3/18/2010    [*]   
[*]    [*]    3/18/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    1/4/2010    [*]   
[*]    [*]    12/30/2009

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    10/28/2010    [*]   
[*]    [*]    11/3/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,100,000.00       [*]    5/11/2010    [*]   
[*]    [*]    2/21/2013

[*]

   [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]    2/23/2010    [*]   
[*]    [*]    1/31/2013

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    2/13/2010    [*]   
[*]    [*]    1/28/2013

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    6/17/2010    [*]   
[*]    [*]    6/17/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,172,500.00       [*]    7/7/2010    [*]   
[*]    [*]    1/30/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,200,000.00       [*]    5/28/2010    [*]   
[*]    [*]    2/7/2013

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    8/6/2008    [*]   
[*]    [*]    1/18/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    10/13/2010    [*]   
[*]    [*]    1/29/2013

[*]

   [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]    5/25/2010    [*]   
[*]    [*]    5/28/2010

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    $  10,000,000.00       [*]    8/9/2010    [*]   
[*]    [*]    8/10/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]       [*]    [*]    [*]
   2/27/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]       [*]    [*]    [*]
   12/20/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    2/13/2010    [*]   
[*]    [*]    2/16/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,025,000.00       [*]    4/29/2010    [*]   
[*]    [*]    5/3/2010

[*]

   [*]    [*]    [*]    [*]    $ 4,200,000.00       [*]    4/14/2010    [*]   
[*]    [*]    4/22/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    3/10/2010    [*]   
[*]    [*]    1/12/2011

[*]

   [*]    [*]    [*]    [*]    $ 1,800,000.00       [*]    9/27/2010    [*]   
[*]    [*]    10/5/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    1/13/2010    [*]   
[*]    [*]    1/30/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    11/12/2008    [*]   
[*]    [*]    12/14/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    3/19/2008    [*]   
[*]    [*]    1/23/2013

[*]

   [*]    [*]    [*]    [*]    $ 4,500,000.00       [*]    8/14/2008    [*]   
[*]    [*]    6/6/2011

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    4/15/2010    [*]   
[*]    [*]    4/21/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    7/14/2010    [*]   
[*]    [*]    2/12/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,500,000.00       [*]    9/28/2010    [*]   
[*]    [*]    2/15/2013

[*]

   [*]    [*]    [*]    [*]    $ 7,000,000.00       [*]    11/21/2008    [*]   
[*]    [*]    6/1/2011

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    3/11/2009    [*]   
[*]    [*]    2/13/2013

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]       [*]    [*]    [*]
   2/26/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]       [*]    [*]    [*]
   3/21/2013

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    3/17/2008    [*]   
[*]    [*]    1/31/2011

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]       [*]    [*]    [*]
   2/22/2013

[*]

   [*]    [*]    [*]    [*]    $ 6,500,000.00       [*]    5/19/2010    [*]   
[*]    [*]    2/14/2013

[*]

   [*]    [*]    [*]    [*]    $ 6,500,000.00       [*]    5/19/2010    [*]   
[*]    [*]    2/14/2013

[*]

   [*]    [*]    [*]    [*]    $ 6,500,000.00       [*]    5/19/2010    [*]   
[*]    [*]    2/14/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]       [*]    [*]    [*]
   2/7/2013

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]       [*]    [*]    [*]
   2/22/2013

[*]

   [*]    [*]    [*]    [*]    $ 7,000,000.00       [*]    3/14/2009    [*]   
[*]    [*]    7/18/2011

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]       [*]    [*]    [*]
   10/11/2011

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    $  4,000,000.00       [*]       [*]    [*]    [*]
   3/8/2013

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    5/13/2010    [*]   
[*]    [*]    5/26/2009

[*]

   [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]       [*]    [*]    [*]
   7/29/2011

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]       [*]    [*]    [*]
   7/21/2011

[*]

   [*]    [*]    [*]    [*]    $ 6,000,000.00       [*]       [*]    [*]    [*]
   3/4/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    12/29/2008    [*]   
[*]    [*]    9/29/2011

[*]

   [*]    [*]    [*]    [*]    $ 1,500,000.00       [*]    8/6/2010    [*]   
[*]    [*]    8/16/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    2/16/2009    [*]   
[*]    [*]    11/23/2009

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    2/22/2008    [*]   
[*]    [*]    1/4/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]       [*]    [*]    [*]
   2/8/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,500,000.00       [*]    12/10/2010    [*]   
[*]    [*]    9/30/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    6/7/2010    [*]   
[*]    [*]    2/7/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]       [*]    [*]    [*]
   1/15/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]       [*]    [*]    [*]
   1/12/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]       [*]    [*]    [*]
   1/28/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    10/29/2008    [*]   
[*]    [*]    6/22/2011

[*]

   [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]       [*]    [*]    [*]
   1/12/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]       [*]    [*]    [*]
   2/11/2013

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]       [*]    [*]    [*]
   1/17/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]       [*]    [*]    [*]
   3/5/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    10/29/2008    [*]   
[*]    [*]    6/22/2011

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    11/30/2009    [*]   
[*]    [*]    10/18/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]       [*]    [*]    [*]
   6/22/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]       [*]    [*]    [*]
   1/17/2013

[*]

   [*]    [*]    [*]    [*]    $ 2,250,000.00       [*]    4/14/2010    [*]   
[*]    [*]    5/13/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    8/2/2011    [*]   
[*]    [*]    8/1/2011

[*]

   [*]    [*]    [*]    [*]    $ 8,000,000.00       [*]    5/26/2010    [*]   
[*]    [*]    7/27/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]       [*]    [*]    [*]
   4/20/2011

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    $  6,000,000.00       [*]    11/20/2009    [*]   
[*]    [*]    10/20/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]       [*]    [*]    [*]
   6/9/2011

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    3/26/2010    [*]   
[*]    [*]    4/5/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,200,000.00       [*]    7/19/2010    [*]   
[*]    [*]    10/15/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]    9/2/2009    [*]   
[*]    [*]    7/20/2010

[*]

   [*]    [*]    [*]    [*]    $ 7,000,000.00       [*]    5/17/2011    [*]   
[*]    [*]    6/9/2011

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]    5/6/2008    [*]   
[*]    [*]    11/15/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    6/17/2010    [*]   
[*]    [*]    1/31/2011

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]       [*]    [*]    [*]
   4/2/2013

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    6/29/2010    [*]   
[*]    [*]    7/2/2010

[*]

   [*]    [*]    [*]    [*]    $ 2,200,000.00       [*]    10/13/2010    [*]   
[*]    [*]    11/8/2010

[*]

   [*]    [*]    [*]    [*]    $ 3,000,000.00       [*]    10/25/2010    [*]   
[*]    [*]    1/21/2011

[*]

   [*]    [*]    [*]    [*]    $ 2,100,000.00       [*]    11/8/2010    [*]   
[*]    [*]    11/5/2010

[*]

   [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]    4/9/2010    [*]   
[*]    [*]    1/5/2011

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    3/25/2010    [*]   
[*]    [*]    3/30/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    4/8/2010    [*]   
[*]    [*]    4/13/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    5/6/2011    [*]   
[*]    [*]    2/10/2011

[*]

   [*]    [*]    [*]    [*]    $ 2,000,000.00       [*]       [*]    [*]    [*]
   3/21/2011

[*]

   [*]    [*]    [*]    [*]    $ 7,000,000.00       [*]    8/6/2010    [*]   
[*]    [*]    2/22/2011

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    11/1/2010    [*]   
[*]    [*]    11/30/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    3/5/2010    [*]   
[*]    [*]    11/11/2010

[*]

   [*]    [*]    [*]    [*]    $ 5,000,000.00       [*]    10/7/2010    [*]   
[*]    [*]    10/11/2010

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    7/7/2010    [*]   
[*]    [*]    7/8/2010

[*]

   [*]    [*]    [*]    [*]    $ 9,000,000.00       [*]    2/3/2011    [*]   
[*]    [*]    7/14/2011

[*]

   [*]    [*]    [*]    [*]    $ 1,000,000.00       [*]    12/28/2010    [*]   
[*]    [*]    5/23/2011

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    8/30/2010    [*]   
[*]    [*]    5/17/2011

[*]

   [*]    [*]    [*]    [*]    $ 6,000,000.00       [*]    4/18/2012    [*]   
[*]    [*]    7/26/2012

[*]

   [*]    [*]    [*]    [*]    $ 4,000,000.00       [*]    9/26/2011    [*]   
[*]    [*]    5/17/2011

[*]

   [*]    [*]    [*]    [*]    $ 10,000,000.00       [*]    5/17/2011    [*]   
[*]    [*]    6/9/2011

 



--------------------------------------------------------------------------------

•    Eligibility Criteria Clause (h) Schedule

Eligibility Criteria Clause (h) Exceptions

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Eligibility Criteria Clause (h) Exceptions

 

Internal
ID   Quote
Internal
ID   Policy
Owner
Last
Name   Policy
Owner
First
Name   Policy #   Insurance
Company   Death Benefit   21st LE
in
Months   21st
Certificate
Date   21st-
Mort
Factor   AVS LE
in
Months   AVS-
Mort
Factor   AVS
Date of
Underwriting   Average
LE

[*]

  [*]   [*]   [*]   [*]   [*]   $10,000,000.00   [*]   2/13/2010   [*]   [*]  
[*]   2/16/2010   [*]

 



--------------------------------------------------------------------------------

•    Eligibility Criteria Clause (i) Schedule

Eligibility Criteria Clause (i) Exceptions

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Eligibility Criteria Clause (i) Exceptions

 

Internal ID    Quote Internal
ID    Policy Owner
Last Name    Policy Owner
First Name    Person-Social
Security    Policy #    Insurance
Company    Death Benefit  

[*]

   [*]    [*]    [*]    [*]    [*]    [*]      $20,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    [*]      $15,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    [*]      $15,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    [*]      $14,000,000.00   

 



--------------------------------------------------------------------------------

•    Eligibility Criteria Clause (m) Schedule

Eligibility Criteria Clause (m) Exceptions

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Eligibility Criteria Clause (m) Schedule I Exceptions

 

Internal ID    Quote Internal ID    Policy Owner Last
Name    Policy Owner First
Name    Policy #    Insurance Company    Death Benefit  

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 20,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 7,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 6,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,345,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 1,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 6,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,200,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 7,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,200,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 1,000,000.00   

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,900,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 1,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 1,500,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 15,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 6,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,128,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 4,200,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 835,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 6,500,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 1,200,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 15,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,500,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,500,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 6,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 1,800,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 9,500,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 9,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,500,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 1,400,000.00   

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 826,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 6,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 7,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 7,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 14,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 1,500,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 8,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 9,700,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 6,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,025,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 7,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 4,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 10,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 1,500,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 3,000,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 2,500,000.00   

[*]

   [*]    [*]    [*]    [*]    [*]    $ 5,000,000.00   

 



--------------------------------------------------------------------------------

•    Initial Advance Lexington Schedule

AIG Subrogated Policies

[Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Internal
ID    Quote
Internal
ID    Policy
Owner
Last
Name    Policy
Owner
First
Name    Person-Social
Security    Policy #    Insurance
Company   Death Benefit     Current Owner

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,200,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,900,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 7,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,300,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 15,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 8,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,345,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,600,000.00      Wilmington
Trust, N.A. as Securities Intermediary

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,173,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,200,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,800,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 9,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,700,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 15,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 8,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 8,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,250,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,400,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 7,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,750,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,300,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,379,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 8,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 826,000.00      Wilmington Trust,
N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 9,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 20,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 777,350.00      Wilmington Trust,
N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 830,000.00      Wilmington Trust,
N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,405,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 6,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 775,000.00      Wilmington Trust,
N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,128,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,955,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 7,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 8,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 9,700,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 7,784,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 8,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 2,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 9,800,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 10,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 8,412,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 10,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 2,500,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 10,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 5,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 2,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00   
  Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 1,100,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 1,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 3,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00   
  Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 1,172,500.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 5,200,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 3,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 8,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 10,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 2,025,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00   
  Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 4,200,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 4,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 9,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 10,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 3,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 4,500,000.00     
Wilmington Trust, N.A. as Securities Intermediary [*]    [*]    [*]    [*]   
[*]    [*]    [*]   $ 5,000,000.00      Wilmington Trust, N.A. as Securities
Intermediary [*]    [*]    [*]    [*]    [*]    [*]    [*]   $ 9,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00     
Wilmington Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 6,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 6,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 6,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 8,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 6,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 8,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,875,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,500,000.00     
Wilmington Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 7,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 8,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,875,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,200,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 9,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 7,850,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 7,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,750,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,125,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 4,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,500,000.00     
Wilmington Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,800,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,500,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 7,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 5,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 7,000,000.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 1,758,713.00      Wilmington
Trust, N.A. as Securities Intermediary

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 3,500,000.00      Imperial PFC
Financing LLC

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Imperial PFC
Financing LLC

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,500,000.00      Imperial PFC
Financing LLC

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 7,500,000.00      Imperial PFC
Financing LLC

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Imperial PFC
Financing LLC

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Imperial PFC
Financing LLC

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 2,000,000.00      Imperial PFC
Financing II, LLC

[*]

   [*]    [*]    [*]    [*]    [*]    [*]   $ 10,000,000.00      Imperial Life
Financing II, LLC

 



--------------------------------------------------------------------------------

—    EXHIBIT A

FORM OF BORROWING REQUEST

[DATE]

CLMG Corp.,

  as Administrative Agent

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone: 469-467-5414

Facsimile: 469-467-3433

Email: jerwin@clmgcorp.com

Ladies and Gentlemen:

Reference is made to the Amended and Restated Loan and Security Agreement, dated
as of May 16, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among White Eagle Asset Portfolio, LP, as
Borrower, the financial institutions party thereto, as Lenders, Imperial
Finance & Trading, LLC, as Initial Servicer, Initial Portfolio Manager and
Guarantor, Lamington Road Bermuda Ltd., as Portfolio Manager, and CLMG Corp., as
Administrative Agent. All capitalized terms used but not defined herein shall
have the meanings assigned to them in Annex I to the Loan Agreement.

The undersigned hereby gives you irrevocable notice, pursuant to Section 2.2 of
the Loan Agreement, that it requests an Advance under the Loan Agreement and in
connection therewith sets forth the following information related to such
Advance:

 

  (i) The Advance is [an Additional Policy Advance]1 [an Ongoing Maintenance
Advance]2;

 

  (ii) The principal amount of the proposed Advance is $[            ]; [and]

 

  (iii) [The Additional Policies to be pledged in connection with such Advance
are identified on Exhibit A;]1 [The proceeds of such Advance shall be used for
the purposes set forth on Schedule I; and]2

 

  [(iv)] The Borrowing Base Certificate is attached hereto as Exhibit [A]2 [B]1.

[The undersigned hereby confirms that the related Collateral Packages have been
uploaded to the FTP Site.] 1

 

1  To be included if Advance is an Additional Policy Advance.

2  To be included if Advance is an Ongoing Maintenance Advance.



--------------------------------------------------------------------------------

The undersigned hereby certifies that as of the date hereof, and as of the date
of the requested Advance, all conditions precedent to the making of the Advance
as set forth in Section [7.2][7.3][7.4]3 of the Loan Agreement have been met.

In accordance with the Loan Agreement, the undersigned hereby irrevocable
requests the Administrative Agent to process this request.

 

Very truly yours, WHITE EAGLE ASSET PORTFOLIO, LP By White Eagle General
Partner, LLC, a Delaware limited liability company, its General Partner

By:

Name:

Title:

 

 

 

3  To be included if Advance is first Advance following the Amendment Closing
Date.



--------------------------------------------------------------------------------

[EXHIBIT A TO THE BORROWING REQUEST]

[ADDITIONAL] POLICIES

[Attach a spreadsheet containing the following data points for each Policy
included in the Borrowing Request:

 

  1. Case Number

 

  2. Insured #1

 

  a. Age

 

  b. Date of Birth

 

  c. Date of Death

 

  d. Gender

 

  e. Smoking Status

 

  3. Insured #2 (if applicable)

 

  a. Age

 

  b. Date of Birth

 

  c. Date of Death

 

  d. Gender

 

  e. Smoking Status

 

  4. Number of Insured Lives

 

  5. Owner State of Residence

 

  6. Domicile of Trust (if applicable)

 

  7. Policy Issue Date

 

  8. Policy State of Issuance

 

  9. Policy Number

 

  10. Issuing Insurance Company

 

  11. Issuing Insurance Company Credit Rating

 

  12. Initial Face Amount

 

  13. Current Face Amount

 

  14. [Current Policy Account Balance][ Not required until after Imperial
receives the policy’s next account statement, which will be after the policy
anniversary date.]

 

  15. Type of Death Benefit (A, B, C)

 

  16. Policy Rating

 

  17. Policy Type (Term, Whole life, Variable Universal, Universal)

 

  18. Premium Finance (yes/no)

 

  19. Premium Finance Program (if applicable)

 

  20. Beneficial Interest Transfer (yes/no)

 

  21. Beneficial Interest Program (if applicable)

 

  22. Policy Purchase Price (first related entity to acquire policy)

 

  23. Policy Cost Basis

 

  24. Premiums Paid to Date (since policy origination)

 

  25. Medical Underwriting/reports

 

  a. Insured #1

 

  i. AVS, EMSI or Fasano – (LE / Mortality Multiplier / Date)

 

  ii. 21st Services (Median LE / Mean LE / Mortality Multiplier / Date)

 

  b. Insured #2 (if applicable)

 

  i. AVS, EMSI or Fasano – (LE / Mortality Multiplier / Date)

 

  ii. 21st Services (Median LE / Mean LE / Mortality Multiplier / Date)

 

  26. Death Benefit Payable Monthly or Quarterly out through Age 120

 

  27. [Level Premiums Payable Monthly or Quarterly through Age 120][ Not
required until next illustrations are received following the Closing Date.]

 

  28. Optimized Premiums Payable Monthly or Quarterly through Age 120 with
confirmation computed from policy illustration or Policy (disclosing whether
shadow account or no lapse guarantee exists)

 

  29. Authorizations for Annuities or Annuities currently in place]



--------------------------------------------------------------------------------

EXHIBIT [A][B] TO THE BORROWING REQUEST

BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

[SCHEDULE I TO THE BORROWING REQUEST]

USES OF ONGOING MAINTENANCE ADVANCE



--------------------------------------------------------------------------------

—    EXHIBIT B

FORM OF LENDER NOTE

 

Up to $[300,000,000]   

[New York, New York]

[    ], 20[            ]

FOR VALUE RECEIVED, the undersigned, White Eagle Asset Portfolio, LP, a Delaware
limited partnership (the “Borrower”) promises to pay to the order of
[            ], a [            ] (together with its successors and permitted
assigns, the “Lender”), in its capacity as a Lender, the aggregate unpaid
principal amount of all Advances made by the Lender to, or for the benefit of,
the Borrower, as recorded either on the grid attached to this Note or in the
records of the Lender (and such recordation shall constitute prima facie
evidence of the information so recorded; provided, however, that the failure to
make any such recordation shall not in any way affect the Borrower’s obligation
to repay this Note). The principal amount of each Advance evidenced hereby shall
be payable on or prior to the Maturity Date as provided in the Loan Agreement.
Borrower also promises to pay to the Lender all other Obligations (which, for
the avoidance of doubt, may exceed $[300,000,000]).

The Borrower further promises to pay interest on the unpaid principal amount of
this Note from time to time outstanding, payable as provided in the Loan
Agreement, at the rates per annum provided in the Loan Agreement; provided,
however, that such interest rate shall not at any time exceed the maximum rate
permitted by Applicable Law. All payments of principal of and interest on this
Note shall be payable in lawful currency of the United States of America at the
office of the Lender as provided in the Loan Agreement, in immediately available
funds.

This Note is one of the Lender Notes referred to in that certain Amended and
Restated Loan and Security Agreement, dated as of May 16, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among the Borrower, the financial institutions party thereto, as Lenders,
[CLMG Corp.], as Administrative Agent, Imperial Finance & Trading, LLC, as
Initial Servicer, Initial Portfolio Manager and Guarantor, and Lamington Road
Bermuda Ltd., as Portfolio Manager. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in Annex
I to the Loan Agreement. In the event of any conflict between any term or
provision of this Note and the Loan Agreement, the terms and provisions of the
Loan Agreement shall govern and control. This Note is secured pursuant to the
security interests granted in the Loan Agreement and the other Transaction
Documents and reference is hereby made to the Loan Agreement and the other
Transaction Documents for a statement of the terms and provisions of such
security interests.

All parties now or hereafter liable with respect to this Note, whether as
makers, endorsers, or otherwise, severally waive presentment for payment,
demand, protest, and notice of dishonor and notice of the existence or
nonpayment of all or any of the Advances.

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided in the Loan Agreement.



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed in such
State, excluding choice of law principles of the laws of such State that would
require the application of the laws of a jurisdiction other than such State.

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized officer as of the day and year first above written.

 

WHITE EAGLE ASSET PORTFOLIO, LP By: White Eagle General Partner, LLC, a Delaware
limited liability company, its General Partner

By:

Name:

Title:

 

 

 

2



--------------------------------------------------------------------------------

GRID ATTACHED TO NOTE

DATED [            ], 20[        ]

WHITE EAGLE ASSET PORTFOLIO, LLC, AS BORROWER

PAYABLE TO THE ORDER OF

[                ]

 

Date

 

Amount of

Advance

 

Outstanding

Principal

Balance

 

Interest Rate

 

Interest Period

 

Notation Made By

                                                                               
                                                                               



--------------------------------------------------------------------------------

—    EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [            ], 20[ ]
(“Agreement”), by and between [            ], a [            ] (“Assignor”), and
[            ], a [            ] (“Assignee”).

1. Reference to Loan Agreement. Reference is made to that certain Amended and
Restated Loan and Security Agreement, dated as of May 16, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among White Eagle Asset Portfolio, LP, as Borrower, the financial
institutions party thereto, as Lenders, Imperial Finance & Trading, LLC, as
Initial Servicer, Initial Portfolio Manager and Guarantor, Lamington Road
Bermuda Ltd., as Portfolio Manager, and CLMG Corp., as Administrative Agent.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Loan Agreement.

2. Assignment. The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Loan Agreement as of the date hereof which represents the percentage
interest specified in Item 2 of Annex I attached hereto (the “Assigned Share”)
of all of its outstanding rights and obligations under the Loan Agreement,
including, without limitation, all rights and obligations with respect to the
Assigned Share of the Commitment and all outstanding Advances.

3. Representations and Warranties of Assignor. The Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any liens
or security interests; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, representations or warranties
made in or in connection with the Loan Agreement or the other Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or the other Transaction Documents or
any other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of their obligations under the Loan Agreement or the other
Transaction Documents or any other instrument or document furnished pursuant
thereto.

4. Representations and Warranties of Assignee. The Assignee (i) represents and
warrants that it is authorized to enter into and perform the terms of this
Agreement, the Loan Agreement and the other Transaction Documents to which it
will become a party pursuant to this Agreement; (ii) confirms that it has
received a copy of the Loan Agreement and the other Transaction Documents,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at



--------------------------------------------------------------------------------

the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement; (iv) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Agreement and the other Transaction Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (v) agrees that it shall be bound by the
provisions of the Loan Agreement.

5. Settlement Date. Following the execution of this Agreement by the Assignor
and the Assignee, an executed original hereof (together with all attachments)
will be delivered to the Administrative Agent. The effective date of this
Assignment Agreement shall be the later of (x) the date upon which the following
conditions have been satisfied: (i) the execution hereof by the Assignor and the
Assignee and (ii) to the extent required the Loan Agreement, the consent hereto
by the Required Lenders and/or the Borrower has been obtained or (y) such date
as is otherwise specified in Item 3 of Annex I hereto (the “Settlement Date”).

6. Joinder. Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Loan Agreement and, to the extent provided in this Agreement, have
the rights and obligations of a Lender thereunder and under the other
Transaction Documents and (ii) the Assignor shall, to the extent provided in
this Agreement, relinquish its rights and be released from its obligations under
the Loan Agreement and the other Transaction Documents with respect to the
Assigned Share.

7. Payments. Upon the effectiveness of this Agreement, the Assignee shall be
entitled to all interest on the Assigned Share of the Advances at the rates
determined in accordance with the Loan Agreement attached hereto which accrue on
and after the Settlement Date, such interest to be paid to the Assignee pursuant
to the provisions of Sections 5.2(b) and 5.2(c) of the Loan Agreement. It is
further agreed that all payments of principal [and the Participation Interest
Percentage] made on the Assigned Share of the Advances which occur on and after
the Settlement Date will be paid to the Assignee pursuant to the provisions of
Sections 5.2(b), 5.2(c) and 5.2(e) of the Loan Agreement, as applicable. Upon
the Settlement Date, the Assignee shall pay to the Assignor an amount specified
by the Assignor in writing which represents the Assigned Share of the principal
amount of the respective Advances made by the Assignor pursuant to the Loan
Agreement which are outstanding on the Settlement Date, net of any closing
costs. The Assignor and the Assignee shall make all appropriate adjustments in
payments under the Loan Agreement for periods prior to the Settlement Date
directly between themselves.

8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW
OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN SUCH STATE.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

[NAME OF ASSIGNOR],

as Assignor

By:  

 

Name:  

 

Title:  

 

[NAME OF ASSIGNEE],

as Assignee

By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

[Acknowledged and Agreed:

[                    ],

as a Lender

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

[                    ],

as a Lender

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

[                    ],

as Borrower

By:  

 

Name:  

 

Title:  

 

 

4



--------------------------------------------------------------------------------

ANNEX I TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1 Date of Assignment Agreement:

 

                     , 20        

 

2. Amounts (as of date of Assignment Agreement):

 

  (a) Aggregate principal amount of outstanding Advances of all Lenders:

 

       $            

 

  (b) Assigned Share of (a) above:

 

                   %

 

  (c) Amount of assigned principal of outstanding Advances:

 

       $            

 

3. Settlement Date:

 

                 ,20    



--------------------------------------------------------------------------------

—    EXHIBIT D

FORM OF CALCULATION DATE REPORT



--------------------------------------------------------------------------------

Calculation Date Report

Dated as of

For the Distribution Date occurring on

 

  I. Account Balances as of the dated of this Calculation Date Report are as
follows:

 

Collection Account

   $                

Payment Account

   $     

Borrower Account

   $     

Escrow Account

   $     

 

  II. Prior to the Partial Repayment Date, so long as an Unmatured Event of
Default or an Event of Default has not occurred and is not continuing, funds on
deposit in the Collection Account shall be distributed as provided in the
following stages of the Priority of Payment pursuant to Section 5.2(b) of the
Amended and Restated Loan and Security Agreement:

 

First:

   $            

Second:

   $     

Third:

   $     

Fourth:

   $     

Fifth:

   $     

Sixth:

   $     

Seventh:

   $     

Eighth:

   $     

Ninth:

   $     

Tenth:

   $     

Eleventh:

   $     

Twelfth:

   $     

Thirteenth:

   $     

 

  III. Prior to the Partial Repayment Date, if an Unmatured Event of Default or
Event of Default has occurred and is continuing and is not waived in writing by
the Required Lenders, funds on deposit in the Collection Account shall be
distributed as provided in the following stages of the Priority of Payments
pursuant to Section 5.2(c) of the Amended and Restated Loan and Security
Agreement:

 

First:

   $     

Second:

   $     

Third:

   $                

Fourth:

   $     

Fifth:

   $     

Sixth:

   $     

Seventh:

   $     

Eighth:

   $     

Ninth:

   $     

Tenth:

   $     

Eleventh:

   $     

Twelfth:

   $     

Thirteenth:

   $     

Fourteenth:

   $     

Fifteenth:

   $     

Sixteenth:

   $     

Seventeenth:

   $     



--------------------------------------------------------------------------------

  IV. Following the Partial Repayment Date, funds on deposit in the Collection
Account shall be distributed in the following stages of the Priority of Payments
pursuant to Section 5.2(e) of the Amended and Restated Loan and Security
Agreement:

 

First:

   $     

Second:

   $     

Third:

   $     

Fourth:

   $     

Fifth:

   $     

Sixth:

   $     

Seventh:

   $     

Eighth:

   $     

Ninth:

   $     

Tenth:

   $     

Eleventh:

   $     

Twelfth:

   $                

The undersigned hereby certifies that the information set forth in this
Calculation Date Report is true and correct.

 

White Eagle Asset Portfolio, LP, as Borrower By:  

 

Name: Title:  



--------------------------------------------------------------------------------

—    EXHIBIT E

FORM OF ANNUAL BUDGET

ATTACHED



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Operational Plan—18 Months (May 2013 to October 2014)

 

Draw Period

  

Premiums

  

Servicing

  

Management

  

Audit

    

Other

  

Total

5-2013-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

5-2013-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

6-2013-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

6-2013-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

7-2013-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

7-2013-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

8-2013-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

8-2013-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

9-2013-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

9-2013-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

10-2013-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

10-2013-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

11-2013-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

11-2013-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

12-2013-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

12-2013-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

1-2014-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

1-2014-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

2-2014-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

2-2014-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

3-2014-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

3-2014-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

4-2014-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

4-2014-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

5-2014-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

5-2014-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

6-2014-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

6-2014-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

7-2014-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

7-2014-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

8-2014-Draw 1

   [*]    [*]    [*]      [*]       [*]    [*]

8-2014-Draw 2

   [*]    [*]    [*]      [*]       [*]    [*]

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

9-2014-Draw 1

   [*]    [*]    [*]    [*]    [*]    [*]

9-2014-Draw 2

   [*]    [*]    [*]    [*]    [*]    [*]

10-2014-Draw 1

   [*]    [*]    [*]    [*]    [*]    [*]

10-2014-Draw 2

   [*]    [*]    [*]    [*]    [*]    [*]   

 

  

 

  

 

  

 

  

 

  

 

               [*]      

 

  

 

  

 

  

 

  

 

  

 

Totals

   [*]    [*]    [*]    [*]    [*]    [*]   

 

  

 

  

 

  

 

  

 

  

 

 



--------------------------------------------------------------------------------

—    EXHIBIT F

FORM OF BORROWING BASE CERTIFICATE

[DATE]

CLMG Corp.,

  as Administrative Agent

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone: 469-467-5414

Facsimile: 469-467-3433

Email: jerwin@clmgcorp.com

Ladies and Gentlemen:

This Borrowing Base Certificate is delivered to you pursuant to Section 2.2 of
that certain Amended and Restated Loan and Security Agreement, dated as of
May 16, 2014 (as amended, supplemented or otherwise modified from time to time,
the “Loan Agreement”), by and among White Eagle Asset Portfolio, LP, as
Borrower, the financial institutions party thereto, as Lenders, Imperial
Finance & Trading, LLC, as Initial Servicer, Initial Portfolio Manager and
Guarantor, Lamington Road Bermuda Ltd., as Portfolio Manager, and CLMG Corp., as
Administrative Agent. All capitalized terms used but not defined herein shall
have the meanings assigned to them in Annex I to the Loan Agreement.

[The Borrower]1[The Portfolio Manager, on behalf of the Borrower,]2 hereby:

 

  •   certifies that as of the date hereof, the Borrowing Base is $            ;

 

  •   certifies that as of the date hereof, the aggregate amount of outstanding
Advances, together with accrued but unpaid interest thereon is $            ;

 

  •   certifies that after giving effect to the proposed Advance, the aggregate
principal amount of all the outstanding Advances, together with accrued but
unpaid interest thereon, will not exceed the Borrowing Base.

[The Borrower’s]1[The Portfolio Manager’s]2 delivery [on behalf of the
Borrower]2 of this Borrowing Base Certificate and acceptance of the Advance
requested hereunder constitutes a representation and warranty by the Borrower
that, as of the date of such Advance (and after giving effect thereto) all
conditions precedent have been satisfied.

 

1  To be included if the Borrower signs the Borrowing Base Certificate.

2  To be included if the Portfolio Manager signs the Borrowing Base Certificate.

 



--------------------------------------------------------------------------------

[The Borrower]1[The Portfolio Manager]2 further agrees that if, prior to the
time of the Advance requested hereby, any matter certified to herein by it will
not be true and correct at such time as if then made, it will immediately so
notify the Administrative Agent. Except to the extent, if any, that prior to the
time of the Advance requested hereby, the Administrative Agent shall receive
written notice to the contrary from the [Borrower]1[Portfolio Manager]2, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Advance as if then made.

 



--------------------------------------------------------------------------------

The undersigned has caused this Borrowing Base Certificate to be executed and
delivered as of the date first set forth above in his or her capacity an officer
of [the Borrower]1[the Portfolio Manager]2.

 

[WHITE EAGLE ASSET PORTFOLIO, LP, as Borrower By White Eagle General Partner,
LLC, a Delaware limited liability company, its General Partner

By:

Name:

Title:]1

 

 

[LAMINGTON ROAD BERMUDA LTD.,

as Portfolio Manager on behalf of the Borrower

By:  

 

Name:   Title:]2  



--------------------------------------------------------------------------------

—    EXHIBIT G

FORM OF ABANDONMENT NOTICE

[CLMG Corp.,

  as Administrative Agent

7195 Dallas Parkway

Plano, TX 75024

Attention: James Erwin

Telephone: 469-467-5414

Facsimile: 469-467-3433

Email: jerwin@clmgcorp.com]1

[Lamington Road Bermuda Ltd.,

  as Portfolio Manager

c/o AMS Limited

The Continental Building

25 Church Street

PO Box Hm265

Hamilton HMAX

Bermuda

Email: lrbermuda@lamington.ie

with a copy to: maltschuler@imperial.com]2

Ladies and Gentlemen:

Reference is made to the Amended and Restated Loan and Security Agreement, dated
as of May 16, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among White Eagle Asset Portfolio, LP, as
Borrower, the financial institutions party thereto, as Lenders, Imperial
Finance & Trading, LLC, as Initial Servicer, Initial Portfolio Manager and
Guarantor, and CLMG Corp., as Administrative Agent. All capitalized terms used
but not defined herein shall have the meanings assigned to them in Annex I to
the Loan Agreement.

The undersigned hereby gives you notice, pursuant to Section 2.7(b) of the Loan
Agreement, that the undersigned has determined that [the Premiums on the Pledged
Policies listed on Schedule I attached hereto should no longer be paid]1
[Advances should no longer be made in order to pay Premiums on the Pledged
Policies listed on Schedule I attached hereto]2.

 

1  To be included if the Portfolio Manager is the Determining Party.

2 

To be included if the Required Lenders constitute the Determining Party.



--------------------------------------------------------------------------------

[The undersigned also hereby gives you notice that it wishes to permit the
Required Lenders or their designee the right to assume ownership of the Pledged
Policies listed on Schedule I attached hereto pursuant to Section 2.7(b) of the
Loan Agreement without engaging in the Abandonment Sale Process.]3

 

Very truly yours, [LAMINGTON ROAD BERMUDA LTD., as Portfolio Manager on behalf
of the Borrower]1 [CLMG CORP., as Administrative Agent on behalf of the Required
Lenders]2

By:

Name: Title:

 

 

 

3  May be included if the Portfolio Manager is the Determining Party.

 



--------------------------------------------------------------------------------

SCHEDULE I TO ABANDONMENT NOTICE

POLICIES

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ANNEX I

LIST OF DEFINED TERMS

“21st Services” means 21st Holdings, LLC and its Affiliates and their respective
successors.

“Abandonment Notice” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.

“Abandonment Price” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.

“Abandonment Sale Process” has the meaning set forth in Section 2.7(b) of the
Loan Agreement.

“Account Control Agreement” means the Amended and Restated Securities Account
Control and Custodian Agreement, dated as of May 16, 2014, by and among the
Borrower, the Administrative Agent, the Securities Intermediary and the
Custodian, and as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the Transaction Documents.

“Accounts” means the Collection Account, the Payment Account and the Escrow
Account, collectively.

“Acknowledgement” means, with respect to any Policy, a written acknowledgement
from the related Issuing Insurance Company confirming that the records of the
Issuing Insurance Company name the Securities Intermediary as the owner and
beneficiary of the applicable Policy.

“Additional Policies” means Policies to be acquired by the Borrower with the
proceeds of an Additional Policy Advance and/or to be pledged to the
Administrative Agent for the benefit of the Lenders in connection with an
Additional Policy Advance.

“Additional Policy Advance” shall mean an Advance other than the Initial Advance
pursuant to which Additional Policies are pledged to the Administrative Agent
under the Loan Agreement.

“Additional Policy Advance Amount” with respect to any Additional Policy
Advance, shall mean the amount specified in the related Additional Policy
Advance Acceptance.

“Additional Policy Advance Acceptance” has the meaning set forth in
Section 2.3(c) of the Loan Agreement.

“Administrative Agent” means CLMG Corp., as Administrative Agent under the Loan
Agreement.

 

I-1



--------------------------------------------------------------------------------

“Administrative Agent’s Account” has the meaning set forth in Section 4.3 of the
Loan Agreement.

“Administrative Agent Fee” shall mean, with respect to any Distribution Date, a
fee in an amount equal to $6,250.

“Administrative Services Agreement” means the Administrative Services Agreement,
dated as of May 16, 2014, among the Borrower, the Portfolio Manager and Imperial
Finance, and as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the Transaction Documents.

“Advance” means the Initial Advance, an Additional Policy Advance, a Protective
Advance or an Ongoing Maintenance Advance, as applicable, and collectively, the
“Advances”.

“Advance Date” shall mean any date on which an Advance is funded by the Lenders
pursuant to the terms of the Loan Agreement, which shall be the Initial Closing
Date, any Subsequent Advance Date or the date the Lenders fund any Protective
Advance in their sole discretion.

“Adverse Claim” means a Lien, security interest, pledge, charge or encumbrance,
or similar right or claim of any Person, other than any Permitted Liens.

“Affected Party” means each Lender, any permitted assignee of any Lender, and
any holder of a participation interest in the rights and obligations of any
Lender, the Administrative Agent and any Affiliate of any of the foregoing.

“Affiliate” means, with respect to any Person, any other Person that
(i) directly or indirectly controls, is controlled by or is under common control
with such Person or (ii) is an officer or director of such Person. A Person
shall be deemed to be “controlled by” another Person if such other Person
possesses, directly or indirectly, power (a) to vote twenty percent (20%) or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing partners of such Person, or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. The word “Affiliated” has a correlative
meaning.

“Aggregate NDB Limit” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.

“Aggregate Policy Limit” has the meaning set forth in Section 10.1(p) of the
Loan Agreement.

“Aggregate Shortfall Amount Limit” shall mean an amount equal to twenty-five
percent (25%) of the aggregate Initial Face Amount of all of the Policies that
are or have at any time been Pledged Policies.

“Aggregate Participation Interest” shall mean the aggregate of all of the
Participation Interests for all of the Pledged Policies.

 

I-2



--------------------------------------------------------------------------------

“Alternative Information Notice” has the meaning set forth in Section 5.2(a) of
the Loan Agreement.

“A.M. Best” means A.M. Best Company, Inc. and any successor or successors
thereto.

“Amendment Closing Date” shall mean May 16, 2014.

“Amortization Shortfall Amount” shall mean, with respect to a Pledged Policy
that has become a Shortfall Pledged Policy, the excess of (x) the aggregate of
the amounts that would have been distributed to the Administrative Agent for the
account of the Lenders on the next Distribution Date occurring after the date on
which such Pledged Policy became a Shortfall Pledged Policy had such Pledged
Policy matured and had the related death benefit been timely paid in full by the
related Issuing Insurance Company by deposit thereof into the Collection Account
prior to the related Calculation Date, pursuant to clauses “Third”, “Fifth” and
“Sixth” of Section 5.2(b) of the Loan Agreement or clauses “Third”, “Ninth” and
“Eleventh” of Section 5.2(c) of the Loan Agreement, as applicable, as determined
by the Administrative Agent on such Calculation Date, over (y) the aggregate of
the amounts that will actually be distributed to the Administrative Agent for
the account of the Lenders on such Distribution Date pursuant to such clauses
“Third”, “Fifth” and “Sixth” of Section 5.2(b) of the Loan Agreement or clauses
“Third”, “Ninth” and “Eleventh” of Section 5.2(c) of the Loan Agreement, as
applicable, as determined by the Administrative Agent on the related Calculation
Date.

“Annual Budget” has the meaning specified in Section 9.1(d)(vi) of the Loan
Agreement.

“Annual NDB Limit” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.

“Annual Policy Limit” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.

“Anti-Money Laundering Laws” has the meaning set forth in Section 8.1(v) of the
Loan Agreement.

“Applicable Law” means, as to any Person or any matter, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of any
nation or government, any state or other political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing, in each case applicable to or binding upon such Person (or any of
its property) or such matter, or to which such Person (or any of its property)
or such matter is subject, including, without limitation, any laws relating to
assignments of contracts, life settlements, viatical settlements, insurance,
consumers and consumer protection, usury, truth-in-lending, fair credit
reporting, equal credit opportunity, federal and state securities or “blue sky”
laws, the Federal Trade Commission Act and ERISA, and in the case of Section 6.3
of the Loan Agreement, FATCA.

“Applicable Margin” means four percent (4.00%).

 

I-3



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” has the meaning set forth in Section 13.4
of the Loan Agreement.

“Assignment of Interest in Limited Partnership” means the Bill of Sale and
Assignment of Limited Partnership Interests, dated as of May 16, 2014, among the
Borrower, the Predecessor Parent Pledgor and the LP Parent, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the Transaction Documents.

“Assignor” means OLIPP IV, LLC, a Delaware limited liability company.

“Assignor Contribution Agreement” means the Contribution Agreement, dated as of
April 29, 2013, by and between the Assignor, as the transferor, and the
Predecessor Parent Pledgor, as the transferee, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
Transaction Documents.

“Available Amount” means, with respect to any Distribution Date, the amount on
deposit in the Collection Account.

“AVS” means AVS Underwriting, LLC and its successors.

“Base Rate” means, for any date of determination, the sum of (i) the Federal
Funds Rate on such date plus (ii) one half of one percent (0.5%).

“Blocked Person” has the meaning set forth in Section 8.1(v) of the Loan
Agreement.

“Borrower” has the meaning set forth in the recitals to the Loan Agreement.

“Borrower Account” has the meaning set forth in Section 5.1(c) of the Loan
Agreement.

“Borrower Failure Procedures” has the meaning set forth in Section 5.2(a) of the
Loan Agreement.

“Borrower Interest Pledge Agreement” means the Partnership Interest Pledge
Agreement, dated as of May 16, 2014, made by the Parent Pledgors in favor of the
Administrative Agent on behalf of itself and the Lenders, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the Transaction Documents.

“Borrower Interest Purchase and Sale Agreement” means the Purchase and Sale
Agreement, dated as of May 16, 2014, by and between the Predecessor Parent
Pledgor, as seller of the limited partnership interests in the Borrower, and the
LP Parent as purchaser of the limited partnership interests in the Borrower, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.

“Borrower Organizational Documents” means the certificate of limited partnership
and the limited partnership agreement of the Borrower, as amended by that
certain first amendment to limited partnership agreement, dated as of May 16,
2014, by and between the GP Partner and the LP Parent.

 

I-4



--------------------------------------------------------------------------------

“Borrower Valuation” has the meaning set forth in Section 6.5 of the Loan
Agreement.

“Borrowing Base” means, on any date of determination, the lesser of (A) the sum
of all of the following amounts that have been funded or are to be funded
through the succeeding Distribution Date (i) the Initial Advance and all
Additional Policy Advances, plus (ii) one-hundred percent (100%) of the sum of
the Ongoing Maintenance Costs, plus (iii) one-hundred percent (100%) of the Debt
Service, plus (iv) one-hundred percent (100%) of any other Fees and Expense
Deposits and other fees and expenses funded and to be funded as approved by the
Required Lenders in their sole discretion, less (v) any Required Amortization
previously distributed and to be distributed pursuant to the Priority of
Payments on the immediately succeeding Distribution Date; (B) seventy-five
percent (75%) of the Lender Valuation of the Pledged Policies; (C) fifty percent
(50%) of the aggregate face amount of the Pledged Policies (other than the
Excluded Policies); and (D) the Facility Limit.

“Borrowing Base Certificate” means a certificate in the form of Exhibit F to the
Loan Agreement.

“Borrowing Request” has the meaning set forth in Section 2.2(a) of the Loan
Agreement.

“Broker” has the meaning set forth in Section 2.7(b) of the Loan Agreement.

“Business Day” means any day on which commercial banks in Las Vegas, Nevada,
Wilmington, Delaware, Dublin, Ireland, Hamilton, Bermuda and Birmingham,
Michigan, are not authorized or required to be closed.

“Calculation Date” means (i) the tenth (10th) day following
March 31, June 30, September 30 or December 30 of each year, as applicable,
beginning in July 2013, or if such day is not a Business Day, then the
succeeding Business Day, but (ii) from and after the occurrence and during the
continuance of an uncured and unwaived Event of Default, the tenth (10th) of
each calendar month that commences thereafter, but (iii) from and after any cure
or waiver of any Event of Default, the meaning in clause (i).

“Calculation Date Report” has the meaning set forth in Section 5.2(b) of the
Loan Agreement.

“Cash Flow Sweep Percentage” means, on any date of determination, one-hundred
percent (100%), unless the Required Lenders acting in their sole and absolute
discretion agree at any time and from time to time that such percentage shall be
less than one-hundred percent (100%), in which case, the percentage designated
in writing by the Administrative Agent, acting at the direction of the Required
Lenders, to the Borrower.

“Change in Control” means a change resulting when (i) the Borrower or a Parent
Pledgor, as applicable, merges or consolidates with any other Person or permits
any other Person to become the successor to its business, and the Borrower or a
Parent Pledgor, as applicable, is not the surviving entity after such merger,
consolidation or succession, other than as expressly permitted by the
Transaction Documents, (ii) the Borrower or a Parent Pledgor, as applicable,
conveys, transfers or leases substantially all of its assets as an entirety to
another Person, other than as expressly permitted by the Transaction Documents
or (iii) any Person shall become the

 

I-5



--------------------------------------------------------------------------------

owner, directly or indirectly, beneficially or of record, of equity representing
more than fifty percent (50%) of the aggregate ordinary voting power represented
by the issued and outstanding equity of the Borrower, the Predecessor Parent
Pledgor or a Parent Pledgor.

“Change Forms” means, with respect to any Policy, all documents required by the
applicable Issuing Insurance Company to be executed by the Borrower (or the
Securities Intermediary, as owner thereof for the benefit of the Borrower or the
Administrative Agent as secured party pursuant to the Account Control Agreement)
to effect change of ownership of and designation of a new owner and beneficiary
under such Policy.

“Claims” has the meaning set forth in the Account Control Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

“Collateral” has the meaning set forth in Section 2.6(a) of the Loan Agreement.

“Collateral Audit” has the meaning set forth in Section 9.1(i) in the Loan
Agreement.

“Collateral Package” means all documents and information in the possession or
under the control of the Borrower, the Assignor, the Predecessor Parent Pledgor,
a Parent Pledgor, Imperial or any Affiliate of any of them, related to the
Pledged Policies, including but not limited to, all Policy files related to the
purchase or acquisition thereof by any Affiliate of Imperial and the transfer
thereof to the Borrower (which shall include the most recent Policy
Illustrations, Life Expectancy estimates, the Physician Competency Statement and
medical records available to the Borrower) and all documents set forth on
Exhibit M to the Account Control Agreement.

“Collection Account” has the meaning set forth in Section 5.1(a) of the Loan
Agreement.

“Collections” means, collectively, all payments made from and after the Initial
Closing Date to or for the account of or the benefit of the Borrower, Imperial,
the Servicer, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor or
any Affiliate of any of them or their agents (including the Securities
Intermediary) by or on behalf of the Issuing Insurance Companies or any other
Person in respect of the Policies, including without limitation, all Liquidation
Proceeds, all proceeds of Policy Loans or withdrawals of cash surrender value
made or taken from and after the Initial Closing Date and any proceeds of any
other Collateral and sale of Pledged Policies (including Net Proceeds), whether
in the form of cash, checks, wire transfers, electronic transfers or any other
form of cash payment.

“Commitment” means, with respect to any Lender, the maximum amount that may be
advanced by such Lender under the Loan Agreement as specified in Schedule 2.1(a)
to the Loan Agreement as the same is amended pursuant to any Assignment and
Assumption Agreement.

“Commitment Termination Date” means the earliest to occur of: (i) the Scheduled
Commitment Termination Date, and (ii) the effective date on which the Lenders’
Commitment is terminated following the occurrence of an Event of Default not
cured within any applicable cure period, as described in Section 10.2 of the
Loan Agreement.

 

I-6



--------------------------------------------------------------------------------

“Confidential Information” means (i) the terms and conditions of the Loan
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, including (a) any term sheets, loan applications or other
documents related to the Loan Agreement or the Transaction Documents and (b) any
copies of such documents or any portions thereof and (ii) any Non-Public
Information.

“Consultancy Agreement” means the Consultancy Agreement, dated as of May 16,
2014, by and between the LP Pledgor and Jason R. Sutherland, and as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the Transaction Documents.

“Cure Notice” means a written notice from the Required Lenders to the Borrower
indicating that the Required Lenders are granting the Borrower a cure period not
exceeding ninety (90) days in order to cure an occurrence that would otherwise
constitute an Event of Default.

“Custodian” means Wilmington Trust, National Association, in its capacity as
custodian under the Account Control Agreement.

“Custodial Package” shall mean with respect to a Policy, each of the documents
set forth on Exhibit M to the Account Control Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Debt Service” means, on any date of determination, the sum of the accrued
interest due on all outstanding Advances that do not directly reflect the Rate
Floor.

“Default Rate” means, in the event that an Event of Default has occurred and is
continuing, the interest rate per annum at which each Loan shall bear interest,
equal to the sum of (i) the greater of (A) (1) LIBOR or, if LIBOR is
unavailable, (2) the Base Rate and (B) one and a half percent (1.5%) plus
(ii) six percent (6%).

“Determining Party” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.

“Direct Assumption Policies” has the meaning set forth in Section 2.7(b) of the
Loan Agreement.

“Disclosing Party” has the meaning set forth in Section 13.12 of the Loan
Agreement.

“Distribution Date” means the fifth day after each Calculation Date (or if such
day is not a Business Day, the next succeeding Business Day), beginning in July,
2013.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

I-7



--------------------------------------------------------------------------------

“Eligibility Criteria” with respect to any Policy, means the following criteria,
which are to be satisfied or have been waived in writing by the Required Lenders
in their sole and absolute discretion as of the Advance Date as of which such
Policy becomes a Pledged Policy:

(a) Except if such Policy is set forth on Eligibility Criteria Clause
(a) Schedule to the Loan Agreement, the Securities Intermediary is designated as
the “owner” and “beneficiary” under the Policy by the Issuing Insurance Company.

(b) The Policy is (i) a single life or survivorship policy, (ii) a fixed or
variable universal life, whole life, or convertible term (provided such Policy
is converted to a “permanent” life insurance policy prior to becoming a Pledged
Policy), (iii) denominated and payable in U.S. Dollars and (iv) issued by a U.S.
domiciled insurance company.

(c) The Insured is a United States citizen or permanent resident alien currently
residing in the United States as of the date the Policy was acquired by the
Borrower, and has documented social security information and photographic
identification.

(d) The Insured shall be an individual sixty (60) years old or older.

(e) The Policy shall be in full force.

(f) The Issuing Insurance Company shall (x) have at least one of, but no lower
than any one of (i) a financial strength rating of “A-” from A.M. Best or (ii) a
financial strength rating of less than “A-” from A.M. Best that is approved by
the Required Lenders in their sole discretion or (y) be the Phoenix Life
Insurance Company or the Conseco Life Insurance Company, or one of their
respective affiliates.

(g) Except if such Policy is set forth on Eligibility Criteria Clause
(g) Schedule to the Loan Agreement, medical underwriting as to Life Expectancy
shall be conducted with respect to the Policy by at least two Pre-Approved
Medical Underwriters whose LE Reports must not be dated more than twelve
(12) months prior to the related Advance Date with respect to Policies to be
pledged on such Advance Date, and in each case, must be based on medical records
obtained from the Insured that are not older than twenty-four (24) months as of
such Advance Date.

(h) Except if such Policy is set forth on Eligibility Criteria Clause
(h) Schedule to the Loan Agreement, the Insured must have an average Life
Expectancy of no more than two-hundred fifty-two (252) months.

(i) Except if such Policy is set forth on Eligibility Criteria Clause
(i) Schedule to the Loan Agreement, the Policy covering the life of an
individual Insured shall not have a face amount of less than $70,000 or greater
than $10.0 million, except as otherwise approved in writing by the Required
Lenders.

(j) The Policy is beyond any relevant policy or statutory contestability and
suicide periods.

 

I-8



--------------------------------------------------------------------------------

(k) There must not be any outstanding Policy Loans or Liens outstanding in
respect of the Policy, except for Permitted Liens that will be fully reflected
in the pricing analysis and calculation, nor any other pledge or assignment
outstanding on the Policy.

(l) The life expectancy reflected in the LE Report used to determine the Lender
Valuation with respect to the related Advance is not less than twenty-four
(24) months from the date of such Advance.

(m) The Policy and the legal and beneficial interests in the death benefit
(taking into account the portion of the death benefit payable to a Person other
than the Securities Intermediary who is designated as the “beneficiary” under a
Retained Death Benefit Policy and previously disclosed in writing to the
Administrative Agent) shall be capable of being sold, transferred and conveyed
to the Borrower and its successors, assigns and designees, and the seller
thereof to the Borrower shall have the right to do so. Any tracking/servicing
(subject to any statutory prohibition applicable to life settlement providers)
and custodial rights shall be fully assignable and transferable to the Borrower
and its successors, assigns and designees or as otherwise directed by the
Borrower. Except with respect to HIPAA Authorizations relating to the Policies
set forth on Eligibility Criteria Clause (m) Schedule to the Loan Agreement, the
documents and agreements contained in the related Collateral Package and listed
on Exhibit M to the Account Control Agreement do not contain language purporting
to limit their assignability, and none of the Borrower, the Parent Pledgors, the
Predecessor Parent Pledgor, any Affiliate of any of them, or any Affiliate of
Imperial is a party to any agreement that limits their assignability, and all
such documents are fully assignable and transferable to the Borrower and its
successors, assigns and designees or as otherwise directed by the Borrower;
provided that Borrower makes no representation or warrant concerning whether
applicable state law or public policy limit the assignability of any HIPAA
Authorization or power of attorney or the enforceability thereof upon
assignment.

(n) The Insured’s primary diagnosis leading to the Life Expectancy evaluation(s)
must not be HIV or AIDS.

(o) The Policy shall not be purchased from a seller to which applicable state
laws prohibiting the purchase or the transfer of ownership from such seller
apply at the time of such purchase or transfer of ownership.

(p) The Borrower shall reasonably believe based on its review of the related
Collateral Package and the other information available to or known by the
Borrower or any Affiliate thereof, that the original owner/beneficiary under the
Policy shall have had an insurable interest at the time of the initial issuance
of the Policy.

(q) The Policy shall not have a death benefit that, by the terms of the Policy,
will decrease over time or from time to time, unless such decrease is scheduled
and can be incorporated and fully reflected in the pricing of the Policy, and
where the Policy shall contain no provisions limiting the future realization of
the net death benefit, other than non-payment of premiums or the Insured
reaching a certain age.

 

I-9



--------------------------------------------------------------------------------

(r) The sale of the Policy from the Original Owner thereof complied with all
Applicable Law.

(s) The transfer of the Policy is not subject to the payment of United States
state sales taxes or any other taxes payable by the Borrower.

(t) The face amount of the Policy does not exceed five percent (5%) of the
aggregate face amount of all Pledged Policies.

(u) The Rescission Period with respect to such Policy shall have expired.

(v) The Policy is not subject to any Applicable Law that makes unlawful the
sale, transfer or assignment of such Policy.

(w) With respect to such Policy, the Borrower is not aware of any agreements,
documents, assignments or instruments related to such Policy except for those
agreements, documents, assignments and instruments that constitute and were
included in the related Collateral Package that was delivered to the
Administrative Agent.

(x) The related Collateral Package delivered to the Administrative Agent by or
on behalf of the Borrower contain, at the very least, the documents set forth in
Exhibit M to the Account Control Agreement.

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States or any of the states thereof, including the District of Columbia (or any
domestic branch of a foreign bank), and acting as a trustee for funds deposited
in such account, so long as the senior securities of such depository institution
shall have a credit rating from each of Moody’s and S&P in one of its generic
credit rating categories no lower than “A-” or “A3”, as the case may be.

“Eligible Institution” means a depositary institution organized under the laws
of the United States of America or any one of the states thereof or the District
of Columbia (or any domestic branch of a foreign bank), (a) which has both (x) a
long-term unsecured senior debt rating of not less than “A” by S&P and “A2” by
Moody’s, and (y) a short-term unsecured senior debt rating rated in the highest
rating category by S&P and Moody’s and (b) whose deposits are insured by the
Federal Deposit Insurance Corporation.

“Eligible Policy” means a Policy that, as of the Advance Date as of which such
Policy first becomes a Pledged Policy, satisfies all of the Eligibility Criteria
that have not been waived in writing by the Required Lenders.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, 29
U.S.C. §1001 et seq., as amended from time to time and the regulations
promulgated thereunder.

“Escrow Account” has the meaning set forth in Section 5.1(d) of the Loan
Agreement.

 

I-10



--------------------------------------------------------------------------------

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, examinership or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, examiner, assignee, sequestrator or the like for such
Person or all or substantially all of its assets, or any similar action with
respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up, examinership or composition or adjustment of debts
and such case or proceeding shall remain undismissed or unstayed for a period of
sixty (60) days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to implement any of the
foregoing.

“Event of Default” has the meaning set forth in Section 10.1 of the Loan
Agreement.

“Excluded Policy” means (i) any Policy pledged under the Loan Agreement for
which no written acknowledgement of a collateral assignment was received by the
Administrative Agent or the Securities Intermediary from the related Issuing
Insurance Company within sixty (60) calendar days of the Advance Date as of
which such Policy became a Pledged Policy, (ii) any Policy set forth on
Eligibility Criteria Clause (a) Schedule to the Loan Agreement, (iii) any Policy
pledged under the Loan Agreement in respect of which the Insurance Consultant is
not authorized to, or is not accepted by the related Issuing Insurance Company
to, communicate and receive verifications of coverage and obtain other
information from such Issuing Insurance Company and (iv) any Policy set forth on
Schedule 7.1(f) to the Loan Agreement. With respect to any Policy described in
clause (i) of the immediately preceding sentence, if such written
acknowledgement of a collateral assignment is received by the Administrative
Agent or the Securities Intermediary after such date, such Policy shall cease to
be an Excluded Policy on the date of such receipt. With respect to any Policy
described in clause (ii) of the first sentence of this definition, such Policy
shall cease to be an Excluded Policy on the date the Administrative Agent
receives written confirmation from the Securities Intermediary that the
Securities Intermediary is designated as the “owner” and “beneficiary” under
such Policy by the related Issuing Insurance Company. With respect to any Policy
described in clause (iii) of the first sentence of this definition, if the
Insurance Consultant becomes authorized to, or becomes accepted by the related
Issuing Insurance Company to, communicate and receive verifications of coverage
and obtain other information from such Issuing Insurance Company, such Policy
shall cease to be an Excluded Policy on the date of such authorization or
acceptance. With respect to

 

I-11



--------------------------------------------------------------------------------

any Policy described in clause (iv) of the first sentence of this definition,
such Policy shall cease to be an Excluded Policy on the date the Custodian
receives an original or a copy from the related Issuing Insurance Company of
such Policy.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than
the Initial Lender), U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in
Lender Notes issued pursuant to the Loan Agreement pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in such Lender Notes
(other than pursuant to an assignment request by the Borrower under Section 6.4
of the Loan Agreement) or (ii) such Lender changes its lending office, except in
each case to the extent that (A) pursuant to Section 6.4 of the Loan Agreement,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party to the Loan Agreement or to such
Lender immediately before it changed its lending office or (B) such Taxes would
not have been imposed if the Borrower were a publicly traded U.S. corporation,
(c) Taxes attributable to such Lender’s failure to comply with Section 6.3 of
the Loan Agreement, and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Expense Deposit” means, with respect to each Borrowing Request related to a
proposed Additional Policy Advance, an amount required to reimburse the
Administrative Agent and the Lenders for third-party out-of-pocket expenses
incurred in connection with the review and evaluation of the Additional Policies
identified in such Borrowing Request, as determined by the Administrative Agent
in its reasonable discretion.

“Expenses” means (i) Servicing Fees and costs and other amounts reimbursable to
the Servicer pursuant to the Servicing Agreement, (ii) payments to the Custodian
and Securities Intermediary, as applicable, of their accrued fees and
reimbursable expenses related to the Pledged Policies, the Accounts or the
Borrower Account, (iii) Expense Deposits, (iv) the reasonable administrative
expenses of the Borrower related to the Pledged Policies or general operations
of the Borrower including Collateral Audits and maintenance of the Collateral,
in an amount not to exceed $15,000 per annum or a greater amount approved by the
Required Lenders in their sole discretion, (v) Portfolio Manager Fees and
(vi) Administrative Agent Fees. The Expenses to be funded during 2013 were
approved by the Required Lenders as of the Initial Closing Date. The Expenses to
be funded during any succeeding calendar year shall be approved by the Required
Lenders in their sole and absolute discretion upon review of the Annual Budget
for such succeeding calendar year as contemplated by Section 9.1(d)(vi) of the
Loan Agreement, which amounts, if comprising amounts described in the preceding
clauses (iii) and (v) may be less than (or greater than) such amounts approved,
in any preceding calendar year, in the Required Lenders’ sole and absolute
discretion.

“Facility Limit” means $300,000,000; provided, however, that on April 29, 2018
and on each anniversary thereafter, such amount shall be reduced by an amount up
to the lesser of (i) the

 

I-12



--------------------------------------------------------------------------------

sum of (a) $25,000,000 plus (b) the aggregate of the Facility Limit Shortfall
Amounts not previously applied to reduce the Facility Limit, if any and (ii) an
amount which would cause the then Facility Limit to equal the product of (A) 1.3
and (B) the highest aggregate principal balance of Advances (excluding
Protective Advances) that were outstanding during the twelve month period
immediately preceding such anniversary.

“Facility Limit Shortfall Amount” shall mean with respect to each date on which
the Facility Limit is required to be reduced pursuant to the definition thereof,
the excess, if any, of the $25,000,000 that constitutes the additional reduction
to be applied on such date pursuant to clause (i)(a) of the definition thereof,
over the amount of the actual reduction applied to such additional reduction.

“Fasano” means Fasano Associates, Inc. and its successors.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the Loan
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” means that certain Amended and Restated Fee and Indemnification
Agreement, dated as of the Amendment Closing Date, among the Borrower, Imperial
Holdings Inc. and Wilmington Trust, N.A., setting forth, among other things, the
fees of the Securities Intermediary and the Custodian.

“Fees” means, (i) in relation to the Initial Advance, the Up-Front Fee and,
(ii) in relation to any Advance other than the Initial Advance, any fee payable
to a broker or other third party in relation to the acquisition of an Additional
Policy or other transaction contemplated by the Loan Agreement, and in each
case, the payment of which has been approved by the Required Lenders in their
sole discretion.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the interest rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it plus 0.75%.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FTP Site” shall have the meaning set forth in Annex 1 to the Portfolio
Management Agreement.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency,

 

I-13



--------------------------------------------------------------------------------

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GP Parent” means White Eagle General Partner, LLC, a Delaware limited liability
company.

“Guarantor” means Imperial Finance & Trading, LLC, in its capacity as guarantor
under the Guaranty.

“Guaranty” means the Guaranty, dated as of the Amendment Closing Date, made by
the Guarantor in favor of the Borrower, the Administrative Agent and the Lenders
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the Transaction Documents.

“Imperial” means Imperial Holdings Inc., a Florida corporation, and its
successors.

“Imperial Finance” means Imperial Finance & Trading, LLC, a Florida limited
liability company, and its successors.

“Indemnified Amounts” has the meaning set forth in Section 11.1 of the Loan
Agreement.

“Indemnified Bank Person” has the meaning set forth in the Account Control
Agreement.

“Indemnified Party” has the meaning set forth in Section 11.1 of the Loan
Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower and (b) to the extent not otherwise described in (a), Other Taxes.

“Independent Director” has the meaning set forth in Section 9.1(f)(ii) of the
Loan Agreement.

“Independent Manager” has the meaning set forth in Section 9.1(f)(ii) of the
Loan Agreement.

“Initial Advance” means an Advance in an amount equal to the sum of (i) for any
Subject Policies set forth on the Initial Advance Lexington Schedule to the Loan
Agreement, the lesser of (A) fifty percent (50%) of the Purchase Price and
(B) fifty percent (50%) of the market value of such Subject Policies as
determined by the Required Lenders in their sole discretion, plus (ii) for any
Subject Policies not set forth on the Initial Advance Lexington Schedule to the
Loan Agreement, fifty percent (50%) of the market value for such Subject
Policies as determined by the Required Lenders in their sole discretion, plus
(iii) the Up-Front Fee, plus (iv) the Initial Expense Deposit plus (v) certain
fees and expenses of the Borrower, including reasonable attorneys’ fees, as
approved by the Required Lenders in their sole discretion.

 

I-14



--------------------------------------------------------------------------------

“Initial Advance Acceptance” has the meaning set forth in Section 2.3(a) of the
Loan Agreement.

“Initial Closing Date” means April 29, 2013.

“Initial Expense Deposit” means $3,000,000.

“Initial Face Amount” shall mean, with respect to each Policy that is or has
ever been a Pledged Policy, the face amount of such Policy as of the date such
Policy became a Pledged Policy.

“Initial Lender” has the meaning set forth in the recitals to the Loan
Agreement.

“Initial Policy Purchaser” means, with respect to any Policy, any Person who
purchased the Policy from the Original Owner.

“Initial Portfolio Manager” has the meaning set forth in the recitals to the
Loan Agreement.

“Initial Portfolio Manager Indemnified Amounts” has the meaning set forth in
Section 11.3 of the Loan Agreement.

“Initial Servicer” has the meaning set forth in the recitals to the Loan
Agreement.

“Initial Servicer Report” means the “Servicer Report” as defined in the Initial
Servicing Agreement.

“Initial Servicer Report Date” means the date the Initial Servicer Report is to
be delivered pursuant to the terms of the Initial Servicing Agreement.

“Initial Servicer Termination Event” means “Servicer Termination Event” as
defined in the Initial Servicing Agreement.

“Initial Servicing Agreement” means the Servicing Agreement dated as of the
Initial Closing Date, by and between the Initial Servicer and the Borrower, as
the same was amended, supplemented or otherwise modified prior to the Amendment
Closing Date in accordance with the Transaction Documents.

“Insurance Consultant” means D3G Capital Management, LLC, a Texas limited
liability company.

“Insured” means a natural person who is named as the insured on a Policy.

“Interest Payment Date” with respect to any Advance, means the first
Distribution Date occurring after the initial funding of such Advance, and each
subsequent Distribution Date thereafter.

“Interest Period” means with respect to each Advance and each Interest Payment
Date, (i) the period from and including the date such Advance is funded, to but
excluding the immediately

 

I-15



--------------------------------------------------------------------------------

succeeding Distribution Date, and, thereafter, (ii) the period from and
including the most recent preceding Distribution Date to but excluding the
succeeding Distribution Date; provided, however, that for the last Interest
Period that commences before the Maturity Date and so would otherwise end on a
date occurring after the Maturity Date, such Interest Period shall end on and
include the Maturity Date.

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.

“Issuing Insurance Company” means with respect to any Policy, the insurance
company that is obligated to pay the related benefit upon the death of the
related Insured by the terms of such Policy (or the successor to such
obligation).

“Joint Policy” means a Policy with more than one Insured that pays upon the
death of the last Insured to die. Unless the context otherwise requires, joint
Insureds of a Joint Policy shall collectively count, as applicable, as a
“separate individual,” as a “single insured” or as an “insured person”.

“Lapsed/Grace Policy” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.

“Lender” means each of the financial institutions party to the Loan Agreement as
lender thereunder.

“Lender’s Commitment” means, with respect to a Lender, the Commitment for such
Lender as set forth on Schedule 2.1(a) of the Loan Agreement or in the
Assignment and Assumption Agreement pursuant to which such Lender becomes a
party to the Loan Agreement.

“Lender Default” means with respect to a Lender, the failure of such Lender to
make any Advance it is obligated to make under the Loan Agreement, which failure
continues for thirty (30) Business Days after the date on which such Lender
receives written notice of such failure from the Borrower.

“Lender Note” and “Lender Notes” each has the meaning set forth in Section 2.5
of the Loan Agreement.

“Lender Releasees” has the meaning set forth in Section 13.16 of the Loan
Agreement.

“Lender Valuation” means, on any date of determination, the value of the Pledged
Policies (other than the Excluded Policies) as determined by the Required
Lenders in their reasonable discretion. For purposes of this definition, but
without limitation as to what other methodology and assumptions might be
reasonable, similar methodology and assumptions utilized by the Required Lenders
in valuing the Pledged Policies related to the Initial Advance shall be deemed
to be reasonable. In valuing each such Pledged Policy, the Required Lenders:
(i) utilized reasonable actuarial practices on a probabilistic basis and took
into consideration other means of valuing life insurance policies including
available market comparisons, (ii) determined which Select Composite Valuation
Basic Table to use for the related Insured, (iii) used their reasonable judgment
to optimize premiums, (iv) generally utilized at least two (2) LE

 

I-16



--------------------------------------------------------------------------------

Reports to determine the life expectancy of the related Insured, however,
depending on such Pledged Policy, the Required Lenders could have utilized only
one of the two LE Reports supplied by the Borrower, the Required Lenders could
have combined the two supplied LE Reports in a manner determined in the Required
Lenders’ sole and absolute discretion or the Required Lenders could have
adjusted an individual LE Report based upon the Required Lenders’ review of such
LE Reports or a review conducted by a third-party approved by the Required
Lenders of such LE Reports and (v) based the discount rate of such Pledged
Policy on market based conditions, with upward and downward adjustments in such
discount rate to account for such Pledged Policy’s individual characteristics,
including, without limitation, whether such Pledged Policy had a return of
premium rider, the applicable maturity date, the face value of such Pledged
Policy, the life expectancy of the related Insured, any information related to
the origination of such Pledged Policy (such as whether such Pledged Policy was
premium financed or originated pursuant to a “beneficial interest” program), the
completeness of the related Collateral Package, the shape of the COI curve, the
identity of the related Issuing Insurance Company and other factors identified
and weighed by the Required Lenders in their reasonable judgment. The Borrower
hereby acknowledges that the foregoing methodology is likely to change over time
to account for market conditions and the Required Lenders’ experience in the
life settlement marketplace and that any such changes to the methodology shall
be in the Required Lenders’ reasonable judgment.

“LIBOR” means, for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”) by Bloomberg, Reuters or other commercially
available source providing quotations of BBA LIBOR, as designated by the
Administrative Agent from time to time, at approximately 11:00 A.M. (London
time) on the Rate Calculation Date for such Interest Period, as the London
interbank offered rate for deposits in Dollars for a 12-month period.

“Lien” shall mean any mortgage, pledge, assignment, lien, security interest or
other charge or encumbrance of any kind, including the retained security title
of a conditional vendor or a lessor.

“Life Expectancy” means (A) with respect to any Policy, the average of two
separate life expectancies of the related Insured, stated in months, provided by
two separate Pre-Approved Medical Underwriters to achieve fifty (50%) percentile
cumulative mortalities for such Insured and, if not provided, by applying the
provided life expectancy in months to the mortality table selected by the
Required Lenders to calculate a 50th percentile cumulative mortality schedule
for such Insured; and (B) with respect to any Policy that is a Joint Policy
means the joint life expectancy of the related Insureds in months provided by
two (2) Pre-Approved Medical Underwriters to achieve a 50th percentile
cumulative mortality for such Insureds and calculated in the Pricing Model by
applying the weighted average of the cumulative mortality schedules provided for
the two (2) joint life expectancies by the Pre-Approved Medical Underwriters
and, if not provided, by applying the provided life expectancy in months to the
mortality table selected by the Required Lenders to calculate a 50th percentile
cumulative mortality for such Insureds.

“Life Expectancy Date” means, with respect to any Policy, the last day of the
last month of the Life Expectancy for such Policy.

 

I-17



--------------------------------------------------------------------------------

“Life Expectancy Report” or “LE Report” means, with respect to a Policy, an
assessment by a Pre-Approved Medical Underwriter in a written statement dated
within one-hundred eighty (180) days prior to the Advance Date on which such
Policy became or is proposed to become a Pledged Policy, with respect to the
Life Expectancy of the related Insured.

“Liquidated Policy” means any Pledged Policy that has been liquidated as a
result of the death of the related Insured.

“Liquidation Proceeds” means any and all proceeds realized from Liquidated
Policies.

“Loan Agreement” means the Amended and Restated Loan and Security Agreement,
dated as of the Amendment Closing Date among the Borrower, the Guarantor, the
Initial Servicer, the Portfolio Manager, the Portfolio Manager, the Lenders
party thereto and the Administrative Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“LP Parent” means Lamington Road Limited, an Irish limited company.

“LP Parent Contribution Agreement” means the Contribution Agreement, dated as of
May 16, 2014, by and between the LP Parent, as the transferor of certain assets
from time to time, and the Borrower, as the transferee thereof, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the Transaction Documents.

“LTV” means, on any date of determination, the fraction, expressed as a
percentage, the numerator of which is the aggregate outstanding principal
balance of all outstanding Advances, and the denominator of which is the Lender
Valuation of the Pledged Policies (other than any Excluded Policies), as
determined by the Required Lenders in their sole discretion.

“Manager” has the meaning set forth in the guidelines attached as Exhibit B to
that certain opinion of tax counsel to the LP Parent dated the Amendment Closing
Date.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(a) the business, assets, financial condition or operations of the Borrower, the
Assignor, the Predecessor Parent Pledgor or a Parent Pledgor or any of the
Collateral;

(b) the ability of the Borrower, the Assignor, the Predecessor Parent Pledgor or
a Parent Pledgor to perform its respective obligations under any Transaction
Document to which such Person is a party;

(c) the validity or enforceability against the Borrower, the Assignor, the
Predecessor Parent Pledgor or a Parent Pledgor of any Transaction Document to
which such Person is a party;

(d) the status, existence, perfection or priority of the Administrative Agent’s
(for the benefit of the Secured Parties) security interest in any of the
Collateral or in any of the Pledged Interests; or

 

I-18



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(e) the Lender Valuation or the aggregate amount of Net Death Benefits of the
Pledged Policies or the validity, enforceability or collectability of a material
number of Pledged Policies.

[*]

“Maturity Date” means April 29, 2028.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Death Benefit” means, with respect to a Policy, the amount projected to be
paid by the Issuing Insurance Company to the Borrower or the Securities
Intermediary on its behalf as a result of the death of the related Insured.

“Net Proceeds” shall mean, with respect to a sale of the Collateral pursuant to
Section 2.7 of the Loan Agreement, all proceeds of such sale net of the lesser
of (x) reasonable third-party out-of-pocket expenses incurred by the Borrower in
relation to such sale which have been approved by the Administrative Agent in
its sole and absolute discretion and (y) the greater of (i) $20,000 and (ii) one
percent (1.00%) of the face amount of the Pledged Policies sold in such sale.

“Non-Determining Party” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.

“Non-Public Information” means any and all medical, health, financial and
personally identifiable information about an Insured, a Policy seller, a Policy
Beneficiary or any spouse or other individual closely related by blood or law to
any such Person, including name, street or mailing address, e-mail address,
telephone or other contact information, employer, social security or tax
identification number, date of birth, driver’s license number, photograph or
documentation of identity or residency (whether independently disclosed or
contained in any disclosed document such as a Policy, life expectancy
evaluation, life insurance application or viatical or life settlement
application or agreement).

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders or the Administrative Agent and their respective successors,
permitted transferees and assigns arising under or in connection with the Loan
Agreement, the Lender Notes and each other Transaction Document, in each case
however created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, including,
without limitation, the obligation of the Borrower to pay the Aggregate
Participation Interest.

“Original Agreement” has the meaning set forth in the recitals to the Loan
Agreement.

“OFAC” has the meaning set forth in Section 8.1(v) of the Loan Agreement.

“OFAC Listed Person” has the meaning set forth in Section 8.1(v) of the Loan
Agreement.

 

I-19



--------------------------------------------------------------------------------

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

“Ongoing Maintenance Advance” shall mean an Advance made after the date of the
making of the Initial Advance, the proceeds of which are used solely to pay
amounts permitted pursuant to Section 2.8(a)(ii) of the Loan Agreement.

“Ongoing Maintenance Costs” means (i) the scheduled Premiums on the Pledged
Policies (other than Excluded Policies) as set forth on the related Premium
Payment Schedule and set forth in the related Annual Budget which has been
approved by the Required Lenders pursuant to Section 9.1(d)(vi) of the Loan
Agreement, as adjusted by the Administrative Agent to reflect any maturities or
sales of Pledged Policies and any Advances and (ii) the Expenses of the
Borrower.

“Ongoing Maintenance Costs Reimbursable Amount” shall mean as of any date of
determination after the occurrence of a Lender Default, the aggregate amount of
Ongoing Maintenance Costs the Borrower has actually paid after the occurrence of
such Lender Default and would not have otherwise had to pay had such Lender
Default not occurred, plus interest thereon at a rate equal to the Default Rate.

“Original Owner” means, with respect to a Policy, the Person to which the Policy
was initially issued and who was listed as owner on the initial declarations
page of such Policy or the policy application, as applicable.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned or received by way of sale or
assignment an interest in any Advance or Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, the Loan Agreement (or the Original Agreement).

“Parent Pledgor” means each of the GP Parent and LP Parent and collectively, the
“Parent Pledgors”.

“Partial Repayment Date” shall mean the date on which all Obligations have been
paid in full in cash by the Borrower (other than the Aggregate Participation
Interest, any Administrative Agent Fees due and payable after such date and any
Protective Advances made after such date, and including, for the avoidance of
doubt, the Amortization Shortfall Amounts for all of the Shortfall Pledged
Policies that remain unpaid) and all Commitments have been terminated.

 

I-20



--------------------------------------------------------------------------------

“Participation Interest Account” means an account to be designated in writing
from time to time by the Initial Lender to the Borrower.

“Participation Interest” shall mean with respect to each Pledged Policy, the
right of the Lenders to receive the Participation Interest Percentage of the
portion of Collections (including Available Amounts), prior to the deduction of
any Amortization Shortfall Amounts and Participation Interest Shortfall Amounts,
distributable pursuant to (i) clause “Eighth” of Section 5.2(b) of the Loan
Agreement, (ii) clause “Tenth” of Section 5.2(b) of the Loan Agreement,
(iii) clause “Eleventh” of Section 5.2(b) of the Loan Agreement, (iv) clause
“Eleventh” of Section 5.2(c) of the Loan Agreement, (v) clause “Fourteenth” of
Section 5.2(c) of the Loan Agreement, (vi) clause “Fifteenth” of Section 5.2(c)
of the Loan Agreement, (vii) Clause “Ninth” of Section 5.2(e) of the Loan
Agreement, (viii) Clause “Tenth” of Section 5.2(e) of the Loan Agreement and/or
(ix) Section 10.2(c) of the Loan Agreement, as applicable.

“Participation Interest Percentage” shall initially equal fifty percent (50%).
Such percentage shall be reduced once by three percent (3.00%) for each calendar
quarter which is one of the first sixteen (16) calendar quarters occurring after
the Initial Closing Date in which one or more Lender Defaults has initially
occurred and no other Lender made the Advances that the applicable Lenders which
caused such Lender Default(s) were obligated to make; provided that such
percentage shall not be reduced with respect to any such calendar quarter if any
Lender or Lenders make additional Advances within twelve (12) months of the end
of such calendar quarter, in an amount which equals or exceeds the amount of the
Advances that the Lenders that caused the related Lender Default(s) to initially
occur in such calendar quarter failed to advance.

“Participation Interest Shortfall Amount” shall mean, with respect to a Pledged
Policy that has become a Shortfall Pledged Policy, the excess of (x) the
aggregate of the amounts that would have been distributed to the Participation
Interest Account on the next Distribution Date occurring after the date on which
such Pledged Policy became a Shortfall Pledged Policy, had such Pledged Policy
matured and had the related death benefit been paid in full by the related
Issuing Insurance Company, by deposit thereof into the Collection Account prior
to the related Calculation Date pursuant to clause “Eleventh” of Section 5.2(b)
of the Loan Agreement, clause “Fifteenth” of Section 5.2(c) of the Loan
Agreement or clause “Tenth” of Section 5.2(e) of the Loan Agreement, as
applicable, as determined by the Administrative Agent on such Calculation Date,
over (y) the aggregate of the amounts that will actually be distributed to the
Participation Interest Account on such Distribution Date pursuant to clause
“Eleventh” of Section 5.2(b) of the Loan Agreement, clause “Fifteenth” of
Section 5.2(c) of the Loan Agreement or clause “Tenth” of Section 5.2(e) of the
Loan Agreement, as applicable, but not taking into account any amounts that will
actually be distributed pursuant to clause (ii) thereof which relate to such
Shortfall Pledged Policy, as determined by the Administrative Agent on the
related Calculation Date.

“Payment Account” has the meaning set forth in Section 5.1(b) of the Loan
Agreement.

“Payment Instructions” has the meaning set forth in Section 5.2(b) of the Loan
Agreement.

“Payoff Notice” has the meaning set forth in Section 6.5 of the Loan Agreement.

 

I-21



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Sale Cashflow Date” shall mean the date on which (i) the sum of
(a) the aggregate face amount of all Pledged Policies which were sold pursuant
to Section 2.7(a) of the Loan Agreement (other than Pledged Policies sold
pursuant to clause (iv) of the first sentence of Section 2.7(a) of the Loan
Agreement) and (b) the aggregate face amount of all Pledged Policies which were
sold pursuant to Section 2.7(b) of the Loan Agreement and in respect of which
the Determining Party was the Borrower or the Portfolio Manager (other than
Direct Assumption Policies) exceeds ten percent (10%) of the aggregate face
amount of all the Pledged Policies as of the Initial Closing Date, or (ii) the
sum of (a) the Lender Valuation of all Pledged Policies which were sold pursuant
to Section 2.7(a) of the Loan Agreement (other than Pledged Policies sold
pursuant to clause (iv) of the first sentence of Section 2.7(a) of the Loan
Agreement) as of their respective sale dates and (b) the Lender Valuation of all
Pledged Policies which were sold pursuant to Section 2.7(b) of the Loan
Agreement and in respect of which the Determining Party was the Borrower or the
Portfolio Manager (other than Direct Assumption Policies) exceeds ten percent
(10%) of the Lender Valuation as of the Initial Closing Date or (iii) the sum of
(a) the aggregate number of all Pledged Policies which were sold pursuant to
Section 2.7(a) of the Loan Agreement (other than Pledged Policies sold pursuant
to clause (iv) of the first sentence of Section 2.7(a) of the Loan Agreement)
and (b) the aggregate number of all Pledged Policies which were sold pursuant to
Section 2.7(b) of the Loan Agreement and in respect of which the Determining
Party was the Borrower or the Portfolio Manager (other than Direct Assumption
Policies) exceeds ten percent (10%) of the aggregate number of all Pledged
Policies as of the Initial Closing Date.

“Permitted Investment” means, at any time:

(a) marketable obligations issued by or the full and timely payment of which is
directly and fully guaranteed or insured by the United States government or any
other government with an equivalent rating, or any agency or instrumentality
thereof when such marketable obligations are backed by the full faith and credit
of the United States government or such other equivalently rated government, as
the case may be, but excluding any securities which are derivatives of such
obligations; and

(b) time deposits, bankers’ acceptances and certificates of deposit of any
domestic commercial bank or any United States branch or agency of a foreign
commercial bank which (i) has capital, surplus and undivided profits in excess
of $100,000,000 and which has a commercial paper or certificate of deposit
rating in the highest rating category by Moody’s and in one of the two highest
rating categories by S&P or (ii) is set forth in a list (which may be updated
from time to time) approved in writing by the Required Lenders.

“Permitted Lien” with respect to any Pledged Policy or Subject Policy means a
Lien, security interest, pledge, charge or encumbrance, or similar right or
claim (i) in favor of the Administrative Agent pursuant to the Transaction
Documents, or (ii) in the case of a Retained Death Benefit Policy, in favor of
an original owner, insured or seller or any family member of any of the
foregoing of a Pledged Policy or Subject Policy but only to the extent of the
portion of the death benefit thereof retained by or in favor of such Person.

 

I-22



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

“Physician’s Competency Statement” means, with respect to an Insured, a letter
issued by such Insured’s attending physician confirming that such Insured is
mentally competent as of the date of such letter.

“Pledged Interests” means, collectively, the ownership interests in the Borrower
pledged to the Administrative Agent by the Parent Pledgors pursuant to the
Borrower Interest Pledge Agreement.

“Pledged Policy” means each Policy pledged to secure Advances under the Loan
Agreement that is not a Policy that has been sold or abandoned as contemplated
by Section 2.7 of the Loan Agreement or been released from the Lien of the
Administrative Agent pursuant to Section 2.6 of the Loan Agreement.

“Policy” means any life insurance policy.

“Policy Account” shall have the meaning set forth in the Account Control
Agreement.

“Policy Illustration” means, with respect to any Policy, a level premium, policy
values and Net Death Benefit projection produced by the Issuing Insurance
Company or an agent of the Issuing Insurance Company, using the Issuing
Insurance Company’s current/non-guaranteed values (with a non-guaranteed
interest crediting rate not to exceed two-hundred (200) basis points over the
guaranteed rate) sufficient to carry such Policy to its Policy Maturity Date,
which Policy Illustration is not dated more than three hundred sixty-five
(365) days prior to the applicable Advance Date.

“Policy Loan” means with respect to a Policy, an outstanding loan secured
thereby or that has setoff rights with respect thereto.

“Policy Maturity Date” means, with respect to a Policy, the date specified in
the Policy, including any extensions thereto available and exercised under the
terms of the Policy, on which coverage offered under the Policy terminates.

“Portfolio Management Agreement” means the Portfolio Management Agreement, dated
as of the Amendment Closing Date, by and between the Portfolio Manager and the
Borrower, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the Transaction Documents.

“Portfolio Manager” means Lamington Road Bermuda Ltd., acting as Portfolio
Manager, or any successor Portfolio Manager.

 

I-23



--------------------------------------------------------------------------------

“Portfolio Manager Fee” shall mean, with respect to each Distribution Date, a
fee in an amount equal to $300 for each Policy that was a Pledged Policy during
the immediately preceding calendar quarter.

“Portfolio Manager Indemnified Amounts” has the meaning set forth in
Section 11.2 of the Loan Agreement.

“Portfolio Manager Termination Event” has the meaning set forth in the Portfolio
Management Agreement.

“Pre-Approved Medical Underwriters” means any two (2) of Fasano, AVS or 21st
Services.

“Predecessor Parent Pledgor” means Markley Asset Portfolio, LLC, a Delaware
limited liability company.

“Predecessor Parent Pledgor Contribution Agreement” means the Contribution
Agreement, dated as of April 29, 2013, by and between the Predecessor Parent
Pledgor, as the transferor, and the Borrower, as the transferee, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the Transaction Documents.

“Predecessor Parent Pledgor Contribution Agreement Side Letter” means that
certain side letter, dated as of May 16, 2014, by and between the Predecessor
Parent Pledgor, as the transferor, and the Borrower, as the transferee, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.

“Predecessor Parent Pledgor LP Contribution Agreement” means the Contribution
Agreement, dated as of May 16, 2014, by and between the Predecessor Parent
Pledgor, as the transferor of certain assets from time to time, and the LP
Parent, as the transferee thereof, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the Transaction
Documents.

“Premium” means, with respect to any Pledged Policy, as indicated by the
context, any past due premium with respect thereto, or any scheduled premium.

“Premium Payment Schedule” has the meaning set forth in the Servicing Agreement.

“Priority of Payments” means the priority of payments set forth in Section 5.2
of the Loan Agreement.

“Proposed Additional Policy Advance” has the meaning set forth in Section 2.3(c)
of the Loan Agreement.

“Proposed Additional Policy Advance Notice” has the meaning set forth in
Section 2.3(c) of the Loan Agreement.

“Proposed Initial Advance” has the meaning set forth in Section 2.3(a) of the
Loan Agreement.

 

I-24



--------------------------------------------------------------------------------

“Proposed Initial Advance Notice” has the meaning set forth in Section 2.3(a) of
the Loan Agreement.

“Proposed Sale Agreement” has the meaning set forth in Section 2.7(a)(ii) of the
Loan Agreement.

“Protective Advances” has the meaning set forth in Section 2.1(e) of the Loan
Agreement.

“Publicly Traded Company” means a Person whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States of America and any wholly-owned subsidiary of such a Person.

“Purchase Price” means $37,260,895.

“Qualified Person” means either (i) an individual resident or citizen of the
United States of America or any other resident of the United States of America
or Ireland which is a “qualified person” under the Treaty or (ii) a bank (within
the meaning of the Treaty) which funds its Advances through a branch located in
either the United States or Ireland.

“Rate Calculation Date” for any Interest Period, means the last Business Day of
the preceding calendar year.

“Rate Floor” has the meaning set forth in Section 3.1 of the Loan Agreement.

“Receiving Party” has the meaning set forth in Section 13.12 of the Loan
Agreement.

“Recovered Pledged Policy” has the meaning set forth in Section 5.2(f) of the
Loan Agreement.

“Recipient” means the Administrative Agent or a Lender, as applicable.

“Regulatory Change” means, relative to any Affected Party:

(a) any change in (or the adoption, implementation, change in the phase-in or
commencement of effectiveness of) any: (i) United States Federal or state law or
foreign law applicable to such Affected Party, (ii) regulation, interpretation,
directive, requirement or request (whether or not having the force of law)
applicable to such Affected Party of (A) any court or government authority
charged with the interpretation or administration of any law referred to in
clause (a)(i), or of (B) any fiscal, monetary or other authority having
jurisdiction over such Affected Party, or (iii) GAAP or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement or request referred to in clause (a)(i) or (a)(ii) above;

(b) any change in the application to such Affected Party of any existing law,
regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above; or

 

I-25



--------------------------------------------------------------------------------

(c) the issuance, publication or release of any regulation, interpretation,
directive, requirement or request of a type described in clause (a)(ii) above to
the effect that the obligations of any Lender hereunder are not entitled to be
included in the zero percent category of off-balance sheet assets for purposes
of any risk-weighted capital guidelines applicable to such Lender or any related
Affected Party.

For the avoidance of doubt, any interpretation of Accounting Research Bulletin
No. 51 by the Financial Accounting Standards Board (including, without
limitation, Interpretation No. 46: Consolidation of Variable Interest Entities)
shall constitute a Regulatory Change, regardless of whether it occurred before
or after the date hereof.

“Representatives” has the meaning set forth in Section 13.12 of the Loan
Agreement.

“Required Amortization” means, with respect to any Distribution Date, the
product of (i) the Cash Flow Sweep Percentage and (ii) the Available Amount.

“Required Lenders” means Lenders holding more than fifty percent (50%) of the
aggregate Commitments.

“Rescission Period” means, with respect to any Policy, the contractual or
statutory period during which the related Original Owner or any other Person can
rescind the sale of such Policy to the Initial Purchaser.

“Retained Death Benefit Policy” means a Policy in which a Person in addition to
the Securities Intermediary is designated as the “beneficiary” under the Policy
by the related Issuing Insurance Company.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Sale Price” has the meaning set forth in Section 2.7(a)(ii) of the Loan
Agreement.

“Scheduled Commitment Termination Date” means April 29, 2028, as such date may
be extended pursuant to the written consent of the Borrower and the Lenders.

“Secured Parties” means each Lender, the Administrative Agent and the Affected
Parties.

“Securities Intermediary” means Wilmington Trust, National Association, in its
capacity as securities intermediary under the Account Control Agreement.

“Servicer” means MLF LexServ LP, acting as Servicer, or any Successor Servicer.

“Servicer Report” means, collectively, the reports required to be delivered by
the Servicer under the Servicing Agreement.

“Servicer Report Date” means the date the Servicer Report is to be delivered
pursuant to the terms of the Servicing Agreement.

 

I-26



--------------------------------------------------------------------------------

“Servicer Termination Event” means an event or circumstance with respect to the
Servicer, which would cause the termination of the Servicing Agreement, in
accordance with the terms thereof.

“Servicing Agreement” means the Servicing Agreement, dated as of the Amendment
Closing Date, among the Servicer, the Portfolio Manager, the Initial Servicer
and the Borrower, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the Transaction Documents.

“Servicing Fee” has the meaning set forth in the Servicing Agreement.

“Shortfall Exclusion Election” has the meaning set forth in Section 5.4 of the
Loan Agreement.

“Shortfall Pledged Policy” means, subject to Section 5.4 of the Loan Agreement,
a Pledged Policy in respect of which the related Issuing Insurance Company has
successfully challenged or rescinded (or prevailed in any similar action or
arbitration or a settlement of any such action was consummated) such Pledged
Policy and the result of such challenge or rescission (or such similar action,
arbitration or settlement) was that such Issuing Insurance Company either
(a) paid an amount less than the face amount of such Pledged Policy plus any
applicable statutory interest or (b) did not pay any portion of the related
death benefit to the Securities Intermediary for deposit into the Collection
Account. For avoidance of doubt, any Pledged Policy in respect of which an
Issuing Insurance Company obtains a favorable judgment or verdict in a challenge
or rescission action (or any similar action, including, without limitation, in
an arbitration proceeding), shall be deemed to be a Shortfall Pledged Policy
regardless of whether any appeal is pending, possible or planned. For purposes
of clarity, and not by way of limitation, if a Pledged Policy becomes a
Shortfall Pledged Policy as a result of a legal proceeding or arbitration
proceeding, such Pledged Policy shall be deemed to become a Shortfall Pledged
Policy on the date a judgment, verdict or ruling is rendered, or in the case of
a settlement of any challenge or rescission action, on the date of execution of
any settlement agreement or similar agreement, and otherwise, on the date
designated by the Required Lenders in their discretion exercised in a
commercially reasonable manner.

“Solvent” means with respect to any Person, that as of the date of determination
(A)(i) the then fair saleable value of the property of such Person is
(y) greater than the total amount of liabilities (including contingent
liabilities that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability) of such Person and (z) not less than the amount
that will be required to pay the reasonably projected liabilities on such
Person’s then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to such
Person; (ii) such Person’s capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction; and (iii) such Person
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due; and
(B) such Person is “solvent” within the meaning given that term and similar
terms under Applicable Laws relating to fraudulent transfers and conveyances.

 

I-27



--------------------------------------------------------------------------------

“Subject Policy” means, with respect to an Advance, a Policy proposed to be
pledged by the Borrower in connection with such Advance.

“Subsequent Advance Acceptance” shall have the meaning specified in
Section 2.3(b) of the Loan Agreement.

“Subsequent Advance Date” with respect to any Advance other than the Initial
Advance, shall mean the date that such Advance is made pursuant to and in
accordance with the Loan Agreement.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power
(other than securities or other ownership interests having such power only by
reason of the happening of a contingency which has not occurred) to elect a
majority of the Board of Directors or other Persons performing similar functions
are at the time directly or indirectly owned by such Person.

“Successor Portfolio Manager” has the meaning set forth in the Portfolio
Management Agreement.

“Successor Initial Servicer” means “Successor Servicer” as defined in the
Initial Servicing Agreement.

“Successor Servicer” means a successor servicer appointed pursuant to and in
accordance with the terms of the Servicing Agreement.

“Tax” or “Taxes” means any and all fees (including documentation, recording,
license and registration fees), taxes (including net income, gross income,
franchise, value added, ad valorem, sales, use, property (personal and real,
tangible and intangible) and stamp taxes), levies, imposts, duties, charges,
assessments or withholdings of any nature whatsoever, general or special,
ordinary or extraordinary, together with any and all penalties, fines, additions
to tax and interest thereon, imposed by any Governmental Authority.

“Total Investment” means $76,120,000.

“Transaction Documents” means the Loan Agreement, the Initial Servicing
Agreement, the Servicing Agreement, the Assignor Contribution Agreement, the
Predecessor Parent Pledgor Contribution Agreement, the Predecessor Parent
Pledgor Contribution Agreement Side Letter, the Borrower Interest Purchase and
Sale Agreement, the Assignment of Interest in Limited Partnership, the
Predecessor Parent Pledgor LP Contribution Agreement, the LP Parent Contribution
Agreement, the Consultancy Agreement, the Administrative Services Agreement, the
Portfolio Management Agreement, the Guaranty, the Borrower Interest Pledge
Agreement, the Account Control Agreement, the Fee Letter, the Lender Notes, the
UCC financing statements filed in connection with any of the foregoing, and in
each case any other agreements, instruments, certificates or documents delivered
or contemplated to be delivered thereunder or in connection therewith, as any of
the foregoing may be amended, supplemented, amended and restated, or otherwise
modified from time to time in accordance with the Loan Agreement.

 

I-28



--------------------------------------------------------------------------------

“Treaty” means the Convention Between the Government of the United States of
America and the Government of Ireland for the Avoidance of Double Taxation and
the Prevention of Fiscal Evasion With Respect To Taxes on Income and Capital
Gains.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Unmatured Event of Default” shall mean any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.

“Up-Front Fee” means $4,000,000.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 6.3(e)(ii)(B)(iii) of the Loan Agreement.

“Withholding Agent” means the Securities Intermediary.

“Withholding Amount” means the aggregate amount of United States withholding
taxes with respect to Collections relating to the GP Parent’s general
partnership interest in the Borrower.

“Withholding Tax Change of Circumstance” means a situation where United States
withholding taxes (a) would not have been due with respect to any payment by or
on account of any obligation of the Borrower under the Borrower’s ownership and
entity structure existing prior to the Amendment Closing Date by reason of an
income tax treaty between the United States and the country of the Lender’s
residence or other applicable lending office and (b) will be due with respect to
any payment by or on account of any obligation of the Borrower under the
Borrower’s ownership and entity structure existing after the Amendment Closing
Date by reason of the inability due to such structure changes to qualify under
that income tax treaty after the Amendment Closing Date and the inability to
qualify, or benefit under a substantially equivalent exemption, under any other
applicable income tax treaty.

 

I-29